Exhibit 10.1

 

 

$100,000,000

 

CREDIT AGREEMENT

 

Dated as of May 19, 2003

 

Among

 

GLADSTONE BUSINESS LOAN, LLC

 

as the Borrower

 

GLADSTONE ADVISERS, INC.

 

as the Servicer

 

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO

 

as Committed Lenders

 

THE COMMERCIAL PAPER LENDERS FROM TIME TO TIME PARTY HERETO

 

as CP Lenders

 

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO

 

as Managing Agents

 

CIBC WORLD MARKETS CORP.

 

as the Structuring and Syndication Agent

 

and

 

CANADIAN IMPERIAL BANK OF COMMERCE

 

as the Administrative Agent

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I  DEFINITIONS

 

Section 1.1

Certain Defined Terms.

 

Section 1.2

Other Terms.

 

Section 1.3

Computation of Time Periods.

 

Section 1.4

Interpretation.

 

 

 

ARTICLE II  ADVANCES

 

Section 2.1

Advances.

 

Section 2.2

Procedures for Advances.

 

Section 2.3

Optional Changes in Facility Amount; Prepayments.

 

Section 2.4

Principal Repayments.

 

Section 2.5

The Notes.

 

Section 2.6

Interest Payments.

 

Section 2.7

Fees.

 

Section 2.8

Settlement Procedures.

 

Section 2.9

Collections and Allocations.

 

Section 2.10

Payments, Computations, Etc.

 

Section 2.11

Breakage Costs.

 

Section 2.12

Increased Costs; Capital Adequacy; Illegality.

 

Section 2.13

Taxes.

 

 

 

ARTICLE III  CLOSING; CONDITIONS OF CLOSING AND ADVANCES

 

Section 3.1

Conditions to Closing and Initial Advances.

 

Section 3.2

Conditions Precedent to All Advances.

 

 

 

ARTICLE IV  REPRESENTATIONS AND WARRANTIES

 

Section 4.1

Representations and Warranties of the Borrower.

 

 

 

ARTICLE V  GENERAL COVENANTS OF THE BORROWER

 

Section 5.1

Covenants of the Borrower.

 

Section 5.2

Hedging Agreement.

 

 

 

ARTICLE VI  SECURITY INTEREST

 

Section 6.1

Security Interest.

 

Section 6.2

Remedies.

 

Section 6.3

Release of Liens.

 

Section 6.4

Assignment of the Purchase Agreement.

 

 

 

ARTICLE VII  ADMINISTRATION AND SERVICING OF LOANS

 

Section 7.1

Appointment of the Servicer.

 

Section 7.2

Duties and Responsibilities of the Servicer.

 

Section 7.3

Authorization of the Servicer.

 

Section 7.4

Collection of Payments.

 

i

--------------------------------------------------------------------------------


 

 

Section 7.5

Servicer Advances.

 

Section 7.6

Realization Upon Defaulted Loans or Charged-Off Loans.

 

Section 7.7

Representations and Warranties of the Servicer.

 

Section 7.8

Covenants of the Servicer.

 

Section 7.9

Payment of Certain Expenses by Servicer.

 

Section 7.10

Reports.

 

Section 7.11

Annual Statement as to Compliance.

 

Section 7.12

Limitation on Liability of the Servicer and Others.

 

Section 7.13

The Servicer Not to Resign.

 

Section 7.14

Access to Certain Documentation and Information Regarding the Loans.

 

Section 7.15

Merger or Consolidation of the Servicer.

 

Section 7.16

Identification of Records.

 

Section 7.17

Servicer Termination Events.

 

Section 7.18

Appointment of Successor Servicer.

 

Section 7.19

Market Servicing Fee.

 

 

 

ARTICLE VIII  TERMINATION EVENTS

 

Section 8.1

Termination Events.

 

 

 

ARTICLE IX  INDEMNIFICATION

 

Section 9.1

Indemnities by the Borrower.

 

Section 9.2

Indemnities by the Servicer.

 

 

 

ARTICLE X  THE ADMINISTRATIVE AGENT AND THE MANAGING AGENTS

 

Section 10.1

Authorization and Action.

 

Section 10.2

Delegation of Duties.

 

Section 10.3

Exculpatory Provisions.

 

Section 10.4

Reliance.

 

Section 10.5

Non-Reliance on Administrative Agent, Managing Agents and Other Lenders.

 

Section 10.6

Reimbursement and Indemnification.

 

Section 10.7

Administrative Agent and Managing Agents in their Individual Capacities.

 

Section 10.8

Successor Administrative Agent or Managing Agent.

 

 

 

ARTICLE XI  ASSIGNMENTS; PARTICIPATIONS

 

Section 11.1

Assignments and Participations.

 

Section 11.2

Additional Lender Groups.

 

 

 

ARTICLE XII  MISCELLANEOUS

 

Section 12.1

Amendments and Waivers.

 

Section 12.2

Notices, Etc.

 

Section 12.3

No Waiver, Rights and Remedies.

 

Section 12.4

Binding Effect.

 

Section 12.5

Term of this Agreement.

 

ii

--------------------------------------------------------------------------------


 

 

Section 12.6

GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF OBJECTION TO VENUE.

 

Section 12.7

WAIVER OF JURY TRIAL.

 

Section 12.8

Costs, Expenses and Taxes.

 

Section 12.9

No Proceedings.

 

Section 12.10

Recourse Against Certain Parties.

 

Section 12.11

Protection of Security Interest; Appointment of Administrative Agent as
Attorney-in-Fact.

 

Section 12.12

Confidentiality.

 

Section 12.13

Execution in Counterparts; Severability; Integration.

 

EXHIBITS

 

EXHIBIT A

Form of Borrower Notice

EXHIBIT B

Form of Note

EXHIBIT C

Form of Assignment and Acceptance

EXHIBIT D

Form of Joinder Agreement

EXHIBIT E

Form of Monthly Report

EXHIBIT F

Form of Servicer’s Certificate

EXHIBIT G

[Reserved]

EXHIBIT H

Form of Primary Document Trust Receipt

EXHIBIT I

Form of Assignment of Mortgage

EXHIBIT J-l

Officer’s Certificate as to Solvency from Originator

EXHIBIT J-2

Officer’s Certificate as to Solvency from Borrower

EXHIBIT K-1

Officer’s Closing Certificate from Originator

EXHIBIT K-2

Officer’s Closing Certificate from Borrower

EXHIBIT K-3

Officer’s Closing Certificate from Servicer

EXHIBIT L

Form of Lock-Box Agreement

EXHIBIT M

Credit Report and Transaction Summary

 

SCHEDULES

 

SCHEDULE I

Schedule of Documents

SCHEDULE II

List of Lock-Box Banks, Lock-Box Accounts, Collection Account and Securities
Accounts

SCHEDULE III

Loan List

SCHEDULE IV

Form of Loans

 

iii

--------------------------------------------------------------------------------


 

THIS CREDIT AGREEMENT is made as of May 19, 2003, among:

 

(1)                                  GLADSTONE BUSINESS LOAN, LLC, a Delaware
limited liability company,  as borrower (the “Borrower”);

 

(2)                                  GLADSTONE ADVISERS, INC., a Virginia
corporation, as servicer (the “Servicer”);

 

(3)                                  Each financial institution from time to
time party hereto as a “Committed Lender” and their respective successors and
assigns (collectively, the “Committed Lenders”);

 

(4)                                  Each commercial paper issuer from time to
time party hereto as a “CP Lender” and their respective successors and assigns
(collectively, the “CP Lenders”);

 

(5)                                  Each financial institution from time to
time party hereto as a “Managing Agent” and their respective successors and
assigns (collectively, the “Managing Agents”);

 

(6)                                  CIBC WORLD MARKETS CORP. (“CIBC World
Markets”), as Structuring and Syndication Agent (the “Structuring and
Syndication Agent”); and

 

(7)                                  CANADIAN IMPERIAL BANK OF COMMERCE
(“CIBC”), as “Administrative Agent” and its respective successors and assigns
(the “Administrative Agent”).

 

IT IS AGREED as follows:


 


ARTICLE I


 


DEFINITIONS

 


SECTION 1.1                                   CERTAIN DEFINED TERMS.


 


(A)                                  CERTAIN CAPITALIZED TERMS USED THROUGHOUT
THIS AGREEMENT ARE DEFINED ABOVE OR IN THIS SECTION 1.1.


 


(B)                                 AS USED IN THIS AGREEMENT AND ITS EXHIBITS,
THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS (SUCH MEANINGS TO BE
EQUALLY APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED).

 

Additional Amount:  Defined in Section 2.13.

 

Adjusted Eurodollar Rate:  For any Settlement Period, an interest rate per annum
equal to the quotient, expressed as a percentage and rounded upwards (if
necessary), to the nearest 1/100 of 1%, (i) the numerator of which is equal to
the LIBO Rate for such Settlement Period and (ii) the denominator of which is
equal to 100% minus the Eurodollar Reserve Percentage for such Settlement
Period.

 

Administrative Agent:  Defined in the preamble hereto.

 

Advance:  Defined in Section 2.1(a).

 

--------------------------------------------------------------------------------


 

Advances Outstanding:  On any day, the aggregate principal amount of Advances
outstanding on such day, after giving effect to all repayments of Advances and
makings of new Advances on such day.

 

Adverse Claim:  A lien, security interest, pledge, charge, encumbrance or other
right or claim of any Person.

 

Affected Committed Lender:  Defined in Section 11.1(c).

 

Affected Party:  Defined in Section 2.12(a).

 

Affiliate:  With respect to a Person means any other Person controlling,
controlled by or under common control with such Person.  For purposes of this
definition, “control” when used with respect to any specified Person means the
power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling” or “controlled” have meanings correlative
to the foregoing.

 

Agent’s Account:  Account number 2000010217564 in the name of the Administrative
Agent at First Union Bank.

 

Aggregate Outstanding Loan Balance:  On any day, the sum of the Outstanding Loan
Balances of all Eligible Loans included as part of the Collateral on such date.

 

Aggregate Purchased Loan Balance:  On any day, (a) the sum of the Purchased Loan
Balances of all Eligible Loans included as part of the Collateral on such date
minus (b) the Excess Concentration Amount as of such date.

 

Agreement or Credit Agreement:  This Credit Agreement, dated as of May 19, 2003,
as amended, modified, supplemented or restated from time to time.

 

Alternative Rate:  An interest rate per annum equal to the Adjusted Eurodollar
Rate; provided, however, that the Alternative Rate shall be the Base Rate if a
Eurodollar Disruption Event occurs; and, provided, further, that the Alternative
Rate for the first two (2) Business Days following any Advance made by a
Committed Lender shall be the Base Rate unless such Committed Lender has
received at least two (2) Business Days’ prior notice of such Advance.

 

Amortization Period:  The period beginning on the Termination Date and ending on
the Collection Date.

 

Applicable Law:  For any Person, all existing and future applicable laws, rules,
regulations (including proposed, temporary and final income tax regulations),
statutes, treaties, codes, ordinances, permits, certificates, orders and
licenses of and interpretations by any Governmental Authority (including,
without limitation, usury laws, the Federal Truth in Lending Act, and Regulation
Z, Regulation W and Regulation B of the Federal Reserve Board), and applicable
judgments, decrees, injunctions, writs, orders, or line action of any court,
arbitrator or other administrative, judicial, or quasi-judicial tribunal or
agency of competent jurisdiction.

 

2

--------------------------------------------------------------------------------


 

Assignment and Acceptance:  Defined in Section 11.1(b).

 

Assignment of Mortgage:  As to each Loan secured by an interest in real
property, one or more assignments, notices of transfer or equivalent
instruments, each in recordable form and sufficient under the laws of the
relevant jurisdiction to reflect the transfer of the related mortgage, deed of
trust, security deed or similar security instrument and all other documents
related to such Loan and to the Borrower and to grant a perfected lien thereon
by the Borrower in favor of the Administrative Agent on behalf of the Secured
Parties, each such Assignment of Mortgage to be substantially in the form of
Exhibit I hereto.

 

Availability:  On any day, the lesser of (i) the amount by which the Borrowing
Base exceeds the Advances Outstanding on such day and (ii) the amount by which
the Facility Amount exceeds the Advances Outstanding on such day; provided,
however, during the Amortization Period, the Availability shall be zero.

 

Available Collections:  Defined in Section 2.8(a).

 

Backup Servicer:  BNY Asset Solutions, LLC, in its capacity as Backup Servicer
under the Backup Servicing Agreement, together with its successors and assigns.

 

Backup Servicer Expenses:  The out-of-pocket expenses to be paid to the Backup
Servicer under the Backup Servicing Agreement.

 

Backup Servicer Fee:  The fee to be paid to the Backup Servicer as set forth in
the Backup Servicing Agreement.

 

Backup Servicing Agreement:  The Backup Servicing Agreement, dated as of the
date hereof among the Borrower, the Servicer, the Administrative Agent and the
Backup Servicer, as the same may from time to time be amended, supplemented,
waived or modified.

 

Bankruptcy Code:  The United States Bankruptcy Reform Act of 1978 (11 U.S.C. §§
101, et seq.), as amended from time to time.

 

Base Rate:  On any date, a fluctuating rate of interest per annum equal to the
higher of (a) the Prime Rate or (b) the Federal Funds Rate plus 1.0%.

 

Benefit Plan:  Any employee benefit plan as defined in Section 3(3) of ERISA in
respect of which the Borrower or any ERISA Affiliate of the Borrower is, or at
any time during the immediately preceding six years was, an “employer” as
defined in Section 3(5) of ERISA.

 

Borrower:  Gladstone Business Loan, LLC, a Delaware limited liability company,
or any permitted successor thereto.

 

Borrowing Base:  On any date of determination, (a) the Aggregate Purchased Loan
Balance minus (b) the Required Equity Contribution.

 

Borrowing Base Test:  As of any date, a determination that the Borrowing Base
shall be equal to or greater than the Advances Outstanding.

 

3

--------------------------------------------------------------------------------


 

Borrower Notice:  A written notice, in the form of Exhibit A, to be used for
each borrowing, repayment of each Advance or termination or reduction of the
Facility Amount or Prepayments of Advances.

 

Breakage Costs:  Defined in Section 2.11.

 

Business Day:  Any day of the year other than a Saturday or a Sunday on which
(a) (i) banks are not required or authorized to be closed in New York, New York,
and Virginia or (ii) which is not a day on which the Bond Market Association
recommends a closed day for the U.S. Bond Market, and (b) if the term “Business
Day” is used in connection with the Adjusted Eurodollar Rate, means the
foregoing only if such day is also a day of year on which dealings in United
States dollar deposits are carried on in the London interbank market.

 

Change-in-Control:  With respect to any entity, the date on which (i) any Person
or “group” acquires any “beneficial ownership” (as such terms are defined under
Rule 13d-3 of, and Regulation 13D under, the Securities Exchange Act of 1934, as
amended), either directly or indirectly, of membership interests or other equity
interests or any interest convertible into any such interest in such entity
having more than fifty percent (50%) of the voting power for the election of
managers of such entity, if any, under ordinary circumstances, or (ii) (except
in connection with any Securitization) an entity sells, transfers, conveys,
assigns or otherwise disposes of all or substantially all of the assets of such
entity.

 

Charged-Off Loan:  Any Loan (i) that is 120 days past due with respect to any
interest or principal payment, (ii) for which an Insolvency Event has occurred
with respect to the related Obligor or (iii) that is or should be written off as
uncollectible by the Servicer in accordance with the Credit and Collection
Policy.

 

Charged-Off Ratio:  With respect to any Settlement Period, the percentage
equivalent of a fraction, calculated as of the Determination Date for such
Settlement Period, (i) the numerator of which is equal to the aggregate
Outstanding Loan Balance of all Loans that became Charged-Off Loans during such
Settlement Period and (ii) the denominator of which is equal to the sum of (A)
the Aggregate Outstanding Loan Balance as of the first day of such Settlement
Period and (B) the Aggregate Outstanding Loan Balance as of the last day of such
Settlement Period divided by 2.

 

CIBC:  Canadian Imperial Bank of Commerce, in its individual capacity, and its
successors or assigns.

 

Closing Date:  May 19, 2003.

 

Code:  The Internal Revenue Code of 1986, as amended.

 

Collateral:  All right, title and interest, whether now owned or hereafter
acquired or arising, and wherever located, of the Borrower in, to and under any
and all of the following:

 

(i)                                     the Transferred Loans, and all monies
due or to become due in payment of such Loans on and after the related Purchase
Date;

 

4

--------------------------------------------------------------------------------


 

(ii)                                  any Related Property securing the
Transferred Loans including all proceeds from any sale or other disposition of
such Related Property;

 

(iii)                               the Loan Documents relating to the
Transferred Loans;

 

(iv)                              all Supplemental Interests related to any
Transferred Loans;

 

(v)                                 the Collection Account, all funds held in
such account, and all certificates and instruments, if any, from time to time
representing or evidencing the Collection Account or such funds;

 

(vi)                              all Collections and all other payments made or
to be made in the future with respect to the Transferred Loans, including such
payments under any guarantee or similar credit enhancement with respect to such
Loans;

 

(vii)                           all Hedge Collateral;

 

(viii)                        all income and Proceeds of the foregoing;

 

Collateral Custodian:  BNY Midwest Trust Company, in its capacity as Collateral
Custodian under the Custody Agreement, together with its successors and assigns.

 

Collateral Custodian Expenses:  The out-of-pocket expenses to be paid to the
Collateral Custodian under the Custody Agreement.

 

Collateral Custodian Fee:  The fee to be paid to the Collateral Custodian as set
forth in the Custody Agreement.

 

Collection Account:  Defined in Section 7.4(e).

 

Collection Date:  The date following the Termination Date on which all Advances
Outstanding have been reduced to zero, the Lenders have received all accrued
Interest, fees, and all other amounts owing to them under this Agreement and the
Hedging Agreement, the Hedge Counterparties have received all amounts due and
owing hereunder and under the Hedge Transactions, and each of the Backup
Servicer, the Collateral Custodian, the Administrative Agent and the Managing
Agents have each received all amounts due to them in connection with the
Transaction Documents.

 

Collections:  (a) All cash collections or other cash proceeds of a Transferred
Loan received by or on behalf of the Borrower by the Servicer or Originator from
or on behalf of any Obligor in payment of any amounts owed in respect of such
Transferred Loan, including, without limitation, Interest Collections, Principal
Collections, Deemed Collections, Insurance Proceeds, and all Recoveries, (b) all
amounts received by the Buyer in connection with the repurchase of an Ineligible
Loan pursuant to Section 6.1 of the Purchase Agreement, (c) all amounts received
by the Administrative Agent in connection with the purchase of a Transferred
Loan pursuant to Section 7.7, (d) all payments received pursuant to any Hedging
Agreement or Hedge Transaction, and (e) interest earnings in the Collection
Account.

 

5

--------------------------------------------------------------------------------


 

Commercial Paper Notes:  On any day, any short-term promissory notes issued by
any CP Lender with respect to financing any Advance hereunder that are
allocated, in whole or in part, by such CP Lender to fund or maintain the
Advances Outstanding.

 

Commitment:  (a) For each Committed Lender, the commitment of such Committed
Lender to fund any Advance to the Borrower in an amount not to exceed the amount
set forth opposite such Committed Lender’s name on the signature pages of this
Agreement, as such amount may be modified in accordance with the terms hereof
and (b) with respect to any Person who becomes a Committed Lender pursuant to an
Assignment and Acceptance or a Joinder Agreement, the commitment of such Person
to fund any Advance to the Borrower in an amount not to exceed the amount set
forth in such Assignment and Acceptance or Joinder Agreement, as such amount may
be modified in accordance with the terms hereof.

 

Commitment Termination Date:  May 17, 2004 or such later date to which the
Commitment Termination Date may be extended (if extended) in the sole discretion
of the Lenders in accordance with the terms of Section 2.1(b).

 

Committed Lenders:  Defined in the preamble hereto.

 

Concord:  Concord Minutemen Capital Company, LLC, a Delaware limited liability
company.

 

Contractual Obligation:  With respect to any Person, means any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust,
contract, undertaking, agreement, instrument or other document to which such
Person is a party or by which it or any of its property is bound or is subject.

 

CP Lenders:  Defined in the preamble hereto.

 

CP Rate:  For any Settlement Period for any Advances made by a CP Lender, the
per annum rate equivalent to the weighted average of the per annum rates paid or
payable by such CP Lender from time to time as interest on or otherwise (by
means of interest rate hedges or otherwise taking into consideration any
incremental carrying costs associated with short-term promissory notes issued by
such CP Lender maturing on dates other than those certain dates on which such CP
Lender is to receive funds) in respect of the Commercial Paper Notes issued by
such CP Lender during such period, as determined by such CP Lender and reported
to the Borrower and the Servicer, which rates shall reflect and give effect to
(i) the commissions of placement agents and dealers in respect of such
promissory notes, to the extent such commissions are allocated, in whole or in
part, to such promissory notes by such CP Lender and (ii) an additional 0.03%
for any Advance made during any Peak CP Funding Period, provided, however, that
if any component of such rate is a discount rate, in calculating the CP Rate,
such CP Lender shall for such component use the rate resulting from converting
such discount rate to an interest bearing equivalent rate per annum.

 

Credit and Collection Policy:  Those credit, collection, customer relation and
service policies (i) determined by the Borrower, the Originator and the initial
Servicer as of the date hereof relating to the Transferred Loans and related
Loan Documents, as on file with the Administrative Agent and as the same may be
amended or modified from time to time in

 

6

--------------------------------------------------------------------------------


 

accordance with Sections 5.1(r) and 7.8(g); and (ii) with respect to any
Successor Servicer, the collection procedures and policies of such person (as
approved by the Administrative Agent) at the time such Person becomes Successor
Servicer.

 

Custody Agreement:  The Custodial Agreement, dated as of the date hereof among
the Borrower, the Servicer, the Originator, the Administrative Agent and the
Collateral Custodian, as the same may from time to time be amended,
supplemented, waived or modified.

 

Deemed Collections:  On any day, the aggregate of all amounts Borrower shall
have been deemed to have received as a Collection of a Transferred Loan. 
Borrower shall be deemed to have received a Collection in an amount equal to the
unpaid balance (including any accrued interest thereon) of a Transferred Loan if
at any time the Outstanding Loan Balance of any such Loan is either (i) reduced
as a result of any discount or any adjustment or otherwise by Borrower (other
than receipt of cash Collections) or (ii) reduced or canceled as a result of a
setoff in respect of any claim by any Person (whether such claim arises out of
the same or a related transaction or an unrelated transaction).

 

Defaulted Loan:  Any Transferred Loan (i) that is 60 days past due with respect
to any interest or principal payments or (ii) in respect of which the Servicer
or Originator shall have taken any of the following actions: charging a default
rate of interest, restricting Obligor’s right to make subordinated payments
(other than payments in respect of owner’s debts and seller financings),
acceleration of the Transferred Loan, foreclosure on collateral for the Loan,
increasing its representation on the Obligor’s Board of Directors or similar
governing body, or increasing the frequency of its inspection rights to permit
inspection on demand.

 

Default Ratio:  With respect to any Settlement Period, the percentage equivalent
of a fraction, calculated as of the Determination Date for such Settlement
Period, (a) the numerator of which is equal to the aggregate Outstanding Loan
Balance of all Transferred Loans (excluding Charged-Off Loans) included as part
of the Collateral that became Defaulted Loans during such Settlement Period and
(b) the denominator of which is equal to (i) the sum of (x) the Aggregate
Outstanding Loan Balance as of the first day of such Settlement Period and (y)
the Aggregate Outstanding Loan Balance as of the last day of such Settlement
Period divided by (ii) two.

 

Derivatives:  Any exchange-traded or over-the-counter (i) forward, future,
option, swap, cap, collar, floor, foreign exchange contract, any combination
thereof, whether for physical delivery or cash settlement, relating to any
interest rate, interest rate index, currency, currency exchange rate, currency
exchange rate index, debt instrument, debt price, debt index, depository
instrument, depository price, depository index, equity instrument, equity price,
equity index, commodity, commodity price or commodity index, (ii) any similar
transaction, contract, instrument, undertaking or security, or (iii) any
transaction, contract, instrument, undertaking or security containing any of the
foregoing.

 

Determination Date:  The last day of each Settlement Period.

 

Early Termination Event:  Defined in Section 8.1.

 

Eligible Assignee:  A Person (a) whose short-term rating is at least A-1 from
S&P and P-1 from Moody’s, or whose obligations under this Agreement are
guaranteed by a Person

 

7

--------------------------------------------------------------------------------


 

whose short-term rating is at least A-1 from S&P and P-1 from Moody’s and (b)
who is approved by the Administrative Agent (such approval not to be
unreasonably withheld) and, if such Person will become a Liquidity Bank for a CP
Lender, by such CP Lender.

 

Eligible Loan:  On any date of determination, each Loan which satisfies each of
the following requirements:

 

(i)                                     the Loan is evidenced by a promissory
note that has been duly authorized and that, together with the related Loan
Documents, is in full force and effect and constitutes the legal, valid and
binding obligation of the Obligor of such Loan to pay the stated amount of the
Loan and interest thereon, and the related Loan Documents are enforceable
against such Obligor in accordance with their respective terms;

 

(ii)                                  the Loan was originated in accordance with
the terms of the Credit and Collection Policy and arose in the ordinary course
of the Originator’s business from the lending of money to the Obligor thereof;

 

(iii)                               the Loan is not a Defaulted Loan;

 

(iv)                              the Obligor of such Loan has executed all
appropriate documentation required by the Originator;

 

(v)                                 the Loan, together with the Loan Documents
related thereto, is a “general intangible”, an “instrument”, an “account”, or
“chattel paper” within the meaning of the UCC of all jurisdictions that govern
the perfection of the security interest granted therein;

 

(vi)                              all material consents, licenses, approvals or
authorizations of, or registrations or declarations with, any Governmental
Authority required to be obtained, effected or given in connection with the
making of such Loan have been duly obtained, effected or given and are in full
force and effect;

 

(vii)                           the Loan is denominated and payable only in
United States dollars in the United States;

 

(viii)                        except for PIK Loans, the Loan bears interest,
which is due and payable no less frequently than quarterly;

 

(ix)                                the Loan, together with the Loan Documents
related thereto, does not contravene in any material respect any Applicable Laws
(including, without limitation, laws, rules and regulations relating to usury,
truth in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy) and with respect to
which no party to the Loan Documents related thereto is in material violation of
any such Applicable Laws;

 

(x)                                   the Loan, together with the related Loan
Documents, is fully assignable, (and if such Loan is secured by an interest in
real property, an Assignment of Mortgage executed in blank has been delivered to
the Collateral Custodian);

 

8

--------------------------------------------------------------------------------


 

(xi)                                the Loan was documented and closed in
accordance with the Credit and Collection Policy, including the relevant
opinions and assignments, and there is only one current original promissory
note;

 

(xii)                             the Loan and all Related Property are free of
any Liens except for Permitted Liens;

 

(xiii)                          the Loan has an original term to maturity of no
more than 84 months, and is either fully amortizing in installments (which
installments need not be in identical amounts) over such term or the principal
amount thereof is due in a single installment at the end of such term;

 

(xiv)                         no right of rescission, set off, counterclaim,
defense or other material dispute has been asserted with respect to such Loan;

 

(xv)                            any Related Property with respect to such Loan
is insured in accordance with the Credit and Collection Policy;

 

(xvi)                         the Obligor with respect to such Loan is an
Eligible Obligor;

 

(xvii)                      if such Loan is a PIK Loan, such Loan shall pay a
minimum of nine percent (9.0%) per annum current interest, on at least a
quarterly basis;

 

(xviii)                   the addition of which to the Transferred Loans will
not cause (A) the remaining weighted average life of the Transferred Loans to
exceed 48 months, (B) the weighted average interest rate in respect of
Transferred Loans which accrue interest at a fixed rate to be less than 8.0%,
(C) the weighted average interest rate in respect of Transferred Loans which
accrue interest at a floating rate (x) to be less than the sum of the LIBO Rate
plus 5.00% or (y) to be less than 8.0% or (D) the weighted average risk rating
of the portfolio to be less than 4 (or the equivalent of B-/B3 by S&P and
Moody’s respectively), as determined by the Servicer’s risk rating model; and

 

(xix)                           the Loan is not a loan or extension of credit
made by the Originator or one of its subsidiaries to an Obligor for the purpose
of making any principal, interest or other payment on such Loan necessary in
order to keep such Loan from becoming delinquent.

 

Eligible Obligor: On any day, any Obligor that satisfies each of the following
requirements:

 

(i)                                     such Obligor’s principal office and any
Related Property are located in the United States or any territory of the United
States

 

(ii)                                  no other Loan of such Obligor is a
Defaulted Loan;

 

(iii)                               the business being financed by such Obligor
has been operating in the same line of business for at least 36 months from the
date of its incorporation or formation;

 

9

--------------------------------------------------------------------------------


 

(iv)                              such Obligor is not the subject of any
Insolvency Event;

 

(v)                                 such Obligor is not a Governmental
Authority; and

 

(vi)                              such Obligor is in material compliance with
all material terms and conditions of its Loan Documents.

 

ERISA:  The U.S. Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

ERISA Affiliate:  (a) Any corporation that is a member of the same controlled
group of corporations (within the meaning of Section 414(b) of the Code) as the
Borrower; (b) a trade or business (whether or not incorporated) under common
control (within the meaning of Section 414(c) of the Code) with the Borrower or
(c) a member of the same affiliated service group (within the meaning of Section
414(m) of the Code) as the Borrower, any corporation described in clause (a)
above or any trade or business described in clause (b) above.

 

Eurodollar Disruption Event:  With respect to any Advance as to which Interest
accrues or is to accrue at a rate based upon the Adjusted Eurodollar Rate, any
of the following:  (a) a determination by a Lender that it would be contrary to
law or to the directive of any central bank or other governmental authority
(whether or not having the force of law) to obtain United States dollars in the
London interbank market to make, fund or maintain any Advance; (b) the inability
of any Lender to obtain timely information for purposes of determining the
Adjusted Eurodollar Rate; (c) a determination by a Lender that the rate at which
deposits of United States dollars are being offered to such Lender in the London
interbank market does not accurately reflect the cost to such Lender of making,
funding or maintaining any Advance; or (d) the inability of a Lender to obtain
United States dollars in the London interbank market to make, fund or maintain
any Advance.

 

Eurodollar Reserve Percentage:  On any day, the then applicable percentage
(expressed as a decimal) prescribed by the Federal Reserve Board (or any
successor) for determining reserve requirements applicable to “Eurocurrency
Liabilities” pursuant to Regulation D or any other then applicable regulation of
the Federal Reserve Board (or any successor) that prescribes reserve
requirements applicable to “Eurocurrency Liabilities” as presently defined in
Regulation D.

 

Excess Concentration Amount:  On any date of determination, the sum of, without
duplication, (a) the aggregate amount by which the Outstanding Loan Balances of
Eligible Loans included as part of the Collateral, the Obligors of which are
residents of any one state, exceeds 30% of the Aggregate Outstanding Loan
Balance, (b) the aggregate amount by which the Outstanding Loan Balances of
Eligible Loans included as part of the Collateral, the Obligors of which are in
the same Industry, exceeds 25% of the Aggregate Outstanding Loan Balance, (c)
the aggregate amount by which the Outstanding Loan Balance of each Eligible Loan
included as part of the Collateral exceeds the Large Loan Limit applicable to
such Eligible Loan, (d) the aggregate amount by which the Outstanding Loan
Balances of all Eligible Loans included as part of the Collateral whose interest
payments are due and payable less frequently than monthly exceeds 33 1/3% of the
Aggregate Outstanding Loan Balance, and (e) the aggregate amount by

 

10

--------------------------------------------------------------------------------


 

which the Outstanding Loan Balances of all Eligible Loans included as part of
the Collateral which are PIK Loans exceeds 25% of the Aggregate Outstanding Loan
Balance.

 

Facility Amount:  At any time, $100,000,000; provided, however, that on or after
the Termination Date, the Facility Amount shall be equal to the amount of
Advances outstanding.

 

Fair Market Value:  With respect to each Eligible Loan, the lesser of (a) the
original principal amount of such Eligible Loan, and (b) if such Eligible Loan
has been reduced in value below the original principal amount thereof (other
than as a result of the allocation of a portion of the original principal amount
to warrants), the value of such Eligible Loan as required by, and in accordance
with, the 1940 Act, as amended, and any orders of the SEC issued to the
Originator, to be determined by the Board of Directors of the Originator and
reviewed by its auditors.

 

FASB:  Defined in Section 2.12(a).

 

Federal Funds Rate:  For any period, a fluctuating interest rate per annum for
each day during such period equal to (a) the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the preceding Business Day) by the Federal Reserve Bank
of New York; or (b) if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:30 a.m. (New
York City time) for such day on such transactions received by CIBC from three
federal funds brokers of recognized standing selected by it.

 

Federal Reserve Board:  The Board of Governors of the Federal Reserve System.

 

Fee Letter:  Any letter agreement in respect of fees among the Borrower, the
Originator and the Administrative Agent or any Managing Agent, as it may be
amended or modified and in effect from time to time.

 

Funding Date:  Any day on which an Advance is made in accordance with and
subject to the terms and conditions of this Agreement.

 

Funding Request:  A Borrower Notice requesting an Advance and including the
items required by Section 2.2.

 

GAAP:  Generally accepted accounting principles as in effect from time to time
in the United States.

 

Governmental Authority:  With respect to any Person, any nation or government,
any state or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and any court or arbitrator having jurisdiction over such Person.

 

Group Advance Limit:  For each Lender Group, the sum of the Commitments of the
Committed Lenders in such Lender Group.

 

11

--------------------------------------------------------------------------------


 

Guarantor Event of Default:  The occurrence of any “Event of Default” under and
as defined in the Performance Guaranty.

 

Hedge Breakage Costs:  For any Hedge Transaction, any amount payable by the
Borrower for the early termination of that Hedge Transaction or any portion
thereof.

 

Hedge Collateral:  Defined in Section 5.2(b).

 

Hedge Counterparty:  CIBC or any entity that (a) on the date of entering into
any Hedge Transaction (i) is an interest rate swap dealer that is either a
Lender or an Affiliate of a Lender, or has been approved in writing by the
Administrative Agent (which approval shall not be unreasonably withheld), and
(ii) has a short-term unsecured debt rating of not less than A-1 by S&P and not
less than P-1 by Moody’s, and (b) in a Hedging Agreement (i) consents to the
assignment of the Borrower’s rights under the Hedging Agreement to the
Administrative Agent pursuant to Section 5.2(b) and (ii) agrees that in the
event that S&P or Moody’s reduces its short-term unsecured debt rating below A-1
or P-1, respectively, it shall transfer its rights and obligations under each
Hedging Transaction to another entity that meets the requirements of clause (a)
and (b) hereof or make other arrangements acceptable to the Administrative Agent
and the Rating Agencies.

 

Hedge Notional Amount:  The aggregate notional amount in effect on any day under
all Hedge Transactions entered into pursuant to Section 5.2 which have not
matured, been terminated or cancelled.

 

Hedge Transaction:  Each interest rate cap transaction between the Borrower and
a Hedge Counterparty that is entered into pursuant to Section 5.2 and is
governed by a Hedging Agreement.

 

Hedging Agreement:  Each agreement between the Borrower and a Hedge Counterparty
that governs one or more Hedge Transactions entered into pursuant to Section
5.2, which agreement shall consist of a “Master Agreement” in a form published
by the International Swaps and Derivatives Association, Inc., together with a
“Schedule” thereto substantially in a form as the Administrative Agent shall
approve in writing, and each “Confirmation” thereunder confirming the specific
terms of each such Hedge Transaction.

 

Increased Costs:  Any amounts required to be paid by the Borrower to an Affected
Party pursuant to Section 2.12.

 

Indebtedness:  With respect to the Borrower or the initial Servicer at any date,
(a) all indebtedness of such Person for borrowed money or for the deferred
purchase price of property or services (other than current liabilities incurred
in the ordinary course of business and payable in accordance with customary
trade practices) or that is evidenced by a note, bond, debenture or similar
instrument, (b) all obligations of such Person under capital leases, (c) all
obligations of such Person in respect of acceptances issued or created for the
account of such Person, (d) all liabilities secured by any Adverse Claims on any
property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof, and (e) all indebtedness,
obligations or liabilities of that Person in respect of Derivatives, and (f)
obligations under direct or indirect guaranties in respect of obligations
(contingent or otherwise) to purchase

 

12

--------------------------------------------------------------------------------


 

or otherwise acquire, or to otherwise assure a creditor against loss in respect
of, clauses (a) through (e) above.

 

Indemnified Amounts:  Defined in Section 9.1.

 

Indemnified Party:  Defined in Section 9.1.

 

Industry:  The industry of an Obligor as determined by reference to the four
digit standard industry classification codes.

 

Ineligible Loan:  Defined in the Purchase Agreement.

 

Insolvency Event:  With respect to a specified Person, (a) the filing of a
decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under any applicable Insolvency Law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for such Person or for any substantial part of its property, or
ordering the winding-up or liquidation of such Person’s affairs, and such decree
or order shall remain unstayed and in effect for a period of 60 consecutive
days; or (b) the commencement by such Person of a voluntary case under any
applicable Insolvency Law now or hereafter in effect, or the consent by such
Person to the entry of an order for relief in an involuntary case under any such
law, or the consent by such Person to the appointment of or taking possession by
a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or the
making by such Person of any general assignment for the benefit of creditors, or
the failure by such Person generally to pay its debts as such debts become due,
or the taking of action by such Person in furtherance of any of the foregoing.

 

Insolvency Laws:  The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments, or similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.

 

Insolvency Proceeding:  Any case, action or proceeding before any court or
Governmental Authority relating to an Insolvency Event.

 

Insurance Policy:  With respect to any Loan included in the Collateral, an
insurance policy covering physical damage to or loss to any assets or Related
Property of the Obligor securing such Loan.

 

Insurance Proceeds:  Any amounts payable or any payments made, to the Borrower
or to the Servicer on its behalf under any Insurance Policy.

 

Interest:  For each Settlement Period and each Advance outstanding during such
Settlement Period, the product of:

 

 

IR x P x

AD
360

 

13

--------------------------------------------------------------------------------


 

where

 

IR                                    =                                        
the Interest Rate applicable to such Advance;

 

P                                        
=                                         the principal amount of such Advance
on the first day of such Settlement Period, or if such

Advance was first made during such Settlement Period, the principal amount of
such Advance on the day such Advance is made; and

 

AD                             =                                         the
actual number of days in such Settlement Period, or if such Advance was first
made during

such Settlement Period, the actual number of days beginning on the day such
Advance was first made through the end of such Settlement Period;

 

provided, however, that (i) no provision of this Agreement shall require or
permit the collection of Interest in excess of the maximum permitted by
Applicable Law and (ii) Interest shall not be considered paid by any
distribution if at any time such distribution is rescinded or must otherwise be
returned for any reason.

 

Interest Collections:  Any and all amounts received in respect of any interest,
fees or other similar charges on a Transferred Loan from or on behalf of any
Obligors that are deposited into the Collection Account, or received by the
Borrower or on behalf of the Borrower by the Servicer or Originator in respect
of the Transferred Loans, in the form of cash, checks, wire transfers,
electronic transfers or any other form of cash payment (net of any payment owed
by the Borrower to, and including any receipts from, any Hedge Counterparties)
and, solely for purposes of calculating the Portfolio Rate, any and all amounts
accrued in respect of any fees and interest (but only to the extent such fees or
interest were not received during the applicable Settlement Period) owed by any
Obligor in respect of any Transferred Loan.

 

Interest Rate:  For any Settlement Period:

 

(a)                                  to the extent the Lender is a CP Lender
that is funding the applicable Advance or portion thereof through the issuance
of Commercial Paper Notes, a rate equal to the CP Rate for such Settlement
Period on such portion; or

 

(b)                                 to the extent the relevant Lender is not
funding the applicable Advance or portion thereof through the issuance of
Commercial Paper Notes, a rate equal to the Alternative Rate on such portion.

 

Investment:  With respect to any Person, any direct or indirect loan, advance or
investment by such Person in any other Person, whether by means of share
purchase, capital contribution, loan or otherwise, excluding the acquisition of
assets pursuant to the Purchase Agreement and excluding commission, travel and
similar advances to officers, employees and directors made in the ordinary
course of business.

 

Joinder Agreement:  A joinder agreement substantially in the form set forth in
Exhibit D hereto pursuant to which a new Lender Group becomes party to this
Agreement.

 

14

--------------------------------------------------------------------------------


 

Key Man Event: Either of (i) David Gladstone, and (ii) Terry Brubaker shall
cease to be employed by the Originator in the capacity as executive officers
thereof.

 

Large Loan Limit:  For the Eligible Loans of the three Obligors with the largest
Outstanding Loan Balances, $15,000,000, and for the Eligible Loans of each other
Obligor, $10,000,000.

 

Lender Group:  Any CP Lender, its related Committed Lenders and their related
Managing Agent.

 

Lenders:  Collectively, the CP Lenders, the Committed Lenders and any other
Person that agrees, pursuant to the pertinent Joinder Agreement or Assignment
and Acceptance, as applicable, to fund Advances pursuant to this Agreement.

 

LIBO Rate:  For any Settlement Period and any Advance, an interest rate per
annum equal to:

 

(i)                                     the posted rate for 30-day deposits in
United States dollars appearing on Telerate page 3750 as of 11:00 a.m. (London
time) on the Business Day that is the second Business Day immediately preceding
the applicable Funding Date (with respect to the initial Settlement Period for
such Advance) and as of the second Business Day immediately preceding the first
day of the applicable Settlement Period (with respect to all subsequent
Settlement Periods for such Advance); or

 

(ii)                                  if no rate appears on Telerate page 3750
at such time and day, then the LIBO Rate shall be determined by CIBC at its
principal office in New York, New York as its rate (each such determination,
absent manifest error, to be conclusive and binding on all parties hereto and
their assignees) at which 30-day deposits in United States dollars are being,
have been, or would be offered or quoted by CIBC to major banks in the
applicable interbank market for Eurodollar deposits at or about 11:00 a.m. (New
York City time) on such day.

 

Lien:  With respect to any Collateral, (a) any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such Collateral, or
(b) the interest of a vendor or lessor under any conditional sale agreement,
financing loan or other title retention agreement relating to such Collateral.

 

Liquidation Expenses:  With respect to any Defaulted Loan or Charged-Off Loan,
the aggregate amount of out-of-pocket expenses reasonably incurred by the
Borrower or on behalf of the Borrower by the Servicer (including amounts paid to
any subservicer) in connection with the repossession, refurbishing and
disposition of any related assets securing such Loan including the attempted
collection of any amount owing pursuant to such Loan.

 

Liquidity Agreement:  A liquidity agreement entered into by a CP Lender with a
group of financial institutions in connection with this Agreement.

 

Liquidity Bank:  Each financial institution that is a party to a Liquidity
Agreement.

 

15

--------------------------------------------------------------------------------


 

Liquidity Commitment Fee:  Defined in each Fee Letter.

 

Loan:  Any senior or subordinate loan arising from the extension of credit to an
Obligor by the Originator in the ordinary course of the Originator’s business.

 

Loan Documents:  With respect to any Loan, the related promissory note and any
related loan agreement, security agreement, mortgage, assignment of Loans, all
guarantees, and UCC financing statements and continuation statements (including
amendments or modifications thereof) executed by the Obligor thereof or by
another Person on the Obligor’s behalf in respect of such Loan and related
promissory note, including, without limitation, general or limited guaranties
and, for each Loan secured by real property an Assignment of Mortgage.

 

Loan File:  With respect to any Loan, each of the Loan Documents related
thereto.

 

Loan List:  The Loan List provided by the Borrower to the Administrative Agent
and the Collateral Custodian, as set forth in Schedule III hereto (which shall
include the specific documents that should be included in each Loan File), as
the same may be changed from time to time in accordance with the provisions
hereof.

 

Lock-Box:  A post office box to which Collections are remitted for retrieval by
a Lock-Box Bank and deposited by such Lock-Box Bank into a Lock-Box Account.

 

Lock-Box Account:  An account, subject to a Lock-Box Agreement, maintained in
the name of the Borrower for the purpose of receiving Collections at a Lock-Box
Bank.

 

Lock-Box Agreement:  A letter agreement, substantially in the form of Exhibit L,
among the Borrower, the Administrative Agent and a Lock-Box Bank.

 

Lock-Box Bank:  Any of the banks or other financial institutions holding one or
more Lock-Box Accounts.

 

Managing Agent: As to any CP Lender, the financial institution identified as
such on the signature pages hereof or in the applicable Assignment and
Acceptance or Joinder Agreement.

 

Mandatory Prepayment:  Defined in Section 2.4(a).

 

Market Servicing Fee:  Defined in Section 7.20.

 

Market Servicing Fee Differential:  On any date of determination, an amount
equal to the positive difference between the Market Servicing Fee and Servicing
Fee.

 

Material Adverse Change:  With respect to any Person, any material adverse
change in the business, condition (financial or otherwise), operations,
performance, properties or prospects of such Person.

 

Material Adverse Effect:  With respect to any event or circumstance, means a
material adverse effect on (a) the business, condition (financial or otherwise),
operations, performance, properties or prospects of the Servicer or the
Borrower, (b) the validity, enforceability or

 

16

--------------------------------------------------------------------------------


 

collectibility of this Agreement or any other Transaction Document or any
Liquidity Agreement or the validity, enforceability or collectibility of the
Loans, (c) the rights and remedies of the Administrative Agent or any Secured
Party under this Agreement or any Transaction Document or any Liquidity
Agreement or (d) the ability of the Borrower or the Servicer to perform its
obligations under this Agreement or any other Transaction Document, or (e) the
status, existence, perfection, priority, or enforceability of the Administrative
Agent’s or Secured Parties’ interest in the Collateral.

 

Maximum Lawful Rate:  Defined in Section 2.6(d).

 

Monthly Report:  Defined in Section 7.11(a).

 

Moody’s:  Moody’s Investors Service, Inc., and any successor thereto.

 

Multiemployer Plan:  A “multiemployer plan” as defined in Section 4001(a)(3) of
ERISA that is or was at any time during the current year or the immediately
preceding five years contributed to by the Borrower or any ERISA Affiliate on
behalf of its employees.

 

1940 Act:  Defined in Section 4.1(x).

 

Notes:  Defined in Section 2.5(a).

 

Obligations:  All loans, advances, debts, liabilities and obligations, for
monetary amounts owing by the Borrower to the Lenders, the Administrative Agent,
the Managing Agents or any of their assigns, as the case may be, whether due or
to become due, matured or unmatured, liquidated or unliquidated, contingent or
non-contingent, and all covenants and duties regarding such amounts, of any kind
or nature, present or future, arising under or in respect of any of this
Agreement, any other Transaction Document or any Fee Letter delivered in
connection with the transactions contemplated by this Agreement, or any Hedging
Agreement, as amended or supplemented from time to time, whether or not
evidenced by any separate note, agreement or other instrument.  This term
includes, without limitation, all principal, interest (including interest that
accrues after the commencement against the Borrower of any action under the
Bankruptcy Code), Breakage Costs, Hedge Breakage Costs, fees, including, without
limitation, any and all arrangement fees, loan fees, facility fees, and any and
all other fees, expenses, costs or other sums (including attorney costs)
chargeable to the Borrower under any of the Transaction Documents or under any
Hedging Agreement.

 

Obligor:  With respect to any Loan, the Person or Persons obligated to make
payments pursuant to such Loan, including any guarantor thereof.  For purposes
of calculating the Excess Concentration Amount, all Loans included in the
Collateral or to become part of the Collateral the Obligor of which is an
Affiliate of another Obligor shall be aggregated with all Loans of such other
Obligor.

 

Officer’s Certificate:  A certificate signed by any officer of the Borrower or
the Servicer, as the case may be, and delivered to the Administrative Agent.

 

17

--------------------------------------------------------------------------------


 

Opinion of Counsel:  A written opinion of counsel, who may be counsel for the
Borrower or the Servicer, as the case may be, and who shall be reasonably
acceptable to the Administrative Agent.

 

Originator:  Gladstone Capital Corporation, a Maryland corporation.

 

Outstanding Loan Balance: With respect to any Loan, the then outstanding
principal balance thereof.

 

Participant:  Defined in Section 11.1(g).

 

Payment Date:  The twelfth (12th) day of each calendar month or, if such day is
not a Business Day, the next succeeding Business Day; provided that for the
purposes of distributions required pursuant to Section 2.8(a)(vii) only,
“Payment Date” shall mean any Business Day.

 

Peak CP Funding Period:    The 15th day of any calendar month, the last 5
Business Days of any calendar month, the last 10 Business Days of November and
the last 20 Business Days of December.

 

Performance Guaranty:  The Performance Guaranty dated as of the date hereof, by
the Originator in favor of the Borrower and the Administrative Agent, as
amended, modified, supplemented or restated from time to time.

 

Permitted Investments:  Any one or more of the following types of investments:

 

(a)                                  marketable obligations of the United
States, the full and timely payment of which are backed by the full faith and
credit of the United States and that have a maturity of not more than 270 days
from the date of acquisition;

 

(b)                                 marketable obligations, the full and timely
payment of which are directly and fully guaranteed by the full faith and credit
of the United States and that have a maturity of not more than 270 days from the
date of acquisition;

 

(c)                                  bankers’ acceptances and certificates of
deposit and other interest-bearing obligations (in each case having a maturity
of not more than 270 days from the date of acquisition) denominated in dollars
and issued by any bank with capital, surplus and undivided profits aggregating
at least $100,000,000, the short-term obligations of which are rated A-1 by S&P
and P-1 by Moody’s;

 

(d)                                 repurchase obligations with a term of not
more than ten days for underlying securities of the types described in clauses
(a), (b) and (c) above entered into with any bank of the type described in
clause (c) above;

 

(e)                                  commercial paper rated at least A-1 by S&P
and P-1 by Moody’s; and

 

(f)                                    demand deposits, time deposits or
certificates of deposit (having original maturities of no more than 365 days) of
depository institutions or trust companies incorporated under the laws of the
United States or any state thereof (or domestic branches of any foreign

 

18

--------------------------------------------------------------------------------


 

bank) and subject to supervision and examination by federal or state banking or
depository institution authorities; provided, however that at the time such
investment, or the commitment to make such investment, is entered into, the
short-term debt rating of such depository institution or trust company shall be
at least A-1 by S&P and P-1 by Moody’s.

 

Permitted Liens:  Liens created pursuant to the Transaction Documents in favor
of the Administrative Agent, as agent for the Secured Parties.

 

Person:  An individual, partnership, corporation (including a statutory trust),
limited liability company, joint stock company, trust, unincorporated
association, sole proprietorship, joint venture, government (or any agency or
political subdivision thereof) or other entity.

 

PIK Loan:  A Loan to an Obligor, which provides for a portion of the interest
that accrues thereon to be added to the principal amount of such Loan for some
period of the time prior to such Loan requiring the cash payment of interest on
a monthly or quarterly basis.

 

Portfolio Rate:  On any day, with respect to any Settlement Period, the
annualized percentage equivalent of a fraction, the numerator of which is equal
to all Interest Collections for such Settlement Period, and the denominator of
which is equal to the Advances Outstanding on the last day of such Settlement
Period.

 

Portfolio Yield:  On any day, the excess, if any, of (a) the Portfolio Rate on
such day over (b) the Interest Rate plus the Program Fee Rate on such day.

 

Prime Rate:  The rate publicly announced by CIBC from time to time on Reuters
telerate page 3750 as its prime rate in the United States, such rate to change
as and when such designated rate changes.  The Prime Rate is not intended to be
the lowest rate of interest charged by CIBC in connection with extensions of
credit to debtors.

 

Principal Collections:  Any and all amounts received in respect of any principal
due and payable under any Transferred Loan from or on behalf of Obligors that
are deposited into the Collection Account, or received by the Borrower or on
behalf of the Borrower by the Servicer or Originator in respect of the
Transferred Loans, in the form of cash, checks, wire transfers, electronic
transfers or any other form of cash payment.

 

Proceeds:  With respect to any Collateral, whatever is receivable or received
when such Collateral is sold, collected, liquidated, foreclosed, exchanged, or
otherwise disposed of, whether such disposition is voluntary or involuntary,
including all rights to payment with respect to any insurance relating to such
Collateral.

 

Program Fee:  For each Settlement Period and each Advance Outstanding during
such Settlement Period, the product of:

 

PFR x P x AD/360

 

where

PFR                          =                                         the
Program Fee Rate;

 

19

--------------------------------------------------------------------------------


 

P                                        
=                                         the principal amount of such Advance
on the first day of such Settlement Period, or if such

Advance was first made during such Settlement Period, the principal amount of
such Advance on the day such Advance is made; and

 

AD                             =                                         the
actual days comprising such Settlement Period, or if such Advance was first made
during such

Settlement Period, the actual number of days beginning on the day such Advance
was first made through the end of such Settlement Period.

 

Program Fee Rate:  Defined in each Fee Letter.

 

Pro-Rata Share:  With respect to any Committed Lender on any day, the percentage
equivalent of a fraction the numerator of which is such Committed Lender’s
Commitment and the denominator of which is the Group Advance Limit of the
related CP Lender’s Lender Group.

 

Purchase Agreement:  The Purchase and Sale Agreement dated as of the date
hereof, between the Originator and the Borrower, as amended, modified,
supplemented or restated from time to time.

 

Purchase Date:  Defined in the Purchase Agreement.

 

Purchased Loan Balance:  As of any date of determination and any Transferred
Loan, the lesser of (i) the Outstanding Loan Balance of such Loan, and (ii) the
Fair Market Value of such Loan.

 

Purchasing Committed Lender:  Defined in Section 11.1(b).

 

Qualified Institution:  Defined in Section 7.4(e).

 

Rating Agency: Any rating agency that has been requested to issue a rating with
respect to the Commercial Paper Notes issued by a CP Lender.

 

Records:  With respect to any Transferred Loans, all documents, books, records
and other information (including without limitation, computer programs, tapes,
disks, punch cards, data processing software and related property and rights)
maintained with respect to any item of Collateral and the related Obligors,
other than the Loan Documents.

 

Recoveries:  With respect to any Defaulted Loan or Charged-Off Loan, proceeds of
the sale of any Related Property, proceeds of any related Insurance Policy, and
any other recoveries with respect to such Loan and Related Property, and amounts
representing late fees and penalties, net of Liquidation Expenses and amounts,
if any, received that are required to be refunded to the Obligor on such Loan.

 

Reference Bank:  Any bank that furnishes information for purposes of determining
the Adjusted Eurodollar Rate.

 

Register:  Defined in Section 11.1(e).

 

20

--------------------------------------------------------------------------------


 

Regulatory Change:  Defined in Section 2.12(a).

 

Related Property:  With respect to a Loan, any property or other assets of the
Obligor thereunder pledged as collateral to the Originator to secure the
repayment of such Loan.

 

Reporting Date:  The date that is two (2) Business Days prior to each Payment
Date.

 

Repurchase Price:  For any Transferred Loan purchased by the Servicer pursuant
to Section 7.7, an amount equal to the outstanding principal balance of such
Loan as of the date of purchase, plus all accrued and unpaid interest on such
Loan.

 

Required Committed Lenders:  At a particular time, Committed Lenders with
Commitments in excess of 66 2/3 % of the Facility Amount.

 

Required Equity Contribution:  A capital contribution to the Borrower by the
Originator, on or before the Closing Date, in the form of Eligible Loans and/or
cash having an outstanding principal balance on the Closing Date and at all
times prior to the Termination Date of at least $100,000,000.

 

Required Notional Amount:  $35,000,000.

 

Required Ratings:  With respect to any Committed Lender, the short term ratings
from S&P and Moody’s equal to or greater than the ratings required in order to
maintain the rating of the commercial paper issued by the related CP Lender.

 

Required Reports:  Collectively, the Monthly Report, the Servicer’s Certificate
and the annual and quarterly financial statements of the Originator required to
be delivered to the Borrower, the Managing Agents, Concord, the Administrative
Agent and the Backup Servicer pursuant to Section 7.11 hereof.

 

Responsible Officer:  As to the Borrower, David Gladstone, Terry Brubaker,
George Stelljes, Harry Brill or Donya Kolcio, and as to any other Person, any
officer of such Person with direct responsibility for the administration of this
Agreement and also, with respect to a particular matter, any other officer to
whom such matter is referred because of such officer’s knowledge of and
familiarity with the particular subject.  The Borrower may designate other
Responsible Officers from time to time by notice to the Administrative Agent.

 

Revolving Period:  The period commencing on the Closing Date and ending on the
day immediately preceding the Termination Date.

 

Rolling Three-Month Charged-Off Ratio:  For any day, beginning after the end of
the third Settlement Period following the Closing Date, the rolling three period
average Charged-Off Ratio for the three immediately preceding Settlement
Periods.

 

Rolling Three-Month Default Ratio:  For any day, beginning after the end of the
third Settlement Period following the Closing Date, the rolling three period
average Default Ratio for the three immediately preceding Settlement Periods.

 

21

--------------------------------------------------------------------------------


 

S&P:  Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

Scheduled Payment:  On any Determination Date, with respect to any Loan, each
monthly payment (whether principal, interest or principal and interest)
scheduled to be made by the Obligor thereof after such Determination Date under
the terms of such Loan.

 

Secured Party:  (i) Each Lender, (ii) each Managing Agent, (iii) each Liquidity
Bank and (iv) each Hedge Counterparty that is either a Lender or an Affiliate of
a Lender if that Affiliate executes a counterpart of this Agreement agreeing to
be bound by the terms of this Agreement applicable to a Secured Party.

 

Securitization:  A disposition of Transferred Loans in one or a series of
structured finance securitization transactions.

 

Servicer:  Gladstone Advisers, Inc., a Virginia corporation, and its permitted
successors and assigns.

 

Servicer Advance:  An advance of Scheduled Payments made by the Servicer
pursuant to Section 7.5.

 

Servicer Termination Event:  Defined in Section 7.18.

 

Servicer’s Certificate:  Defined in Section 7.11(b).

 

Servicing Duties:  Those duties of the Servicer which are enumerated in Section
7.2.

 

Servicing Fee:  For each Payment Date, an amount equal to the sum of the
products, for each day during the related Settlement Period, of (i) Aggregate
Outstanding Loan Balance as of the preceding Determination Date, (ii) the
Servicing Fee Rate, and (iii) a fraction, the numerator of which is 1 and the
denominator of which is 360.

 

Servicing Fee Rate:  A rate equal to 1.5% per annum.

 

Servicing Records:  All documents, books, records and other information
(including, without limitation, computer programs, tapes, disks, data processing
software and related property rights) prepared and maintained by the Servicer
with respect to the Transferred Loans and the related Obligors.

 

Settlement Period:  Each period from and including a Payment Date to but
excluding the following Payment Date, except in the case of the first Settlement
Period, which shall be the period beginning on the Closing Date to but excluding
July 12, 2003.

 

Solvent:  As to any Person at any time, having a state of affairs such that all
of the following conditions are met:  (a) the fair value of the property owned
by such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(32) of the
Bankruptcy Code; (b) the present fair salable value of the property owned by
such Person

 

22

--------------------------------------------------------------------------------


 

in an orderly liquidation of such Person is not less than the amount that will
be required to pay the probable liability of such Person on its debts as they
become absolute and matured; (c) such Person is able to realize upon its
property and pay its debts and other liabilities (including disputed, contingent
and unliquidated liabilities) as they mature in the normal course of business;
(d) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and (e) such Person is not engaged in business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s property would constitute unreasonably small capital.

 

Successor Servicer:  Defined in Section 7.19(a).

 

Supplemental Interests:  With respect to any Transferred Loan, any warrants,
equity or other equity interests or interests convertible into or exchangeable
for any such interests received by the Originator from the Obligor in connection
with such Transferred Loan.

 

Taxes:  Any present or future taxes, levies, imposts, duties, charges,
assessments or fees of any nature (including interest, penalties, and additions
thereto) that are imposed by any Government Authority.

 

Termination Date:  The earliest to occur of (a) the date declared by the
Administrative Agent or occurring automatically in respect of the occurrence of
an Early Termination Event pursuant to Section 8.1, (b) a date selected by the
Borrower upon at least 30 days’ prior written notice to the Administrative
Agent, each Managing Agent and Concord, (c) the Commitment Termination Date and
(d) the date designated by the Administrative Agent following the occurrence of
a Key Man Event.

 

Termination Notice:  Defined in Section 7.18.

 

Transaction Documents:  This Agreement, the Purchase Agreement, all Hedging
Agreements, the Custody Agreement, the Backup Servicing Agreement, the
Performance Guaranty and any additional document, letter, fee letter,
certificate, opinion, agreement or writing the execution of which is necessary
or incidental to carrying out the terms of the foregoing documents.

 

Transferred Loans:  Each Loan that is acquired by the Borrower under the
Purchase Agreement and all Loans received by the Borrower in respect of the
Required Equity Contribution.  Any Transferred Loan that is (i) repurchased or
reacquired by the Originator pursuant to the terms of Section 6.1 of the
Purchase Agreement, (ii) purchased by the Servicer pursuant to the terms of
Section 7.7 or (iii) otherwise released from the lien of this Agreement pursuant
to Section 6.3 shall not be treated as a Transferred Loan for purposes of this
Agreement (provided, that the purchase or repurchase of any Defaulted Loan or
Charged-Off Loan shall not alter such Transferred Loan’s status as a Defaulted
Loan or Charged-Off Loan for purposes of calculating ratios for periods
occurring prior to the purchase or repurchase of such Transferred Loan).

 

Transition Costs:  The reasonable costs and expenses incurred by the Backup
Servicer in transitioning to Servicer; provided, however, that the
Administrative Agent’s consent shall be required if such Transition Costs exceed
$50,000.00 in the aggregate.

 

23

--------------------------------------------------------------------------------


 

UCC:  The Uniform Commercial Code as from time to time in effect in the
specified jurisdiction or, if no jurisdiction is specified, the State of New
York.

 

United States:  The United States of America.

 

Unmatured Termination Event:  An event that, with the giving of notice or lapse
of time, or both, would become an Early Termination Event.

 

Unreimbursed Servicer Advances:  At any time, the amount of all previous
Servicer Advances (or portions thereof) as to which the Servicer has not been
reimbursed as of such time pursuant to Section 2.8 and that the Servicer has
determined in its sole discretion will not be recoverable from Collections with
respect to the related Transferred Loan.


 


SECTION 1.2                                   OTHER TERMS.

 

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP.  All terms used in Article 9 of the UCC in the State of
New York, and not specifically defined herein, are used herein as defined in
such Article 9.


 


SECTION 1.3                                   COMPUTATION OF TIME PERIODS.

 

Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”


 


SECTION 1.4                                   INTERPRETATION.

 

In each Transaction Document, unless a contrary intention appears:

 

(I)                                     THE SINGULAR NUMBER INCLUDES THE PLURAL
NUMBER AND VICE VERSA;

 

(II)                                  REFERENCE TO ANY PERSON INCLUDES SUCH
PERSON’S SUCCESSORS AND ASSIGNS BUT, IF APPLICABLE, ONLY IF SUCH SUCCESSORS AND
ASSIGNS ARE PERMITTED BY THE TRANSACTION DOCUMENT;

 

(III)                               REFERENCE TO ANY GENDER INCLUDES EACH OTHER
GENDER;

 

(IV)                              REFERENCE TO ANY AGREEMENT (INCLUDING ANY
TRANSACTION DOCUMENT), DOCUMENT OR INSTRUMENT MEANS SUCH AGREEMENT, DOCUMENT OR
INSTRUMENT AS AMENDED, SUPPLEMENTED OR MODIFIED AND IN EFFECT FROM TIME TO TIME
IN ACCORDANCE WITH THE TERMS THEREOF AND, IF APPLICABLE, THE TERMS OF THE OTHER
TRANSACTION DOCUMENTS AND REFERENCE TO ANY PROMISSORY NOTE INCLUDES ANY
PROMISSORY NOTE THAT IS AN EXTENSION OR RENEWAL THEREOF OR A SUBSTITUTE OR
REPLACEMENT THEREFOR; AND

 

(V)                                 REFERENCE TO ANY APPLICABLE LAW MEANS SUCH
APPLICABLE LAW AS AMENDED, MODIFIED, CODIFIED, REPLACED OR REENACTED, IN WHOLE
OR IN PART, AND IN EFFECT FROM TIME TO TIME, INCLUDING RULES AND REGULATIONS
PROMULGATED THEREUNDER AND REFERENCE TO ANY SECTION OR OTHER PROVISION OF ANY
APPLICABLE LAW MEANS THAT PROVISION OF SUCH APPLICABLE LAW FROM TIME TO TIME

 

24

--------------------------------------------------------------------------------


 

IN EFFECT AND CONSTITUTING THE SUBSTANTIVE AMENDMENT, MODIFICATION,
CODIFICATION, REPLACEMENT OR REENACTMENT OF SUCH SECTION OR OTHER PROVISION.


 


ARTICLE II


 


ADVANCES


SECTION 2.1                                   ADVANCES.


 


(A)                                  ON THE TERMS AND CONDITIONS HEREINAFTER SET
FORTH, THE BORROWER MAY, BY DELIVERY OF A FUNDING REQUEST TO THE ADMINISTRATIVE
AGENT, FROM TIME TO TIME ON ANY BUSINESS DAY DURING THE REVOLVING PERIOD, AT ITS
OPTION, REQUEST THAT THE LENDERS MAKE ADVANCES (EACH, AN “ADVANCE”) TO IT IN AN
AMOUNT WHICH, AT ANY TIME, SHALL NOT EXCEED THE AVAILABILITY IN EFFECT ON THE
RELATED FUNDING DATE.  SUCH FUNDING REQUEST SHALL BE DELIVERED NOT LATER THAN
5:00 P.M. (NEW YORK CITY TIME) ON THE DATE WHICH IS FOUR (4) BUSINESS DAYS PRIOR
TO THE REQUESTED FUNDING DATE.  FOLLOWING RECEIPT BY THE ADMINISTRATIVE AGENT OF
A FUNDING REQUEST, THE ADMINISTRATIVE AGENT SHALL FORWARD SUCH FUNDING REQUEST
TO EACH MANAGING AGENT NOT LATER THAN 12:00 P.M. (NEW YORK CITY TIME) ON THE
DATE WHICH IS THREE (3) BUSINESS DAYS PRIOR TO THE REQUESTED FUNDING DATE.  UPON
RECEIPT OF SUCH FUNDING REQUEST, EACH MANAGING AGENT SHALL REQUEST THE CP LENDER
IN ITS LENDER GROUP TO MAKE THE ADVANCE, AND SUCH CP LENDER MAY FROM TIME TO
TIME DURING THE REVOLVING PERIOD, IN ITS SOLE DISCRETION, AGREE OR DECLINE TO
MAKE THE ADVANCE.  IF ANY CP LENDER DECLINES TO MAKE ALL OR ANY PART OF A
PROPOSED ADVANCE, IT SHALL SO NOTIFY THE COMMITTED LENDERS AND THE APPLICABLE
PORTION OF THE ADVANCE WILL BE MADE BY THE COMMITTED LENDERS IN SUCH CP LENDER’S
LENDER GROUP IN ACCORDANCE WITH THEIR PRO-RATA SHARES.  NOTWITHSTANDING ANYTHING
CONTAINED IN THIS SECTION 2.1 OR ELSEWHERE IN THIS AGREEMENT TO THE CONTRARY, NO
COMMITTED LENDER SHALL BE OBLIGATED TO MAKE ANY ADVANCE IN AN AMOUNT THAT WOULD
RESULT IN THE AGGREGATE ADVANCES THEN FUNDED BY SUCH COMMITTED LENDER EXCEEDING
ITS COMMITMENT THEN IN EFFECT (MINUS THE UNRECOVERED PRINCIPAL AMOUNT OF SUCH
COMMITTED LENDER’S ADVANCES MADE, DOWNGRADE DRAWS FUNDED OR PURCHASE PRICES PAID
PURSUANT TO ANY APPLICABLE LIQUIDITY AGREEMENT TO WHICH IT IS A PARTY).  THE
OBLIGATION OF EACH COMMITTED LENDER TO REMIT ITS PRO-RATA SHARE OF ANY SUCH
INVESTMENT SHALL BE SEVERAL FROM THAT OF EACH OTHER COMMITTED LENDER, AND THE
FAILURE OF ANY COMMITTED LENDER TO SO MAKE SUCH AMOUNT AVAILABLE TO THE BORROWER
SHALL NOT RELIEVE ANY OTHER COMMITTED LENDER OF ITS OBLIGATION HEREUNDER.  EACH
ADVANCE TO BE MADE HEREUNDER SHALL BE MADE RATABLY AMONG THE LENDER GROUPS IN
ACCORDANCE WITH THEIR GROUP ADVANCE LIMITS.


 


(B)                                 THE BORROWER MAY, WITHIN 60 DAYS, BUT NO
LATER THAN 45 DAYS, PRIOR TO THE THEN CURRENT COMMITMENT TERMINATION DATE, BY
WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT, MAKE WRITTEN REQUESTS FOR THE
LENDERS TO EXTEND THE COMMITMENT TERMINATION DATE FOR AN ADDITIONAL REVOLVING
PERIOD OF 364 DAYS.  THE ADMINISTRATIVE AGENT WILL GIVE PROMPT NOTICE TO EACH
MANAGING AGENT OF ITS RECEIPT OF SUCH REQUEST, AND EACH MANAGING AGENT SHALL
GIVE PROMPT NOTICE TO EACH OF THE LENDERS IN ITS RELATED LENDER GROUP OF ITS
RECEIPT OF SUCH REQUEST FOR EXTENSION OF THE COMMITMENT TERMINATION DATE.  EACH
LENDER SHALL MAKE A DETERMINATION, IN ITS SOLE DISCRETION AND AFTER A FULL
CREDIT REVIEW, NOT LESS THAN FIFTEEN (15) DAYS PRIOR TO THE THEN APPLICABLE
COMMITMENT TERMINATION DATE AS TO WHETHER OR NOT IT WILL AGREE TO EXTEND THE
COMMITMENT TERMINATION DATE; PROVIDED, HOWEVER, THAT THE FAILURE OF ANY LENDER
TO MAKE A TIMELY RESPONSE TO THE BORROWER’S REQUEST FOR EXTENSION OF THE
COMMITMENT TERMINATION DATE

 

25

--------------------------------------------------------------------------------


 


SHALL BE DEEMED TO CONSTITUTE A REFUSAL BY SUCH LENDER TO EXTEND THE COMMITMENT
TERMINATION DATE.  IN THE EVENT THAT AT LEAST ONE COMMITTED LENDER AGREES TO
EXTEND THE COMMITMENT TERMINATION DATE, THE BORROWER, THE SERVICER, THE
ADMINISTRATIVE AGENT AND THE EXTENDING COMMITTED LENDERS AND, IF SUCH EXTENSION
IS APPROVED BY A CP LENDER IN ITS SOLE DISCRETION, SUCH CP LENDER SHALL ENTER
INTO SUCH DOCUMENTS AS SUCH EXTENDING COMMITTED LENDERS AND CP LENDERS MAY DEEM
NECESSARY OR APPROPRIATE TO REFLECT SUCH EXTENSION, AND ALL REASONABLE COSTS AND
EXPENSES INCURRED BY SUCH CP LENDERS, SUCH COMMITTED LENDERS AND THE
ADMINISTRATIVE AGENT (INCLUDING REASONABLE ATTORNEYS’ FEES) SHALL BE PAID BY THE
BORROWER.  IN THE EVENT THAT ANY COMMITTED LENDER DECLINES THE REQUEST TO EXTEND
THE COMMITMENT TERMINATION DATE (EACH SUCH COMMITTED LENDER BEING REFERRED TO
HEREIN AS A “NON-RENEWING COMMITTED LENDER”), AND THE COMMITMENT OF SUCH
NON-RENEWING COMMITTED LENDER IS NOT ASSIGNED TO ANOTHER PERSON IN ACCORDANCE
WITH THE TERMS OF ARTICLE XI PRIOR TO THE THEN CURRENT COMMITMENT TERMINATION
DATE, (I) THE FACILITY AMOUNT SHALL BE REDUCED BY AN AMOUNT EQUAL TO EACH SUCH
NON-RENEWING COMMITTED LENDER’S COMMITMENT ON THE THEN CURRENT COMMITMENT
TERMINATION DATE, AND (II) THE GROUP ADVANCE LIMITS OF THE APPLICABLE LENDER
GROUPS SHALL BE REDUCED BY AN AMOUNT EQUAL TO THE APPLICABLE NON-RENEWING
COMMITTED LENDER’S COMMITMENT ON THE THEN CURRENT COMMITMENT TERMINATION DATE.


 


SECTION 2.2                                   PROCEDURES FOR ADVANCES.


 


(A)                                  IN THE CASE OF THE MAKING OF ANY ADVANCE,
THE REPAYMENT OF ANY ADVANCE, OR ANY TERMINATION, INCREASE OR REDUCTION OF THE
FACILITY AMOUNT AND PREPAYMENTS OF ADVANCES, THE BORROWER SHALL GIVE THE
ADMINISTRATIVE AGENT A BORROWER NOTICE.  EACH BORROWER NOTICE SHALL SPECIFY THE
AMOUNT (SUBJECT TO SECTION 2.1 HEREOF) OF ADVANCES TO BE BORROWED OR REPAID AND
THE FUNDING DATE OR REPAYMENT DATE (WHICH, IN ALL CASES, SHALL BE A BUSINESS
DAY).


 


(B)                                 SUBJECT TO THE CONDITIONS DESCRIBED IN
SECTION 2.1, THE BORROWER MAY REQUEST AN ADVANCE FROM THE LENDERS BY DELIVERING
TO THE ADMINISTRATIVE AGENT AT CERTAIN TIMES THE INFORMATION AND DOCUMENTS SET
FORTH IN THIS SECTION 2.2.


 


(C)                                  NO LATER THAN 10:00 A.M. (NEW YORK CITY
TIME) FIVE (5) BUSINESS DAYS PRIOR TO THE PROPOSED FUNDING DATE, THE BORROWER
SHALL NOTIFY (I) THE COLLATERAL CUSTODIAN BY DELIVERY TO THE COLLATERAL
CUSTODIAN OF WRITTEN NOTICE OF SUCH PROPOSED FUNDING DATE, AND (II) THE
ADMINISTRATIVE AGENT BY DELIVERY TO THE ADMINISTRATIVE AGENT OF A CREDIT REPORT
AND TRANSACTION SUMMARY FOR EACH LOAN THAT IS THE SUBJECT OF THE PROPOSED
ADVANCE SETTING FORTH THE CREDIT UNDERWRITING BY THE ORIGINATOR OF SUCH LOAN,
INCLUDING WITHOUT LIMITATION A DESCRIPTION OF THE OBLIGOR AND THE PROPOSED LOAN
TRANSACTION IN THE FORM OF EXHIBIT M HERETO.  BY 5:00 P.M. (NEW YORK CITY TIME)
ON THE NEXT BUSINESS DAY, THE ADMINISTRATIVE AGENT SHALL USE ITS BEST EFFORTS TO
CONFIRM TO THE BORROWER THE RECEIPT OF SUCH ITEMS AND WHETHER IT HAS REVIEWED
SUCH ITEMS AND FOUND THEM TO BE COMPLETE AND IN PROPER FORM.  IF THE
ADMINISTRATIVE AGENT MAKES A DETERMINATION THAT THE ITEMS ARE INCOMPLETE OR NOT
IN PROPER FORM, IT WILL COMMUNICATE SUCH DETERMINATION TO THE BORROWER.  FAILURE
BY THE ADMINISTRATIVE AGENT TO RESPOND TO THE BORROWER BY 5:00 ON THE DAY THE
RELATED FUNDING REQUEST IS DELIVERED BY THE BORROWER SHALL CONSTITUTE AN IMPLIED
DETERMINATION THAT THE ITEMS ARE INCOMPLETE OR NOT IN PROPER FORM.  THE BORROWER
WILL TAKE SUCH STEPS REQUESTED BY THE ADMINISTRATIVE AGENT TO CORRECT THE
PROBLEM(S).  IN THE EVENT OF A DELAY IN THE ACTUAL FUNDING DATE DUE TO THE NEED
TO CORRECT ANY SUCH PROBLEMS, THE FUNDING DATE SHALL BE NO EARLIER THAN THREE
(3) BUSINESS DAYS AFTER THE DAY ON WHICH THE ADMINISTRATIVE

 

26

--------------------------------------------------------------------------------


 

Agent confirms to the Borrower that the problems have been corrected.  No more
than one Funding Date per calendar week shall be permitted without the consent
of the Administrative Agent and each CP Lender.  No Funding Date on which a CP
Lender is requested to make an Advance shall occur during any Peak CP Funding
Period without the consent of the CP Lender.


 


(D)                                 NO LATER THAN 11:00 A.M. (NEW YORK CITY
TIME) THREE (3) BUSINESS DAYS PRIOR TO THE PROPOSED FUNDING DATE, THE
ADMINISTRATIVE AGENT, EACH MANAGING AGENT, CONCORD AND THE COLLATERAL CUSTODIAN,
AS APPLICABLE, SHALL RECEIVE OR SHALL HAVE PREVIOUSLY RECEIVED THE FOLLOWING:

 

(I)                                     A FUNDING REQUEST IN THE FORM OF EXHIBIT
A;

 

(II)                                  A WIRE DISBURSEMENT AND AUTHORIZATION FORM
SHALL BE DELIVERED TO THE ADMINISTRATIVE AGENT; AND

 

(III)                               A CERTIFICATION SUBSTANTIALLY IN THE FORM OF
EXHIBIT H CONCERNING THE COLLATERAL CUSTODIAN’S RECEIPT OF CERTAIN DOCUMENTATION
RELATING TO THE ELIGIBLE LOAN(S) RELATED TO SUCH ADVANCE SHALL BE DELIVERED TO
THE ADMINISTRATIVE AGENT.


 


(E)                                  EACH FUNDING REQUEST SHALL SPECIFY THE
AGGREGATE AMOUNT OF THE REQUESTED ADVANCE, WHICH SHALL BE IN AN AMOUNT EQUAL TO
AT LEAST $3,000,000.  EACH FUNDING REQUEST SHALL BE ACCOMPANIED BY (I) A
BORROWER NOTICE, DEPICTING THE OUTSTANDING AMOUNT OF ADVANCES UNDER THIS
AGREEMENT AND REPRESENTING THAT ALL CONDITIONS PRECEDENT FOR A FUNDING HAVE BEEN
MET, INCLUDING A REPRESENTATION BY THE BORROWER THAT THE REQUESTED ADVANCE SHALL
NOT, ON THE FUNDING DATE THEREOF, EXCEED THE AVAILABILITY ON SUCH DAY, (II) A
CALCULATION OF THE BORROWING BASE AS OF THE DATE THE ADVANCE IS REQUESTED, (III)
AN UPDATED LOAN LIST INCLUDING EACH LOAN THAT IS SUBJECT TO THE REQUESTED
ADVANCE, (IV) THE PROPOSED FUNDING DATE, AND (V) WIRE TRANSFER INSTRUCTIONS FOR
THE ADVANCE.  A FUNDING REQUEST SHALL BE IRREVOCABLE WHEN DELIVERED.


 


(F)                                    ON THE FUNDING DATE FOLLOWING THE
SATISFACTION OF THE APPLICABLE CONDITIONS SET FORTH IN THIS SECTION 2.2 AND
ARTICLE III, EACH CP LENDER MAY, OR THE RELATED COMMITTED LENDERS, AS
APPLICABLE, SHALL, MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT AT ITS ADDRESS
LISTED BENEATH ITS SIGNATURE ON ITS SIGNATURE PAGE TO THIS AGREEMENT (OR ON THE
SIGNATURE PAGE TO THE JOINDER AGREEMENT PURSUANT TO WHICH IT BECAME A PARTY
HERETO), FOR DEPOSIT TO THE ACCOUNT OF THE BORROWER OR ITS DESIGNEE IN SAME DAY
FUNDS, AT THE ACCOUNT SPECIFIED IN THE FUNDING REQUEST, AN AMOUNT EQUAL TO SUCH
LENDER’S RATABLE SHARE OF THE ADVANCE THEN BEING MADE.  EACH WIRE TRANSFER OF AN
ADVANCE TO THE BORROWER SHALL BE INITIATED BY THE APPLICABLE LENDER NO LATER
THAN 3:00 P.M. (NEW YORK CITY TIME) ON THE APPLICABLE FUNDING DATE.


 


SECTION 2.3                                   OPTIONAL CHANGES IN FACILITY
AMOUNT; PREPAYMENTS.


 


(A)                                  THE BORROWER SHALL BE ENTITLED AT ITS
OPTION, AT ANY TIME PRIOR TO THE OCCURRENCE OF AN EARLY TERMINATION EVENT, TO
REDUCE THE FACILITY AMOUNT IN WHOLE OR IN PART; PROVIDED THAT THE BORROWER SHALL
GIVE PRIOR WRITTEN NOTICE OF SUCH REDUCTION TO THE ADMINISTRATIVE AGENT, EACH
MANAGING AGENT AND CONCORD AS PROVIDED IN PARAGRAPH (B) OF THIS SECTION 2.3 AND
THAT ANY PARTIAL REDUCTION OF THE FACILITY AMOUNT SHALL BE IN AN AMOUNT EQUAL TO
$3,000,000 WITH INTEGRAL MULTIPLES OF $500,000 ABOVE SUCH AMOUNT.  UNLESS
OTHERWISE AGREED BY THE COMMITTED LENDERS, THE COMMITMENT OF EACH COMMITTED
LENDER SHALL BE REDUCED RATABLY IN PROPORTION TO SUCH

 

27

--------------------------------------------------------------------------------


 


REDUCTION IN THE FACILITY AMOUNT.  ANY REQUEST FOR A REDUCTION OR TERMINATION
PURSUANT TO THIS SECTION 2.3 SHALL BE IRREVOCABLE.


 


(B)                                 FROM TIME TO TIME DURING THE REVOLVING
PERIOD THE BORROWER MAY PREPAY ANY PORTION OR ALL OF THE ADVANCES OUTSTANDING,
OTHER THAN WITH RESPECT TO MANDATORY PREPAYMENTS, BY DELIVERING TO THE
ADMINISTRATIVE AGENT, EACH MANAGING AGENT AND CONCORD A BORROWER NOTICE AT LEAST
(I) IN THE CASE OF ANY PARTIAL PREPAYMENT (OTHER THAN A PARTIAL PREPAYMENT
DURING THE MONTH OF  DECEMBER), AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO THE
DATE OF SUCH PREPAYMENT, (II) IN THE CASE OF ANY PARTIAL PREPAYMENT DURING THE
MONTH OF DECEMBER, AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO THE PAYMENT DATE
OCCURRING IN NOVEMBER, AND (III) IN THE CASE OF ANY PREPAYMENT IN FULL, AT LEAST
THIRTY (30) BUSINESS DAYS PRIOR TO THE DATE OF SUCH PREPAYMENT (OR, IN EACH
CASE, SUCH LATER TIME AS THE APPLICABLE LENDER, IN ITS SOLE DISCRETION, MAY
AGREE), SPECIFYING THE DATE AND AMOUNT OF THE PREPAYMENT AND CERTIFYING THAT,
FOLLOWING SUCH PREPAYMENT, THE BORROWER WILL BE IN COMPLIANCE WITH THE TERMS OF
THIS AGREEMENT; PROVIDED, THAT NO SUCH REDUCTION SHALL BE GIVEN EFFECT UNLESS
THE BORROWER HAS COMPLIED WITH THE TERMS OF ANY HEDGING AGREEMENT REQUIRING THAT
ONE OR MORE HEDGE TRANSACTIONS BE TERMINATED IN WHOLE OR IN PART AS THE RESULT
OF ANY SUCH PREPAYMENT OF THE ADVANCES OUTSTANDING, AND THE BORROWER HAS PAID
ALL HEDGE BREAKAGE COSTS OWING TO THE RELEVANT HEDGE COUNTERPARTY FOR ANY SUCH
TERMINATION.  IF ANY BORROWER NOTICE RELATING TO ANY PREPAYMENT IS GIVEN, THE
AMOUNT SPECIFIED IN SUCH BORROWER NOTICE SHALL BE DUE AND PAYABLE ON THE DATE
SPECIFIED THEREIN, TOGETHER WITH ACCRUED INTEREST TO THE PAYMENT DATE ON THE
AMOUNT PREPAID AND ANY BREAKAGE COSTS (INCLUDING HEDGE BREAKAGE COSTS) RELATED
THERETO.  ANY PARTIAL PREPAYMENT BY THE BORROWER OF ADVANCES HEREUNDER, OTHER
THAN WITH RESPECT TO MANDATORY PREPAYMENTS, SHALL BE IN A MINIMUM AMOUNT OF
$1,000,000 WITH INTEGRAL MULTIPLES OF $100,000  ABOVE SUCH AMOUNT.  ANY AMOUNT
SO PREPAID MAY, SUBJECT TO THE TERMS AND CONDITIONS HEREOF, BE REBORROWED DURING
THE REVOLVING PERIOD.  A BORROWER NOTICE RELATING TO ANY SUCH PREPAYMENT SHALL
BE IRREVOCABLE WHEN DELIVERED.


 


SECTION 2.4                                   PRINCIPAL REPAYMENTS.


 


(A)                                  THE ADVANCES OUTSTANDING SHALL BE DUE AND
PAYABLE IN ACCORDANCE WITH SECTION 2.8 ON THE TERMINATION DATE.  IN ADDITION,
ADVANCES OUTSTANDING SHALL BE REPAID AS AND WHEN NECESSARY TO CAUSE THE
BORROWING BASE TEST TO BE MET, IN ACCORDANCE WITH SECTION 2.8 (EACH SUCH
PAYMENT, A “MANDATORY PREPAYMENT”), AND ANY AMOUNT SO REPAID MAY, SUBJECT TO THE
TERMS AND CONDITIONS HEREOF, BE REBORROWED HEREUNDER DURING THE REVOLVING
PERIOD.


 


(B)                                 ALL REPAYMENTS OF ANY ADVANCE OR ANY PORTION
THEREOF SHALL BE MADE TOGETHER WITH PAYMENT OF (I) ALL INTEREST ACCRUED AND
UNPAID ON THE AMOUNT REPAID TO (BUT EXCLUDING) THE DATE OF SUCH REPAYMENT, (II)
ANY AND ALL BREAKAGE COSTS, AND (III) ALL HEDGE BREAKAGE COSTS AND ANY OTHER
AMOUNTS PAYABLE BY THE BORROWER UNDER OR WITH RESPECT TO ANY HEDGING AGREEMENT.


 


SECTION 2.5                                   THE NOTES.


 


(A)                                  THE ADVANCES MADE BY THE LENDERS HEREUNDER
SHALL BE EVIDENCED BY A DULY EXECUTED PROMISSORY NOTE OF THE BORROWER PAYABLE TO
EACH MANAGING AGENT, ON BEHALF OF THE APPLICABLE LENDERS IN THE RELATED LENDER
GROUP, IN SUBSTANTIALLY THE FORM OF EXHIBIT B HERETO (COLLECTIVELY, THE
“NOTES”).  THE NOTES SHALL BE DATED THE CLOSING DATE AND SHALL BE IN A

 

28

--------------------------------------------------------------------------------


 


MAXIMUM PRINCIPAL AMOUNT EQUAL TO THE APPLICABLE LENDER GROUP’S GROUP ADVANCE
LIMIT, AND SHALL OTHERWISE BE DULY COMPLETED.


 


(B)                                 EACH MANAGING AGENT IS HEREBY AUTHORIZED TO
ENTER ON A SCHEDULE ATTACHED TO ITS NOTES THE FOLLOWING NOTATIONS (WHICH MAY BE
COMPUTER GENERATED) WITH RESPECT TO EACH ADVANCE MADE BY EACH LENDER IN THE
APPLICABLE LENDER GROUP:  (I) THE DATE AND PRINCIPAL AMOUNT THEREOF AND (II)
EACH PAYMENT AND REPAYMENT OF PRINCIPAL THEREOF, AND ANY SUCH RECORDATION SHALL
CONSTITUTE PRIMA FACIE EVIDENCE OF THE ACCURACY OF THE INFORMATION SO RECORDED. 
THE FAILURE OF A MANAGING AGENT TO MAKE ANY SUCH NOTATION ON THE SCHEDULE
ATTACHED TO THE APPLICABLE NOTE SHALL NOT LIMIT OR OTHERWISE AFFECT THE
OBLIGATION OF THE BORROWER TO REPAY THE ADVANCES IN ACCORDANCE WITH THEIR
RESPECTIVE TERMS AS SET FORTH HEREIN.


 


SECTION 2.6                                   INTEREST PAYMENTS.


 


(A)                                  INTEREST SHALL ACCRUE ON EACH ADVANCE
DURING EACH SETTLEMENT PERIOD AT THE APPLICABLE INTEREST RATE.  THE BORROWER
SHALL PAY INTEREST ON THE UNPAID PRINCIPAL AMOUNT OF EACH ADVANCE FOR THE PERIOD
COMMENCING ON AND INCLUDING THE FUNDING DATE OF SUCH ADVANCE UNTIL BUT EXCLUDING
THE DATE THAT SUCH ADVANCE SHALL BE PAID IN FULL.  INTEREST SHALL ACCRUE DURING
EACH SETTLEMENT PERIOD AND BE PAYABLE ON THE ADVANCES OUTSTANDING ON EACH
PAYMENT DATE, UNLESS EARLIER PAID PURSUANT TO (I) A PREPAYMENT IN ACCORDANCE
WITH SECTION 2.3(B) OR (II) A REPAYMENT IN ACCORDANCE WITH SECTION 2.4(B).


 


(B)                                 EACH MANAGING AGENT SHALL DETERMINE (IN
ACCORDANCE WITH INFORMATION PROVIDED BY THE RELEVANT CP LENDER AND/OR COMMITTED
LENDERS IN THE RELATED LENDER GROUP, AS APPLICABLE) ITS ESTIMATE OF THE INTEREST
(INCLUDING UNPAID INTEREST, IF ANY DUE AND PAYABLE ON A PRIOR PAYMENT DATE) TO
BE PAID TO THE LENDERS IN THE APPLICABLE LENDER GROUP ON EACH PAYMENT DATE FOR
THE RELATED SETTLEMENT PERIOD AND SHALL ADVISE THE ADMINISTRATIVE AGENT AND THE
SERVICER, ON BEHALF OF THE BORROWER, THEREOF THREE (3) BUSINESS DAYS PRIOR TO
EACH PAYMENT DATE.  IN THE EVENT THAT ANY MANAGING AGENT’S, CP LENDER’S OR
COMMITTED LENDER’S, AS APPLICABLE, ESTIMATE OF THE INTEREST PAYABLE FOR A
RELATED SETTLEMENT PERIOD IS DIFFERENT FROM THE ACTUAL AMOUNT OF INTEREST FOR
SUCH SETTLEMENT PERIOD, THE MANAGING AGENT SHALL INCREASE OR DECREASE ITS
ESTIMATE OF INTEREST FOR THE NEXT SUCCEEDING SETTLEMENT PERIOD BY THE AMOUNT OF
SUCH DIFFERENCE, PLUS INTEREST THEREON, IF APPLICABLE.  FAILURE TO SET ASIDE ANY
AMOUNT SO ACCRUED SHALL NOT RELIEVE THE BORROWER OR THE SERVICER ON BEHALF OF
THE BORROWER OF ITS OBLIGATION TO REMIT OR CAUSE THE SERVICER TO REMIT
COLLECTIONS TO THE ADMINISTRATIVE AGENT WITH RESPECT TO SUCH ACCRUED AMOUNT AS
AND TO THE EXTENT PROVIDED IN SECTION 2.8.


 


(C)                                  IF ANY MANAGING AGENT, ON BEHALF OF THE
APPLICABLE LENDERS, SHALL NOTIFY THE ADMINISTRATIVE AGENT THAT A EURODOLLAR
DISRUPTION EVENT AS DESCRIBED IN CLAUSE (A) OF THE DEFINITION OF “EURODOLLAR
DISRUPTION EVENT” HAS OCCURRED, THE ADMINISTRATIVE AGENT SHALL IN TURN SO NOTIFY
THE BORROWER, WHEREUPON ALL ADVANCES IN RESPECT OF WHICH INTEREST ACCRUES AT THE
LIBO RATE SHALL IMMEDIATELY BE CONVERTED INTO ADVANCES IN RESPECT OF WHICH
INTEREST ACCRUES AT THE BASE RATE.


 


(D)                                 ANYTHING IN THIS AGREEMENT OR THE OTHER
TRANSACTION DOCUMENTS TO THE CONTRARY NOTWITHSTANDING, IF AT ANY TIME THE RATE
OF INTEREST PAYABLE BY ANY PERSON UNDER THIS AGREEMENT AND THE TRANSACTION
DOCUMENTS EXCEEDS THE HIGHEST RATE OF INTEREST PERMISSIBLE UNDER APPLICABLE

 

29

--------------------------------------------------------------------------------


 


LAW (THE “MAXIMUM LAWFUL RATE”), THEN, SO LONG AS THE MAXIMUM LAWFUL RATE WOULD
BE EXCEEDED, THE RATE OF INTEREST UNDER THIS AGREEMENT AND THE TRANSACTION
DOCUMENTS SHALL BE EQUAL TO THE MAXIMUM LAWFUL RATE.  IF AT ANY TIME THEREAFTER
THE RATE OF INTEREST PAYABLE UNDER THIS AGREEMENT AND THE TRANSACTION DOCUMENTS
IS LESS THAN THE MAXIMUM LAWFUL RATE, SUCH PERSON SHALL CONTINUE TO PAY INTEREST
UNDER THIS AGREEMENT AND THE TRANSACTION DOCUMENTS AT THE MAXIMUM LAWFUL RATE
UNTIL SUCH TIME AS THE TOTAL INTEREST RECEIVED FROM SUCH PERSON IS EQUAL TO THE
TOTAL INTEREST THAT WOULD HAVE BEEN RECEIVED HAD APPLICABLE LAW NOT LIMITED THE
INTEREST RATE PAYABLE UNDER THIS AGREEMENT AND THE TRANSACTION DOCUMENTS.  IN NO
EVENT SHALL THE TOTAL INTEREST RECEIVED BY A LENDER UNDER THIS AGREEMENT AND THE
TRANSACTION DOCUMENTS EXCEED THE AMOUNT THAT SUCH LENDER COULD LAWFULLY HAVE
RECEIVED, HAD THE INTEREST DUE UNDER THIS AGREEMENT AND THE TRANSACTION
DOCUMENTS BEEN CALCULATED SINCE THE CLOSING DATE AT THE MAXIMUM LAWFUL RATE.


 


SECTION 2.7                                   FEES.


 


(A)                                  THE BORROWER SHALL PAY TO THE
ADMINISTRATIVE AGENT FROM THE COLLECTION ACCOUNT ON EACH PAYMENT DATE, MONTHLY
IN ARREARS IN ACCORDANCE WITH SECTION 2.8, THE PROGRAM FEE AND LIQUIDITY
COMMITMENT FEE.


 


(B)                                 THE BORROWER SHALL PAY TO THE SERVICER FROM
THE COLLECTION ACCOUNT ON EACH PAYMENT DATE, MONTHLY IN ARREARS IN ACCORDANCE
WITH SECTION 2.8, THE SERVICING FEE.


 


(C)                                  THE BACKUP SERVICER SHALL BE ENTITLED TO
RECEIVE FROM THE COLLECTION ACCOUNT ON EACH PAYMENT DATE, MONTHLY IN ARREARS IN
ACCORDANCE WITH SECTION 2.8, THE BACKUP SERVICING FEE.


 


(D)                                 THE COLLATERAL CUSTODIAN SHALL BE ENTITLED
TO RECEIVE FROM THE COLLECTION ACCOUNT ON EACH PAYMENT DATE, MONTHLY IN ARREARS
IN ACCORDANCE WITH SECTION 2.8, THE COLLATERAL CUSTODIAN FEE.


 


(E)                                  THE BORROWER SHALL PAY TO THE
ADMINISTRATIVE AGENT, ON THE CLOSING DATE, THE STRUCTURING FEE AGREED TO BETWEEN
THE BORROWER AND THE ADMINISTRATIVE AGENT (NET OF ANY AMOUNTS PREVIOUSLY PAID)
IN IMMEDIATELY AVAILABLE FUNDS.


 


SECTION 2.8                                   SETTLEMENT PROCEDURES.

 

On each Payment Date, the Servicer on behalf of the Borrower shall pay for
receipt by the applicable Lender no later than 11:00 a.m. (New York City time)
to the following Persons, from (i) the Collection Account, to the extent of
available funds, (ii) Servicer Advances, and (iii) amounts received in respect
of any Hedge Agreement during such Settlement Period (the sum of such amounts
described in clauses (i), (ii) and (iii) being the “Available Collections”) the
following amounts in the following order of priority

 

(I)                                     FIRST, TO EACH HEDGE COUNTERPARTY, ANY
AMOUNTS OWING THAT HEDGE COUNTERPARTY UNDER ITS RESPECTIVE HEDGING AGREEMENT IN
RESPECT OF ANY HEDGE TRANSACTION(S), FOR THE PAYMENT THEREOF;

 

30

--------------------------------------------------------------------------------


 

(II)                                  SECOND, TO THE SERVICER, IN AN AMOUNT
EQUAL TO ANY UNREIMBURSED SERVICER ADVANCES, FOR THE PAYMENT THEREOF;

 

(III)                               THIRD, TO THE EXTENT NOT PAID BY THE
SERVICER, TO THE BACKUP SERVICER AND ANY SUCCESSOR SERVICER, AS APPLICABLE, IN
AMOUNT EQUAL TO ANY ACCRUED AND UNPAID BACKUP SERVICING FEE AND, IF ANY, ACCRUED
AND UNPAID TRANSITION COSTS, BACKUP SERVICER EXPENSES AND MARKET SERVICING FEE
DIFFERENTIAL, EACH FOR THE PAYMENT THEREOF;

 

(IV)                              FOURTH, TO THE EXTENT NOT PAID BY THE
SERVICER, TO THE COLLATERAL CUSTODIAN IN AN AMOUNT EQUAL TO ANY ACCRUED AND
UNPAID COLLATERAL CUSTODIAN FEE AND COLLATERAL CUSTODIAN EXPENSES, IF ANY, FOR
THE PAYMENT THEREOF;

 

(V)                                 FIFTH, TO THE SERVICER, IN AN AMOUNT EQUAL
TO ITS ACCRUED AND UNPAID SERVICING FEES TO THE END OF THE PRECEDING SETTLEMENT
PERIOD, FOR THE PAYMENT THEREOF;

 

(VI)                              SIXTH, TO THE ADMINISTRATIVE AGENT FOR PAYMENT
TO EACH MANAGING AGENT, ON BEHALF OF THE RELATED LENDERS, IN AN AMOUNT EQUAL TO
ANY ACCRUED AND UNPAID INTEREST, PROGRAM FEE AND LIQUIDITY COMMITMENT FEE FOR
SUCH PAYMENT DATE;

 

(VII)                           SEVENTH, TO THE ADMINISTRATIVE AGENT FOR PAYMENT
TO EACH MANAGING AGENT, ON BEHALF OF THE RELATED LENDERS, AN AMOUNT EQUAL TO THE
EXCESS, IF ANY, OF ADVANCES OUTSTANDING OVER THE LESSER OF (I) THE BORROWING
BASE OR (II) THE FACILITY AMOUNT, TOGETHER WITH THE AMOUNT OF BREAKAGE COSTS
INCURRED BY THE APPLICABLE LENDERS IN CONNECTION WITH ANY SUCH PAYMENT (AS SUCH
BREAKAGE COSTS ARE NOTIFIED TO THE BORROWER BY THE APPLICABLE LENDER(S));

 

(VIII)                        EIGHTH, FOLLOWING THE OCCURRENCE OF THE
TERMINATION DATE RESULTING FROM AN EARLY TERMINATION EVENT, TO THE
ADMINISTRATIVE AGENT FOR RATABLE PAYMENT TO EACH MANAGING AGENT, ON BEHALF OF
THE RELATED LENDERS, IN AN AMOUNT TO REDUCE ADVANCES OUTSTANDING TO ZERO AND TO
PAY ANY OTHER OBLIGATIONS IN FULL;

 

(IX)                                NINTH, TO THE ADMINISTRATIVE AGENT FOR
PAYMENT TO EACH MANAGING AGENT, ON BEHALF OF THE RELATED LENDERS, IN THE AMOUNT
OF UNPAID BREAKAGE COSTS (OTHER THAN BREAKAGE COSTS COVERED IN CLAUSE (VII)
ABOVE) WITH RESPECT TO ANY PREPAYMENTS MADE ON SUCH PAYMENT DATE, INCREASED
COSTS AND/OR TAXES (IF ANY);

 

(X)                                   TENTH, TO THE ADMINISTRATIVE AGENT, ALL
OTHER AMOUNTS THEN DUE UNDER THIS AGREEMENT TO THE ADMINISTRATIVE AGENT, THE
LENDERS, THE AFFECTED PARTIES OR INDEMNIFIED PARTIES, EACH FOR THE PAYMENT
THEREOF; AND

 

(XI)                                ELEVENTH, ALL REMAINING AMOUNTS TO THE
BORROWER.

 


SECTION 2.9                                   COLLECTIONS AND ALLOCATIONS.


 


(A)                                  THE BORROWER OR THE SERVICER ON BEHALF OF
THE BORROWER SHALL PROMPTLY (BUT IN NO EVENT LATER THAN TWO (2) BUSINESS DAYS
AFTER THE RECEIPT THEREOF) IDENTIFY ANY COLLECTIONS RECEIVED BY IT AS BEING ON
ACCOUNT OF INTEREST COLLECTIONS OR PRINCIPAL COLLECTIONS AND DEPOSIT ALL SUCH
INTEREST COLLECTIONS OR PRINCIPAL COLLECTIONS RECEIVED DIRECTLY BY IT INTO THE
COLLECTION ACCOUNT.

 

31

--------------------------------------------------------------------------------


 


THE SERVICER ON BEHALF OF THE BORROWER SHALL MAKE SUCH DEPOSITS OR PAYMENTS ON
THE DATE INDICATED BY WIRE TRANSFER, IN IMMEDIATELY AVAILABLE FUNDS.


 


(B)                                 UNTIL THE OCCURRENCE OF AN EARLY TERMINATION
EVENT, TO THE EXTENT THERE ARE UNINVESTED AMOUNTS DEPOSITED IN THE COLLECTION
ACCOUNT, ALL AMOUNTS SHALL BE INVESTED IN PERMITTED INVESTMENTS SELECTED BY THE
SERVICER ON BEHALF OF THE BORROWER THAT MATURE NO LATER THAN THE BUSINESS DAY
IMMEDIATELY PRECEDING THE NEXT PAYMENT DATE; FROM AND AFTER THE OCCURRENCE OF AN
EARLY TERMINATION EVENT, TO THE EXTENT THERE ARE UNINVESTED AMOUNTS DEPOSITED IN
THE COLLECTION ACCOUNT, ALL AMOUNTS MAY BE INVESTED IN PERMITTED INVESTMENTS
SELECTED BY THE ADMINISTRATIVE AGENT THAT MATURE NO LATER THAN THE NEXT BUSINESS
DAY.  ANY EARNINGS (AND LOSSES) THEREON SHALL BE FOR THE ACCOUNT OF THE SERVICER
ON BEHALF OF THE BORROWER.


 


SECTION 2.10                            PAYMENTS, COMPUTATIONS, ETC.


 


(A)                                  UNLESS OTHERWISE EXPRESSLY PROVIDED HEREIN,
ALL AMOUNTS TO BE PAID OR DEPOSITED BY THE BORROWER OR THE SERVICER ON BEHALF OF
THE BORROWER HEREUNDER SHALL BE PAID OR DEPOSITED IN ACCORDANCE WITH THE TERMS
HEREOF NO LATER THAN 10:00 A.M. (NEW YORK CITY TIME) ON THE DAY WHEN DUE IN
LAWFUL MONEY OF THE UNITED STATES IN IMMEDIATELY AVAILABLE FUNDS TO THE AGENT’S
ACCOUNT.  THE BORROWER SHALL, TO THE EXTENT PERMITTED BY LAW, PAY TO THE SECURED
PARTIES INTEREST ON ALL AMOUNTS NOT PAID OR DEPOSITED WHEN DUE HEREUNDER AT 2.0%
PER ANNUM ABOVE THE BASE RATE, PAYABLE ON DEMAND; PROVIDED, HOWEVER, THAT SUCH
INTEREST RATE SHALL NOT AT ANY TIME EXCEED THE MAXIMUM LAWFUL RATE.  ALL
COMPUTATIONS OF INTEREST AND ALL COMPUTATIONS OF THE INTEREST RATE AND OTHER
FEES HEREUNDER SHALL BE MADE ON THE BASIS OF A YEAR OF 360 DAYS FOR THE ACTUAL
NUMBER OF DAYS (INCLUDING THE FIRST BUT EXCLUDING THE LAST DAY) ELAPSED.


 


(B)                                 WHENEVER ANY PAYMENT HEREUNDER SHALL BE
STATED TO BE DUE ON A DAY OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE MADE
ON THE NEXT SUCCEEDING BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL IN SUCH
CASE BE INCLUDED IN THE COMPUTATION OF PAYMENT OF INTEREST, OTHER INTEREST OR
ANY FEE PAYABLE HEREUNDER, AS THE CASE MAY BE.


 


(C)                                  ALL PAYMENTS HEREUNDER SHALL BE MADE
WITHOUT SET-OFF OR COUNTERCLAIM AND IN SUCH AMOUNTS AS MAY BE NECESSARY IN ORDER
THAT ALL SUCH PAYMENTS SHALL NOT BE LESS THAN THE AMOUNTS OTHERWISE SPECIFIED TO
BE PAID UNDER THIS AGREEMENT (AFTER WITHHOLDING FOR OR ON ACCOUNT OF ANY TAXES).


 


SECTION 2.11                            BREAKAGE COSTS.

 

The Borrower shall pay to the Administrative Agent for the account of the
applicable Managing Agent, on behalf of the related Lenders, upon the request of
any Managing Agent, any Lender or the Administrative Agent on each Payment Date
on which a prepayment is made, such amount or amounts as shall, without
duplication, compensate the Lenders for any loss, cost or expense (the “Breakage
Costs”) incurred by the Lenders (as reasonably determined by the applicable
Lender) as a result of any prepayment of an Advance (and interest thereon).  The
determination by any Managing Agent, on behalf of the related Lenders, of the
amount of any such loss or expense shall be set forth in a written notice to the
Borrower delivered by the applicable Lender prior to the date of such prepayment
in the case where notice of such prepayment is delivered to such Lender in
accordance with Section 2.3(b) or within two (2)

 

32

--------------------------------------------------------------------------------


 

Business Days following such prepayment in the case where no such notice is
delivered (in which case, Breakage Costs shall include interest thereon from the
date of such prepayment) and shall be conclusive absent manifest error.  No
Breakage Costs shall be payable to any CP Lender to the extent that (a) notice
of such prepayment shall have been delivered to such CP Lender in accordance
with the provisions of Section 2.3(b) or 7.7(c), (b) such prepayment is made on
a Payment Date, and (c) such prepayment does not exceed the lesser of (i) 20% of
the Advances made by such CP Lender and (ii) $20,000,000.


 


SECTION 2.12                            INCREASED COSTS; CAPITAL ADEQUACY;
ILLEGALITY.


 


(A)                                  IF AFTER THE DATE HEREOF, ANY MANAGING
AGENT, LENDER, LIQUIDITY BANK OR ANY AFFILIATE THEREOF (EACH OF WHICH, AN
“AFFECTED PARTY”) SHALL BE CHARGED ANY FEE, EXPENSE OR INCREASED COST ON ACCOUNT
OF THE ADOPTION OF ANY APPLICABLE LAW, RULE OR REGULATION (INCLUDING ANY
APPLICABLE LAW, RULE OR REGULATION REGARDING CAPITAL ADEQUACY), ANY ACCOUNTING
PRINCIPLES OR ANY CHANGE IN ANY OF THE FOREGOING, OR ANY CHANGE IN THE
INTERPRETATION OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY, THE
FINANCIAL ACCOUNTING STANDARDS BOARD (“FASB”), ANY CENTRAL BANK OR ANY
COMPARABLE AGENCY CHARGED WITH THE INTERPRETATION OR ADMINISTRATION THEREOF, OR
COMPLIANCE WITH ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF
LAW) OF ANY SUCH AUTHORITY OR AGENCY (A “REGULATORY CHANGE”):  (I) THAT SUBJECTS
ANY AFFECTED PARTY TO ANY CHARGE OR WITHHOLDING ON OR WITH RESPECT TO ANY
TRANSACTION DOCUMENT OR AN AFFECTED PARTY’S OBLIGATIONS UNDER A TRANSACTION
DOCUMENT, OR ON OR WITH RESPECT TO THE ADVANCES, OR CHANGES THE BASIS OF
TAXATION OF PAYMENTS TO ANY AFFECTED PARTY OF ANY AMOUNTS PAYABLE UNDER ANY
TRANSACTION DOCUMENT (EXCEPT FOR CHANGES IN THE RATE OF TAX ON THE OVERALL NET
INCOME OF AN AFFECTED PARTY OR TAXES EXCLUDED BY SECTION 2.13) OR (II) THAT
IMPOSES, MODIFIES OR DEEMS APPLICABLE ANY RESERVE, ASSESSMENT, INSURANCE CHARGE,
SPECIAL DEPOSIT OR SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR
THE ACCOUNT OF AN AFFECTED PARTY, OR CREDIT EXTENDED BY AN AFFECTED PARTY
PURSUANT TO A TRANSACTION DOCUMENT OR (III) THAT IMPOSES ANY OTHER CONDITION THE
RESULT OF WHICH IS TO INCREASE THE COST TO AN AFFECTED PARTY OF PERFORMING ITS
OBLIGATIONS UNDER A TRANSACTION DOCUMENT, OR TO REDUCE THE RATE OF RETURN ON AN
AFFECTED PARTY’S CAPITAL AS A CONSEQUENCE OF ITS OBLIGATIONS UNDER A TRANSACTION
DOCUMENT, OR TO REDUCE THE AMOUNT OF ANY SUM RECEIVED OR RECEIVABLE BY AN
AFFECTED PARTY UNDER A TRANSACTION DOCUMENT OR TO REQUIRE ANY PAYMENT CALCULATED
BY REFERENCE TO THE AMOUNT OF INTERESTS OR LOANS HELD OR INTEREST RECEIVED BY
IT, THEN, UPON DEMAND BY THE APPLICABLE MANAGING AGENT, BORROWER SHALL PAY TO
THE ADMINISTRATIVE AGENT, FOR PAYMENT TO THE APPLICABLE MANAGING AGENT FOR THE
BENEFIT OF THE RELEVANT AFFECTED PARTY, SUCH AMOUNTS CHARGED TO SUCH AFFECTED
PARTY OR SUCH AMOUNTS TO OTHERWISE COMPENSATE SUCH AFFECTED PARTY FOR SUCH
INCREASED COST OR SUCH REDUCTION.  FOR THE AVOIDANCE OF DOUBT, IF THE ISSUANCE
OF FASB INTERPRETATION NO. 46, OR ANY OTHER CHANGE IN ACCOUNTING STANDARDS OR
THE ISSUANCE OF ANY OTHER PRONOUNCEMENT, RELEASE OR INTERPRETATION, CAUSES OR
REQUIRES THE CONSOLIDATION OF ALL OR A PORTION OF THE ASSETS AND LIABILITIES OF
COMPANY OR BORROWER WITH THE ASSETS AND LIABILITIES OF ANY AFFECTED PARTY, SUCH
EVENT SHALL CONSTITUTE A CIRCUMSTANCE ON WHICH SUCH AFFECTED PARTY MAY BASE A
CLAIM FOR REIMBURSEMENT UNDER THIS SECTION.


 


(B)                                 IF AS A RESULT OF ANY EVENT OR CIRCUMSTANCE
SIMILAR TO THOSE DESCRIBED IN CLAUSE (A) OF THIS SECTION 2.12, AN AFFECTED PARTY
IS REQUIRED TO COMPENSATE A BANK OR OTHER FINANCIAL INSTITUTION PROVIDING
LIQUIDITY SUPPORT, CREDIT ENHANCEMENT OR OTHER SIMILAR SUPPORT TO SUCH AFFECTED
PARTY IN CONNECTION WITH THIS AGREEMENT OR THE FUNDING OR MAINTENANCE OF
ADVANCES

 

33

--------------------------------------------------------------------------------


 


HEREUNDER, THEN WITHIN TEN DAYS AFTER DEMAND BY SUCH AFFECTED PARTY, THE
BORROWER SHALL PAY TO SUCH AFFECTED PARTY SUCH ADDITIONAL AMOUNT OR AMOUNTS AS
MAY BE NECESSARY TO REIMBURSE SUCH AFFECTED PARTY FOR ANY SUCH AMOUNTS PAID BY
IT.


 


(C)                                  IN DETERMINING ANY AMOUNT PROVIDED FOR IN
THIS SECTION, THE AFFECTED PARTY MAY USE ANY REASONABLE AVERAGING AND
ATTRIBUTION METHODS.  ANY AFFECTED PARTY MAKING A CLAIM UNDER THIS SECTION SHALL
SUBMIT TO THE BORROWER A CERTIFICATE AS TO SUCH ADDITIONAL OR INCREASED COST OR
REDUCTION, WHICH CERTIFICATE SHALL CALCULATE IN REASONABLE DETAIL ANY SUCH
CHARGES AND SHALL BE CONCLUSIVE ABSENT DEMONSTRABLE ERROR.


 


SECTION 2.13                            TAXES.


 


(A)                                  ALL PAYMENTS MADE BY THE BORROWER IN
RESPECT OF ANY ADVANCE AND ALL PAYMENTS MADE BY THE BORROWER UNDER THIS
AGREEMENT WILL BE MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION OR WITHHOLDING
FOR OR ON ACCOUNT OF ANY TAXES, UNLESS SUCH WITHHOLDING OR DEDUCTION IS REQUIRED
BY LAW.  IN SUCH EVENT, THE BORROWER SHALL PAY TO THE APPROPRIATE TAXING
AUTHORITY ANY SUCH TAXES REQUIRED TO BE DEDUCTED OR WITHHELD AND THE AMOUNT
PAYABLE TO EACH LENDER OR THE ADMINISTRATIVE AGENT (AS THE CASE MAY BE) WILL BE
INCREASED (SUCH INCREASE, THE “ADDITIONAL AMOUNT”) SUCH THAT EVERY NET PAYMENT
MADE UNDER THIS AGREEMENT AFTER DEDUCTION OR WITHHOLDING FOR OR ON ACCOUNT OF
ANY TAXES (INCLUDING, WITHOUT LIMITATION, ANY TAXES ON SUCH INCREASE) IS NOT
LESS THAN THE AMOUNT THAT WOULD HAVE BEEN PAID HAD NO SUCH DEDUCTION OR
WITHHOLDING BEEN DEDUCTED OR WITHHELD.  THE FOREGOING OBLIGATION TO PAY
ADDITIONAL AMOUNTS, HOWEVER, WILL NOT APPLY WITH RESPECT TO, AND THE TERM
“ADDITIONAL AMOUNT” SHALL BE DEEMED NOT TO INCLUDE NET INCOME OR FRANCHISE TAXES
IMPOSED ON A LENDER, ANY MANAGING AGENT OR THE ADMINISTRATIVE AGENT,
RESPECTIVELY, WITH RESPECT TO PAYMENTS REQUIRED TO BE MADE BY THE BORROWER OR
SERVICER ON BEHALF OF THE BORROWER UNDER THIS AGREEMENT, BY A TAXING
JURISDICTION IN WHICH SUCH LENDER, SUCH MANAGING AGENT OR THE ADMINISTRATIVE
AGENT IS ORGANIZED, CONDUCTS BUSINESS OR IS PAYING TAXES AS OF THE CLOSING DATE
(AS THE CASE MAY BE).  IF A LENDER, ANY MANAGING AGENT OR THE ADMINISTRATIVE
AGENT PAYS ANY TAXES IN RESPECT OF WHICH THE BORROWER IS OBLIGATED TO PAY
ADDITIONAL AMOUNTS UNDER THIS SECTION 2.13(A), THE BORROWER SHALL PROMPTLY
REIMBURSE SUCH LENDER OR ADMINISTRATIVE AGENT IN FULL.


 


(B)                                 THE BORROWER WILL INDEMNIFY EACH LENDER,
EACH MANAGING AGENT AND THE ADMINISTRATIVE AGENT FOR THE FULL AMOUNT OF TAXES IN
RESPECT OF WHICH THE BORROWER IS REQUIRED TO PAY ADDITIONAL AMOUNTS (INCLUDING,
WITHOUT LIMITATION, ANY TAXES IMPOSED BY ANY JURISDICTION ON SUCH ADDITIONAL
AMOUNTS) PAID BY SUCH LENDER, MANAGING AGENT OR THE ADMINISTRATIVE AGENT (AS THE
CASE MAY BE) AND ANY LIABILITY (INCLUDING PENALTIES, INTEREST AND EXPENSES)
ARISING THEREFROM OR WITH RESPECT THERETO; PROVIDED, HOWEVER, THAT SUCH LENDER,
MANAGING AGENT OR THE ADMINISTRATIVE AGENT, AS APPROPRIATE, MAKING A DEMAND FOR
INDEMNITY PAYMENT, SHALL PROVIDE THE BORROWER, AT ITS ADDRESS SET FORTH UNDER
ITS NAME ON THE SIGNATURE PAGES HEREOF, WITH A CERTIFICATE FROM THE RELEVANT
TAXING AUTHORITY OR FROM A RESPONSIBLE OFFICER OF SUCH LENDER, MANAGING AGENT OR
THE ADMINISTRATIVE AGENT STATING OR OTHERWISE EVIDENCING THAT SUCH LENDER,
MANAGING AGENT OR THE ADMINISTRATIVE AGENT HAS MADE PAYMENT OF SUCH TAXES AND
WILL PROVIDE A COPY OF OR EXTRACT FROM DOCUMENTATION, IF AVAILABLE, FURNISHED BY
SUCH TAXING AUTHORITY EVIDENCING ASSERTION OR PAYMENT OF SUCH TAXES.  THIS
INDEMNIFICATION SHALL BE MADE WITHIN TEN DAYS FROM THE DATE SUCH LENDER,
MANAGING AGENT OR THE ADMINISTRATIVE AGENT (AS THE CASE MAY BE) MAKES WRITTEN
DEMAND THEREFOR.

 

34

--------------------------------------------------------------------------------


 


(C)                                  WITHIN 30 DAYS AFTER THE DATE OF ANY
PAYMENT BY THE BORROWER OF ANY TAXES, THE BORROWER WILL FURNISH TO THE
ADMINISTRATIVE AGENT, THE MANAGING AGENT OR THE LENDER, AS APPLICABLE, AT ITS
ADDRESS SET FORTH UNDER ITS NAME ON THE SIGNATURE PAGES HEREOF, APPROPRIATE
EVIDENCE OF PAYMENT THEREOF.


 


(D)                                 IF A LENDER IS NOT CREATED OR ORGANIZED
UNDER THE LAWS OF THE UNITED STATES OR A POLITICAL SUBDIVISION THEREOF, SUCH
LENDER SHALL, TO THE EXTENT THAT IT MAY THEN DO SO UNDER APPLICABLE LAWS,
DELIVER TO THE BORROWER WITH A COPY TO THE ADMINISTRATIVE AGENT (I) WITHIN 15
DAYS AFTER THE DATE HEREOF, OR, IF LATER, THE DATE ON WHICH SUCH LENDER BECOMES
A LENDER HEREOF TWO (OR SUCH OTHER NUMBER AS MAY FROM TIME TO TIME BE PRESCRIBED
BY APPLICABLE LAWS) DULY COMPLETED COPIES OF IRS FORM W-8EC1 OR FORM W-8BEN FOR
ANY SUCCESSOR FORMS OR OTHER CERTIFICATES OR STATEMENTS THAT MAY BE REQUIRED
FROM TIME TO TIME BY THE RELEVANT UNITED STATES TAXING AUTHORITIES OR APPLICABLE
LAWS), AS APPROPRIATE, TO PERMIT THE BORROWER TO MAKE PAYMENTS HEREUNDER FOR THE
ACCOUNT OF SUCH LENDER, AS THE CASE MAY BE, WITHOUT DEDUCTION OR WITHHOLDING OF
UNITED STATES FEDERAL INCOME OR SIMILAR TAXES AND (II) UPON THE OBSOLESCENCE OF
OR AFTER THE OCCURRENCE OF ANY EVENT REQUIRING A CHANGE IN, ANY FORM OR
CERTIFICATE PREVIOUSLY DELIVERED PURSUANT TO THIS SECTION 2.13(D), TWO COPIES
(OR SUCH OTHER NUMBER AS MAY FROM TIME TO TIME BE PRESCRIBED BY APPLICABLE LAWS)
OF SUCH ADDITIONAL, AMENDED OR SUCCESSOR FORMS, CERTIFICATES OR STATEMENTS AS
MAY BE REQUIRED UNDER APPLICABLE LAWS TO PERMIT THE BORROWER TO MAKE PAYMENTS
HEREUNDER FOR THE ACCOUNT OF SUCH LENDER, WITHOUT DEDUCTION OR WITHHOLDING OF
UNITED STATES FEDERAL INCOME OR SIMILAR TAXES.


 


(E)                                  FOR ANY PERIOD WITH RESPECT TO WHICH A
LENDER HAS FAILED TO PROVIDE THE BORROWER WITH THE APPROPRIATE FORM, CERTIFICATE
OR STATEMENT DESCRIBED IN CLAUSE (D) OF THIS SECTION (OTHER THAN IF SUCH FAILURE
IS DUE TO A CHANGE IN LAW OCCURRING AFTER THE DATE OF THIS AGREEMENT), SUCH
LENDER, AS THE CASE MAY BE, SHALL NOT BE ENTITLED TO INDEMNIFICATION UNDER
CLAUSES (A) OR (B) OF THIS SECTION WITH RESPECT TO ANY TAXES.


 


(F)                                    WITHIN 30 DAYS OF THE WRITTEN REQUEST OF
THE BORROWER THEREFOR, THE ADMINISTRATIVE AGENT, THE MANAGING AGENT OR THE
LENDER, AS APPROPRIATE, SHALL EXECUTE AND DELIVER TO THE BORROWER SUCH
CERTIFICATES, FORMS OR OTHER DOCUMENTS THAT CAN BE FURNISHED CONSISTENT WITH THE
FACTS AND THAT ARE REASONABLY NECESSARY TO ASSIST THE BORROWER IN APPLYING FOR
REFUNDS OF TAXES REMITTED HEREUNDER; PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE
AGENT, THE MANAGING AGENT AND THE LENDER SHALL NOT BE REQUIRED TO DELIVER SUCH
CERTIFICATES FORMS OR OTHER DOCUMENTS IF IN THEIR RESPECTIVE SOLE DISCRETION IT
IS DETERMINED THAT THE DELIVERY OF SUCH CERTIFICATE, FORM OR OTHER DOCUMENT
WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE ADMINISTRATIVE AGENT, THE MANAGING
AGENT OR THE LENDER AND PROVIDED FURTHER, HOWEVER, THAT THE BORROWER SHALL
REIMBURSE THE ADMINISTRATIVE AGENT, THE MANAGING AGENT OR THE LENDER FOR ANY
REASONABLE EXPENSES INCURRED IN THE DELIVERY OF SUCH CERTIFICATE, FORM OR OTHER
DOCUMENT.


 


(G)                                 IF, IN CONNECTION WITH AN AGREEMENT OR OTHER
DOCUMENT PROVIDING LIQUIDITY SUPPORT, CREDIT ENHANCEMENT OR OTHER SIMILAR
SUPPORT TO THE LENDERS IN CONNECTION WITH THIS AGREEMENT OR THE FUNDING OR
MAINTENANCE OF ADVANCES HEREUNDER, THE LENDERS ARE REQUIRED TO COMPENSATE A BANK
OR OTHER FINANCIAL INSTITUTION IN RESPECT OF TAXES UNDER CIRCUMSTANCES SIMILAR
TO THOSE DESCRIBED IN THIS SECTION THEN WITHIN TEN DAYS AFTER DEMAND BY THE
LENDERS, THE BORROWER SHALL PAY TO THE LENDERS SUCH ADDITIONAL AMOUNT OR AMOUNTS
AS MAY BE NECESSARY TO REIMBURSE THE LENDERS FOR ANY AMOUNTS PAID BY THEM.

 

35

--------------------------------------------------------------------------------


 


ARTICLE III


 


CLOSING; CONDITIONS OF CLOSING AND ADVANCES


 


SECTION 3.1                                   CONDITIONS TO CLOSING AND INITIAL
ADVANCES.

 

No Lender shall be obligated to make any Advance hereunder on the occasion of
the initial Advance, nor shall any Lender, the Administrative Agent or the
Managing Agents be obligated to take, fulfill or perform any other action
hereunder, until the following conditions have been satisfied, in the sole
discretion of, or waived in writing by, the Managing Agents:


 


(A)                                  THIS AGREEMENT AND ALL OTHER TRANSACTION
DOCUMENTS AND EACH LIQUIDITY AGREEMENT OR COUNTERPARTS HEREOF OR THEREOF SHALL
HAVE BEEN DULY EXECUTED BY, AND DELIVERED TO, THE PARTIES HERETO AND THERETO AND
THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH OTHER DOCUMENTS, INSTRUMENTS,
AGREEMENTS AND LEGAL OPINIONS AS ANY MANAGING AGENT SHALL REASONABLY REQUEST IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, INCLUDING ALL
THOSE LISTED IN THE SCHEDULE OF DOCUMENTS, ATTACHED HERETO AS SCHEDULE I, AS DUE
ON THE CLOSING DATE, EACH IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT.


 


(B)                                 THE BORROWER SHALL HAVE PAID ALL FEES
REQUIRED TO BE PAID BY IT ON THE CLOSING DATE, INCLUDING ALL FEES REQUIRED
HEREUNDER AND UNDER THE FEE LETTERS TO BE PAID AS OF SUCH DATE, AND SHALL HAVE
REIMBURSED EACH LENDER AND THE ADMINISTRATIVE AGENT FOR ALL FEES, COSTS AND
EXPENSES OF CLOSING THE TRANSACTIONS CONTEMPLATED HEREUNDER AND UNDER THE OTHER
TRANSACTION DOCUMENTS AND EACH LIQUIDITY AGREEMENT, INCLUDING THE LEGAL AND
OTHER DOCUMENT PREPARATION COSTS INCURRED BY ANY LENDER AND/OR THE
ADMINISTRATIVE AGENT.


 


(C)                                  EACH CP LENDER WHOSE COMMERCIAL PAPER IS
BEING RATED BY ONE OR MORE RATING AGENCY SHALL HAVE RECEIVED, TO THE EXTENT
REQUIRED UNDER THE TERMS OF SUCH CP LENDER’S PROGRAM DOCUMENTS, THE WRITTEN
CONFIRMATION OF EACH SUCH RATING AGENCY THAT THE EXECUTION AND DELIVERY OF THIS
AGREEMENT WILL NOT RESULT IN A WITHDRAWAL OR DOWNGRADING OF THE THEN-CURRENT
RATING OF SUCH COMMERCIAL PAPER BY SUCH RATING AGENCY.


 


(D)                                 THE REQUIRED EQUITY CONTRIBUTION SHALL HAVE
BEEN MADE.

 

The Administrative Agent shall promptly notify each Lender of the satisfaction
or waiver of the conditions set forth above.


 


SECTION 3.2                                   CONDITIONS PRECEDENT TO ALL
ADVANCES.

 

Each Advance (including the Initial Advance) shall be subject to the further
conditions precedent that:


 


(A)                                  ON THE RELATED FUNDING DATE, THE BORROWER
OR THE SERVICER, AS THE CASE MAY BE, SHALL HAVE CERTIFIED IN THE RELATED
BORROWER NOTICE THAT:

 

36

--------------------------------------------------------------------------------


 

(I)                                     THE REPRESENTATIONS AND WARRANTIES SET
FORTH IN SECTIONS 4.1 AND 7.7 ARE TRUE AND CORRECT ON AND AS OF SUCH DATE,
BEFORE AND AFTER GIVING EFFECT TO SUCH BORROWING AND TO THE APPLICATION OF THE
PROCEEDS THEREFROM, AS THOUGH MADE ON AND AS OF SUCH DATE; AND

 

(II)                                  NO EVENT HAS OCCURRED, OR WOULD RESULT
FROM SUCH ADVANCE OR FROM THE APPLICATION OF THE PROCEEDS THEREFROM, THAT
CONSTITUTES AN EARLY TERMINATION EVENT.


 


(B)                                 THE TERMINATION DATE SHALL NOT HAVE
OCCURRED;


 


(C)                                  BEFORE AND AFTER GIVING EFFECT TO SUCH
BORROWING AND TO THE APPLICATION OF PROCEEDS THEREFROM THE BORROWING BASE TEST
SHALL BE SATISFIED, AS CALCULATED ON SUCH DATE;


 


(D)                                 NO CLAIM HAS BEEN ASSERTED OR PROCEEDING
COMMENCED CHALLENGING ENFORCEABILITY OR VALIDITY OF ANY OF THE LOAN DOCUMENTS,
EXCLUDING ANY INSTRUMENTS, CERTIFICATES OR OTHER DOCUMENTS RELATING TO LOANS
THAT WERE THE SUBJECT OF PRIOR ADVANCES;


 


(E)                                  THERE SHALL HAVE BEEN NO MATERIAL ADVERSE
CHANGE WITH RESPECT TO THE BORROWER OR THE SERVICER SINCE THE PRECEDING ADVANCE;
AND


 


(F)                                    THE SERVICER AND BORROWER SHALL HAVE
TAKEN SUCH OTHER ACTION, INCLUDING DELIVERY OF APPROVALS, CONSENTS, OPINIONS,
DOCUMENTS, AND INSTRUMENTS TO THE MANAGING AGENTS AS EACH MAY REASONABLY
REQUEST.


 


ARTICLE IV


 


REPRESENTATIONS AND WARRANTIES


 


SECTION 4.1                                   REPRESENTATIONS AND WARRANTIES OF
THE BORROWER.

 

The Borrower represents and warrants as follows:


 


(A)                                  ORGANIZATION AND GOOD STANDING.  THE
BORROWER IS A DELAWARE LIMITED LIABILITY COMPANY DULY ORGANIZED, VALIDLY
EXISTING, AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
FORMATION, AND HAS FULL POWER, AUTHORITY AND LEGAL RIGHT TO OWN OR LEASE ITS
PROPERTIES AND CONDUCT ITS BUSINESS AS SUCH BUSINESS IS PRESENTLY CONDUCTED.


 


(B)                                 DUE QUALIFICATION.  THE BORROWER IS
QUALIFIED TO DO BUSINESS AS A LIMITED LIABILITY COMPANY, IS IN GOOD STANDING,
AND HAS OBTAINED ALL LICENSES AND APPROVALS AS REQUIRED UNDER THE LAWS OF ALL
JURISDICTIONS IN WHICH THE OWNERSHIP OR LEASE OF ITS PROPERTY AND OR THE CONDUCT
OF ITS BUSINESS (OTHER THAN THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER)
REQUIRES SUCH QUALIFICATION, STANDING, LICENSE OR APPROVAL, EXCEPT TO THE EXTENT
THAT THE FAILURE TO SO QUALIFY, MAINTAIN SUCH STANDING OR BE SO LICENSED OR
APPROVED WOULD NOT HAVE AN ADVERSE EFFECT ON THE INTERESTS OF THE LENDERS.  THE
BORROWER IS QUALIFIED TO DO BUSINESS AS A LIMITED LIABILITY COMPANY, IS IN GOOD
STANDING, AND HAS OBTAINED ALL LICENSES AND APPROVALS AS REQUIRED UNDER THE LAWS
OF ALL STATES IN WHICH THE PERFORMANCE OF ITS OBLIGATIONS PURSUANT TO THIS
AGREEMENT REQUIRES SUCH QUALIFICATION, STANDING, LICENSE OR APPROVAL AND WHERE
THE FAILURE TO QUALIFY OR OBTAIN SUCH LICENSE OR APPROVAL WOULD HAVE MATERIAL
ADVERSE EFFECT ON ITS ABILITY TO PERFORM HEREUNDER.

 

37

--------------------------------------------------------------------------------


 


(C)                                  DUE AUTHORIZATION.  THE EXECUTION AND
DELIVERY OF THIS AGREEMENT AND EACH TRANSACTION DOCUMENT TO WHICH THE BORROWER
IS A PARTY AND THE CONSUMMATION OF THE TRANSACTIONS PROVIDED FOR HEREIN AND
THEREIN HAVE BEEN DULY AUTHORIZED BY THE BORROWER BY ALL NECESSARY ACTION ON THE
PART OF THE BORROWER.


 


(D)                                 NO CONFLICT.  THE EXECUTION AND DELIVERY OF
THIS AGREEMENT AND EACH TRANSACTION DOCUMENT TO WHICH THE BORROWER IS A PARTY,
THE PERFORMANCE BY THE BORROWER OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY AND THE FULFILLMENT OF THE TERMS HEREOF AND THEREOF WILL NOT CONFLICT
WITH OR RESULT IN ANY BREACH OF ANY OF THE TERMS AND PROVISIONS OF, AND WILL NOT
CONSTITUTE (WITH OR WITHOUT NOTICE OR LAPSE OF TIME OR BOTH) A DEFAULT UNDER,
THE BORROWER’S LIMITED LIABILITY COMPANY AGREEMENT OR ANY MATERIAL CONTRACTUAL
OBLIGATION OF THE BORROWER.


 


(E)                                  NO VIOLATION.  THE EXECUTION AND DELIVERY
OF THIS AGREEMENT AND EACH TRANSACTION DOCUMENT TO WHICH THE BORROWER IS A
PARTY, THE PERFORMANCE OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY AND
THE FULFILLMENT OF THE TERMS HEREOF AND THEREOF WILL NOT CONFLICT WITH OR
VIOLATE, IN ANY MATERIAL RESPECT, ANY APPLICABLE LAW.


 


(F)                                    NO PROCEEDINGS.  THERE ARE NO PROCEEDINGS
OR INVESTIGATIONS PENDING OR, TO THE BEST KNOWLEDGE OF THE BORROWER, THREATENED
AGAINST THE BORROWER, BEFORE ANY GOVERNMENTAL AUTHORITY (I) ASSERTING THE
INVALIDITY OF THIS AGREEMENT OR ANY TRANSACTION DOCUMENT TO WHICH THE BORROWER
IS A PARTY, (II) SEEKING TO PREVENT THE CONSUMMATION OF ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR ANY TRANSACTION DOCUMENT TO WHICH THE BORROWER
IS A PARTY OR (III) SEEKING ANY DETERMINATION OR RULING THAT COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(G)                                 ALL CONSENTS REQUIRED.  ALL MATERIAL
APPROVALS, AUTHORIZATIONS, CONSENTS, ORDERS OR OTHER ACTIONS OF ANY PERSON OR OF
ANY GOVERNMENTAL AUTHORITY (IF ANY) REQUIRED IN CONNECTION WITH THE DUE
EXECUTION, DELIVERY AND PERFORMANCE BY THE BORROWER OF THIS AGREEMENT AND ANY
TRANSACTION DOCUMENT TO WHICH THE BORROWER IS A PARTY, HAVE BEEN OBTAINED.


 


(H)                                 REPORTS ACCURATE.  ALL MONTHLY REPORTS (IF
PREPARED BY THE BORROWER, OR TO THE EXTENT THAT INFORMATION CONTAINED THEREIN IS
SUPPLIED BY THE BORROWER), INFORMATION, EXHIBIT, FINANCIAL STATEMENT, DOCUMENT,
BOOK, RECORD OR REPORT FURNISHED OR TO BE FURNISHED BY THE BORROWER TO THE
ADMINISTRATIVE AGENT OR A LENDER IN CONNECTION WITH THIS AGREEMENT ARE TRUE,
COMPLETE AND ACCURATE IN ALL MATERIAL RESPECTS.


 


(I)                                     SOLVENCY.  THE TRANSACTIONS CONTEMPLATED
UNDER THIS AGREEMENT AND EACH TRANSACTION DOCUMENT TO WHICH THE BORROWER IS A
PARTY DO NOT AND WILL NOT RENDER THE BORROWER NOT SOLVENT.


 


(J)                                     SELECTION PROCEDURES.  NO PROCEDURES
BELIEVED BY THE BORROWER TO BE MATERIALLY ADVERSE TO THE INTERESTS OF THE
SECURED PARTIES WERE UTILIZED BY THE BORROWER IN IDENTIFYING AND/OR SELECTING
THE LOANS THAT ARE PART OF THE COLLATERAL.


 


(K)                                  TAXES.  THE BORROWER HAS FILED OR CAUSED TO
BE FILED ALL TAX RETURNS REQUIRED TO BE FILED BY IT.  THE BORROWER HAS PAID ALL
TAXES AND ALL ASSESSMENTS MADE AGAINST IT OR ANY OF ITS PROPERTY (OTHER THAN ANY
AMOUNT OF TAX THE VALIDITY OF WHICH IS CURRENTLY BEING CONTESTED IN GOOD FAITH
BY APPROPRIATE PROCEEDINGS AND WITH RESPECT TO WHICH RESERVES IN ACCORDANCE WITH
GAAP

 

38

--------------------------------------------------------------------------------


 


HAVE BEEN PROVIDED ON THE BOOKS OF THE BORROWER), AND NO TAX LIEN HAS BEEN FILED
AND, TO THE BORROWER’S KNOWLEDGE, NO CLAIM IS BEING ASSERTED, WITH RESPECT TO
ANY SUCH TAX, FEE OR OTHER CHARGE.


 


(L)                                     AGREEMENTS ENFORCEABLE.  THIS AGREEMENT
AND EACH TRANSACTION DOCUMENT TO WHICH THE BORROWER IS A PARTY CONSTITUTE THE
LEGAL, VALID AND BINDING OBLIGATION OF THE BORROWER ENFORCEABLE AGAINST THE
BORROWER IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT AS SUCH
ENFORCEABILITY MAY BE LIMITED BY INSOLVENCY LAWS AND EXCEPT AS SUCH
ENFORCEABILITY MAY BE LIMITED BY GENERAL PRINCIPLES OF EQUITY (WHETHER
CONSIDERED IN A SUIT AT LAW OR IN EQUITY).


 


(M)                               NO LIENS.  THE COLLATERAL IS OWNED BY THE
BORROWER FREE AND CLEAR OF ANY LIENS EXCEPT FOR PERMITTED LIENS AS PROVIDED
HEREIN, AND THE ADMINISTRATIVE AGENT, AS AGENT FOR THE SECURED PARTIES, HAS A
VALID AND PERFECTED FIRST PRIORITY SECURITY INTEREST IN THE COLLATERAL THEN
EXISTING OR THEREAFTER ARISING, FREE AND CLEAR OF ANY LIENS EXCEPT FOR PERMITTED
LIENS.  NO EFFECTIVE FINANCING STATEMENT OR OTHER INSTRUMENT SIMILAR IN EFFECT
COVERING ANY COLLATERAL IS ON FILE IN ANY RECORDING OFFICE EXCEPT SUCH AS MAY BE
FILED IN FAVOR OF THE ADMINISTRATIVE AGENT RELATING TO THIS AGREEMENT OR
REFLECTING THE TRANSFER OF THE COLLATERAL FROM THE ORIGINATOR TO THE BORROWER.


 


(N)                                 SECURITY INTEREST.  THE BORROWER HAS GRANTED
A SECURITY INTEREST (AS DEFINED IN THE UCC) TO THE ADMINISTRATIVE AGENT, AS
AGENT FOR THE SECURED PARTIES, IN THE COLLATERAL, WHICH IS ENFORCEABLE IN
ACCORDANCE WITH APPLICABLE LAW.  ALL FILINGS (INCLUDING, WITHOUT LIMITATION,
SUCH UCC FILINGS) AS ARE NECESSARY IN ANY JURISDICTION TO PERFECT THE INTEREST
OF THE ADMINISTRATIVE AGENT AS AGENT FOR THE SECURED PARTIES, IN THE COLLATERAL
HAVE BEEN MADE.


 


(O)                                 LOCATION OF OFFICES.  THE BORROWER’S
JURISDICTION OF ORGANIZATION, PRINCIPAL PLACE OF BUSINESS AND CHIEF EXECUTIVE
OFFICE AND THE OFFICE WHERE THE BORROWER KEEPS ALL THE RECORDS IS LOCATED AT THE
ADDRESS OF THE BORROWER REFERRED TO IN SECTION 12.2 HEREOF (OR AT SUCH OTHER
LOCATIONS AS TO WHICH THE NOTICE AND OTHER REQUIREMENTS SPECIFIED IN SECTION
5.1(M) SHALL HAVE BEEN SATISFIED).


 


(P)                                 TRADENAMES.  THE BORROWER HAS NO TRADE
NAMES, FICTITIOUS NAMES, ASSUMED NAMES OR “DOING BUSINESS AS” NAMES OR OTHER
NAMES UNDER WHICH IT HAS DONE OR IS DOING BUSINESS.


 


(Q)                                 PURCHASE AGREEMENT.  THE PURCHASE AGREEMENT
IS THE ONLY AGREEMENT PURSUANT TO WHICH THE BORROWER ACQUIRES COLLATERAL (OTHER
THAN THE HEDGE COLLATERAL).


 


(R)                                    VALUE GIVEN.  THE BORROWER GAVE
REASONABLY EQUIVALENT VALUE TO THE ORIGINATOR IN CONSIDERATION FOR THE TRANSFER
TO THE BORROWER OF THE TRANSFERRED LOANS UNDER THE PURCHASE AGREEMENT, NO SUCH
TRANSFER WAS MADE FOR OR ON ACCOUNT OF AN ANTECEDENT DEBT OWED BY THE ORIGINATOR
TO THE BORROWER, AND NO SUCH TRANSFER IS VOIDABLE OR SUBJECT TO AVOIDANCE UNDER
ANY INSOLVENCY LAW.


 


(S)                                  ACCOUNTING.  THE BORROWER ACCOUNTS FOR THE
TRANSFERS TO IT FROM THE ORIGINATOR OF INTERESTS IN THE LOANS UNDER THE PURCHASE
AGREEMENT AS SALES OF SUCH LOANS IN ITS BOOKS, RECORDS AND FINANCIAL STATEMENTS,
IN EACH CASE CONSISTENT WITH GAAP.

 

39

--------------------------------------------------------------------------------


 


(T)                                    SEPARATE ENTITY.  THE BORROWER IS
OPERATED AS AN ENTITY WITH ASSETS AND LIABILITIES DISTINCT FROM THOSE OF THE
ORIGINATOR AND ANY AFFILIATES THEREOF (OTHER THAN THE BORROWER), AND THE
BORROWER HEREBY ACKNOWLEDGES THAT THE ADMINISTRATIVE AGENT AND THE LENDERS ARE
ENTERING INTO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IN RELIANCE UPON
THE BORROWER’S IDENTITY AS A SEPARATE LEGAL ENTITY FROM THE ORIGINATOR AND FROM
EACH SUCH OTHER AFFILIATE OF THE ORIGINATOR.


 


(U)                                 INVESTMENTS.  EXCEPT FOR SUPPLEMENTAL
INTERESTS OR SUPPLEMENTAL INTERESTS THAT CONVERT INTO AN EQUITY INTEREST IN ANY
PERSON, THE BORROWER DOES NOT OWN OR HOLD DIRECTLY OR INDIRECTLY, ANY CAPITAL
STOCK OR EQUITY SECURITY OF, OR ANY EQUITY INTEREST IN, ANY PERSON.


 


(V)                                 BUSINESS.  SINCE ITS FORMATION, THE BORROWER
HAS CONDUCTED NO BUSINESS OTHER THAN THE PURCHASE AND RECEIPT OF LOANS AND
RELATED PROPERTY FROM THE ORIGINATOR UNDER THE PURCHASE AGREEMENT, THE BORROWING
OF FUNDS UNDER THIS AGREEMENT AND SUCH OTHER ACTIVITIES AS ARE INCIDENTAL TO THE
FOREGOING.


 


(W)                               ERISA.  THE BORROWER IS IN COMPLIANCE WITH
ERISA AND HAS NOT INCURRED AND DOES NOT EXPECT TO INCUR ANY LIABILITIES (EXCEPT
FOR PREMIUM PAYMENTS ARISING IN THE ORDINARY COURSE OF BUSINESS) PAYABLE TO THE
PENSION BENEFIT GUARANTY CORPORATION UNDER ERISA.


 


(X)                                   INVESTMENT COMPANY ACT.

 

(I)                                     THE BORROWER REPRESENTS AND WARRANTS
THAT THE BORROWER IS EXEMPT AND WILL REMAIN EXEMPT FROM REGISTRATION AS AN
“INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940,
AS AMENDED (THE “1940 ACT”).

 

(II)                                  THE BUSINESS AND OTHER ACTIVITIES OF THE
BORROWER, INCLUDING BUT NOT LIMITED TO, THE MAKING OF THE ADVANCES BY THE
LENDERS, THE APPLICATION OF THE PROCEEDS AND REPAYMENT THEREOF BY THE BORROWER
AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION
DOCUMENTS TO WHICH THE BORROWER IS A PARTY DO NOT NOW AND WILL NOT AT ANY TIME
RESULT IN ANY VIOLATIONS, WITH RESPECT TO THE BORROWER, OF THE PROVISIONS OF THE
1940 ACT OR ANY RULES, REGULATIONS OR ORDERS ISSUED BY THE SEC THEREUNDER.


 


(Y)                                 GOVERNMENT REGULATIONS.  THE BORROWER IS NOT
ENGAGED IN THE BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE OF “PURCHASING” OR
“CARRYING” ANY “MARGIN SECURITY,” AS SUCH TERMS ARE DEFINED IN REGULATION U OF
THE FEDERAL RESERVE BOARD AS NOW AND FROM TIME TO TIME HEREAFTER IN EFFECT (SUCH
SECURITIES BEING REFERRED TO HEREIN AS “MARGIN STOCK”).  THE BORROWER OWNS NO
MARGIN STOCK, AND NO PORTION OF THE PROCEEDS OF ANY ADVANCE HEREUNDER WILL BE
USED, DIRECTLY OR INDIRECTLY, FOR THE PURPOSE OF PURCHASING OR CARRYING ANY
MARGIN STOCK, FOR THE PURPOSE OF REDUCING OR RETIRING ANY INDEBTEDNESS THAT WAS
ORIGINALLY INCURRED TO PURCHASE OR CARRY ANY MARGIN STOCK OR FOR ANY OTHER
PURPOSE THAT MIGHT CAUSE ANY PORTION OF SUCH PROCEEDS TO BE CONSIDERED A
“PURPOSE CREDIT” WITHIN THE MEANING OF REGULATION T, U OR X OF THE FEDERAL
RESERVE BOARD.  THE BORROWER WILL NOT TAKE OR PERMIT TO BE TAKEN ANY ACTION THAT
MIGHT CAUSE ANY RELATED DOCUMENT TO VIOLATE ANY REGULATION OF THE FEDERAL
RESERVE BOARD.


 


(Z)                                   ELIGIBILITY OF LOANS.  AS OF THE CLOSING
DATE, (I) THE LOAN LIST AND THE INFORMATION CONTAINED IN THE BORROWER NOTICE
DELIVERED PURSUANT TO SECTIONS 2.1 AND 2.2 IS AN ACCURATE AND COMPLETE LISTING
IN ALL MATERIAL RESPECTS OF ALL THE LOANS THAT ARE PART OF THE COLLATERAL AS OF
THE

 

40

--------------------------------------------------------------------------------


 


CLOSING DATE, AND THE INFORMATION CONTAINED THEREIN WITH RESPECT TO THE IDENTITY
OF SUCH LOANS AND THE AMOUNTS OWING THEREUNDER IS TRUE AND CORRECT IN ALL
MATERIAL RESPECTS AS OF SUCH DATE AND (II) EACH SUCH LOAN IS AN ELIGIBLE LOAN. 
ON EACH FUNDING DATE, THE BORROWER SHALL BE DEEMED TO REPRESENT AND WARRANT THAT
ANY ADDITIONAL LOAN REFERENCED ON THE RELATED BORROWER NOTICE DELIVERED PURSUANT
TO SECTIONS 2.1 AND 2.2 IS AN ELIGIBLE LOAN.


 


ARTICLE V


 


GENERAL COVENANTS OF THE BORROWER

 


SECTION 5.1                                   COVENANTS OF THE BORROWER.

 

The Borrower hereby covenants that:

 

(a)                                  Compliance with Laws.  The Borrower will
comply in all material respects with all Applicable Laws, including those with
respect to the Loans in the Collateral and any Related Property.

 

(b)                                 Preservation of Corporate Existence.  The
Borrower will preserve and maintain its existence, rights, franchises and
privileges in the jurisdiction of its formation, and qualify and remain
qualified in good standing in each jurisdiction where the failure to maintain
such existence, rights, franchises, privileges and qualification has had, or
could reasonably be expected to have, a Material Adverse Effect.

 

(c)                                  Security Interests.  Except as contemplated
in this Agreement, the Borrower will not sell, pledge, assign or transfer to any
other Person, or grant, create, incur, assume or suffer to exist any Lien on any
Loan or Related Property that is part of the Collateral, whether now existing or
hereafter transferred hereunder, or any interest therein.  The Borrower will
promptly notify the Administrative Agent of the existence of any Lien on any
Loan or Related Property that is part of the Collateral and the Borrower shall
defend the right, title and interest of the Administrative Agent as agent for
the Secured Parties in, to and under any Loan and the Related Property that is
part of the Collateral, against all claims of third parties; provided, however,
that nothing in this Section 5.1(c) shall prevent or be deemed to prohibit the
Borrower from suffering to exist Permitted Liens upon any Loan or any Related
Property that is part of the Collateral.

 

(d)                                 Delivery of Collections.  The Borrower
agrees to cause the delivery to the Servicer promptly (but in no event later
than two (2) Business Days after receipt) all Collections (including any Deemed
Collections) received by Borrower in respect of the Loans that are part of the
Collateral.

 

(e)                                  Activities of Borrower.  The Borrower shall
not engage in any business or activity of any kind, or enter into any
transaction or indenture, mortgage, instrument, agreement, contract, Loan or
other undertaking, which is not incidental to the transactions contemplated and
authorized by this Agreement or the Purchase Agreement.

 

(f)                                    Indebtedness.  The Borrower shall not
create, incur, assume or suffer to exist any Indebtedness or other liability
whatsoever, except (i) obligations incurred under this Agreement,

 

41

--------------------------------------------------------------------------------


 

under any Hedging Agreement required by Section 5.2(a), or the Purchase
Agreement, or (ii) liabilities incident to the maintenance of its existence in
good standing.

 

(g)                                 Guarantees.  The Borrower shall not become
or remain liable, directly or indirectly, in connection with any Indebtedness or
other liability of any other Person, whether by guarantee, endorsement (other
than endorsements of negotiable instruments for deposit or collection in the
ordinary course of business), agreement to purchase or repurchase, agreement to
supply or advance funds, or otherwise.

 

(h)                                 Investments.  The Borrower shall not make or
suffer to exist any loans or advances to, or extend any credit to, or make any
investments (by way of transfer of property, contributions to capital, purchase
of stock or securities or evidences of indebtedness, acquisition of the business
or assets, or otherwise) in, any Person except for purchases of Loans and
Supplemental Interests pursuant to the Purchase Agreement, or for investments in
Permitted Investments in accordance with the terms of this Agreement.


(I)                                     MERGER; SALES.  THE BORROWER SHALL NOT
ENTER INTO ANY TRANSACTION OF MERGER OR CONSOLIDATION, OR LIQUIDATE OR DISSOLVE
ITSELF (OR SUFFER ANY LIQUIDATION OR DISSOLUTION), OR ACQUIRE OR BE ACQUIRED BY
ANY PERSON, OR CONVEY, SELL, LOAN OR OTHERWISE DISPOSE OF ALL OR SUBSTANTIALLY
ALL OF ITS PROPERTY OR BUSINESS, EXCEPT AS PROVIDED FOR IN THIS AGREEMENT.


 


(J)                                     DISTRIBUTIONS.  THE BORROWER MAY NOT
DECLARE OR PAY OR MAKE, DIRECTLY OR INDIRECTLY, ANY DISTRIBUTION (WHETHER IN
CASH OR OTHER PROPERTY) WITH RESPECT TO ANY PERSON’S EQUITY INTEREST IN THE
BORROWER (COLLECTIVELY, A “DISTRIBUTION”); PROVIDED, HOWEVER, IF NO EARLY
TERMINATION EVENT HAS OCCURRED OR WILL OCCUR AS A RESULT THEREOF, THE BORROWER
MAY MAKE DISTRIBUTIONS.


 


(K)                                  AGREEMENTS.  THE BORROWER SHALL NOT AMEND
OR MODIFY (I) THE PROVISIONS OF ITS LIMITED LIABILITY COMPANY AGREEMENT OR (II)
THE PURCHASE AGREEMENT WITHOUT THE CONSENT OF THE ADMINISTRATIVE AGENT AND PRIOR
WRITTEN NOTICE TO EACH MANAGING AGENT AND CONCORD, OR ISSUE ANY POWER OF
ATTORNEY EXCEPT TO THE ADMINISTRATIVE AGENT OR THE SERVICER.


 


(L)                                     SEPARATE EXISTENCE.  THE BORROWER SHALL:

 

(I)                                     MAINTAIN ITS OWN DEPOSIT ACCOUNT OR
ACCOUNTS, SEPARATE FROM THOSE OF ANY AFFILIATE, WITH COMMERCIAL BANKING
INSTITUTIONS.  THE FUNDS OF THE BORROWER WILL NOT BE DIVERTED TO ANY OTHER
PERSON OR FOR OTHER THAN CORPORATE USES OF THE BORROWER.

 

(II)                                  ENSURE THAT, TO THE EXTENT THAT IT SHARES
THE SAME PERSONS AS OFFICERS OR OTHER EMPLOYEES AS ANY OF ITS AFFILIATES, THE
SALARIES OF AND THE EXPENSES RELATED TO PROVIDING BENEFITS TO SUCH OFFICERS OR
EMPLOYEES SHALL BE FAIRLY ALLOCATED AMONG SUCH ENTITIES, AND EACH SUCH ENTITY
SHALL BEAR ITS FAIR SHARE OF THE SALARY AND BENEFIT COSTS ASSOCIATED WITH ALL
SUCH COMMON OFFICERS AND EMPLOYEES.

 

(III)                               ENSURE THAT, TO THE EXTENT THAT IT JOINTLY
CONTRACTS WITH ANY OF ITS AFFILIATES TO DO BUSINESS WITH VENDORS OR SERVICE
PROVIDERS OR TO SHARE OVERHEAD EXPENSES, THE COSTS INCURRED IN SO DOING SHALL BE
ALLOCATED FAIRLY AMONG SUCH ENTITIES, AND EACH SUCH ENTITY SHALL BEAR ITS FAIR
SHARE OF SUCH COSTS.  TO THE EXTENT THAT THE BORROWER CONTRACTS OR DOES

 

42

--------------------------------------------------------------------------------


 

BUSINESS WITH VENDORS OR SERVICE PROVIDERS WHEN THE GOODS AND SERVICES PROVIDED
ARE PARTIALLY FOR THE BENEFIT OF ANY OTHER PERSON, THE COSTS INCURRED IN SO
DOING SHALL BE FAIRLY ALLOCATED TO OR AMONG SUCH ENTITIES FOR WHOSE BENEFIT THE
GOODS AND SERVICES ARE PROVIDED, AND EACH SUCH ENTITY SHALL BEAR ITS FAIR SHARE
OF SUCH COSTS.  ALL MATERIAL TRANSACTIONS BETWEEN BORROWER AND ANY OF ITS
AFFILIATES SHALL BE ONLY ON AN ARM’S LENGTH BASIS.

 

(IV)                              MAINTAIN A PRINCIPAL EXECUTIVE AND
ADMINISTRATIVE OFFICE THROUGH WHICH ITS BUSINESS IS CONDUCTED SEPARATE FROM
THOSE OF ITS AFFILIATES.  TO THE EXTENT THAT BORROWER AND ANY OF ITS AFFILIATES
HAVE OFFICES IN THE SAME LOCATION, THERE SHALL BE A FAIR AND APPROPRIATE
ALLOCATION OF OVERHEAD COSTS AMONG THEM, AND EACH SUCH ENTITY SHALL BEAR ITS
FAIR SHARE OF SUCH EXPENSES.

 

(V)                                 CONDUCT ITS AFFAIRS STRICTLY IN ACCORDANCE
WITH ITS LIMITED LIABILITY COMPANY AGREEMENT AND OBSERVE ALL NECESSARY,
APPROPRIATE AND CUSTOMARY LEGAL FORMALITIES, INCLUDING, BUT NOT LIMITED TO,
HOLDING ALL REGULAR AND SPECIAL DIRECTOR’S MEETINGS APPROPRIATE TO AUTHORIZE ALL
ACTION, KEEPING SEPARATE AND ACCURATE RECORDS OF SUCH MEETINGS, PASSING ALL
RESOLUTIONS OR CONSENTS NECESSARY TO AUTHORIZE ACTIONS TAKEN OR TO BE TAKEN, AND
MAINTAINING ACCURATE AND SEPARATE BOOKS, RECORDS AND ACCOUNTS, INCLUDING, BUT
NOT LIMITED TO, PAYROLL AND TRANSACTION ACCOUNTS.

 

(VI)                              TAKE OR REFRAIN FROM TAKING, AS APPLICABLE,
EACH OF THE ACTIVITIES SPECIFIED OR ASSUMED IN THE “NON-CONSOLIDATION” OPINION
OF WILLIAMS MULLEN DELIVERED ON THE CLOSING DATE, UPON WHICH THE CONCLUSIONS
EXPRESSED THEREIN ARE BASED.

 

(VII)                           MAINTAIN THE EFFECTIVENESS OF, AND CONTINUE TO
PERFORM UNDER THE PURCHASE AGREEMENT AND THE PERFORMANCE GUARANTY, SUCH THAT IT
DOES NOT AMEND, RESTATE, SUPPLEMENT, CANCEL, TERMINATE OR OTHERWISE MODIFY THE
PURCHASE AGREEMENT OR THE PERFORMANCE GUARANTY, OR GIVE ANY CONSENT, WAIVER,
DIRECTIVE OR APPROVAL THEREUNDER OR WAIVE ANY DEFAULT, ACTION, OMISSION OR
BREACH UNDER THE PURCHASE AGREEMENT OR THE PERFORMANCE GUARANTY OR OTHERWISE
GRANT ANY INDULGENCE THEREUNDER, WITHOUT (IN EACH CASE) THE PRIOR WRITTEN
CONSENT OF THE ADMINISTRATIVE AGENT AND EACH MANAGING AGENT AND NOTICE TO
CONCORD.


 


(M)                               CHANGE OF NAME OR JURISDICTION OF BORROWER;
RECORDS.    THE BORROWER (X) SHALL NOT CHANGE ITS NAME OR JURISDICTION OF
ORGANIZATION, WITHOUT 30 DAYS’ PRIOR WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT
AND (Y) SHALL NOT MOVE, OR CONSENT TO THE SERVICER OR COLLATERAL CUSTODIAN
MOVING, THE LOAN DOCUMENTS WITHOUT 30 DAYS’ PRIOR WRITTEN NOTICE TO THE
ADMINISTRATIVE AGENT AND (Z) WILL PROMPTLY TAKE ALL ACTIONS REQUIRED OF EACH
RELEVANT JURISDICTION IN ORDER TO CONTINUE THE FIRST PRIORITY PERFECTED SECURITY
INTEREST OF THE ADMINISTRATIVE AGENT AS AGENT FOR THE SECURED PARTIES (EXCEPT
FOR PERMITTED LIENS) IN ALL COLLATERAL, AND SUCH OTHER ACTIONS AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, INCLUDING BUT NOT LIMITED TO
DELIVERY OF AN OPINION OF COUNSEL.


 


(N)                                 ERISA MATTERS.  THE BORROWER WILL NOT (A)
ENGAGE OR PERMIT ANY ERISA AFFILIATE TO ENGAGE IN ANY PROHIBITED TRANSACTION FOR
WHICH AN EXEMPTION IS NOT AVAILABLE OR HAS NOT PREVIOUSLY BEEN OBTAINED FROM THE
UNITED STATES DEPARTMENT OF LABOR; (B) PERMIT TO EXIST ANY ACCUMULATED FUNDING
DEFICIENCY, AS DEFINED IN SECTION 302(A) OF ERISA AND SECTION 412(A) OF THE
CODE, OR FUNDING DEFICIENCY WITH RESPECT TO ANY BENEFIT PLAN OTHER THAN A
MULTIEMPLOYER

 

43

--------------------------------------------------------------------------------


 


PLAN; (C) FAIL TO MAKE ANY PAYMENTS TO A MULTIEMPLOYER PLAN THAT THE BORROWER OR
ANY ERISA AFFILIATE MAY BE REQUIRED TO MAKE UNDER THE AGREEMENT RELATING TO SUCH
MULTIEMPLOYER PLAN OR ANY LAW PERTAINING THERETO; (D) TERMINATE ANY BENEFIT PLAN
SO AS TO RESULT IN ANY LIABILITY; OR (E) PERMIT TO EXIST ANY OCCURRENCE OF ANY
REPORTABLE EVENT DESCRIBED IN TITLE IV OF ERISA.


 


(O)                                 ORIGINATOR COLLATERAL.  WITH RESPECT TO EACH
ITEM OF COLLATERAL ACQUIRED BY THE BORROWER, THE BORROWER WILL (I) ACQUIRE SUCH
COLLATERAL PURSUANT TO AND IN ACCORDANCE WITH THE TERMS OF THE PURCHASE
AGREEMENT, (II) TAKE ALL ACTION NECESSARY TO PERFECT, PROTECT AND MORE FULLY
EVIDENCE THE BORROWER’S OWNERSHIP OF SUCH COLLATERAL, INCLUDING, WITHOUT
LIMITATION, (A) FILING AND MAINTAINING, EFFECTIVE FINANCING STATEMENTS (FORM
UCC-1) NAMING THE ORIGINATOR AS SELLER/DEBTOR AND THE BORROWER AS
PURCHASER/CREDITOR IN ALL NECESSARY OR APPROPRIATE FILING OFFICES, AND FILING
CONTINUATION STATEMENTS, AMENDMENTS OR ASSIGNMENTS WITH RESPECT THERETO IN SUCH
FILING OFFICES AND (B) EXECUTING OR CAUSING TO BE EXECUTED SUCH OTHER
INSTRUMENTS OR NOTICES AS MAY BE NECESSARY OR APPROPRIATE, INCLUDING, WITHOUT
LIMITATION, ASSIGNMENTS OF MORTGAGE, AND (III) TAKE ALL ADDITIONAL ACTION THAT
THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST TO PERFECT, PROTECT AND MORE
FULLY EVIDENCE THE RESPECTIVE INTERESTS OF THE PARTIES TO THIS AGREEMENT IN THE
COLLATERAL.


 


(P)                                 TRANSACTIONS WITH AFFILIATES.  THE BORROWER
WILL NOT ENTER INTO, OR BE A PARTY TO, ANY TRANSACTION WITH ANY OF ITS
AFFILIATES, EXCEPT (I) THE TRANSACTIONS PERMITTED OR CONTEMPLATED BY THIS
AGREEMENT, THE PURCHASE AGREEMENT AND ANY HEDGING AGREEMENTS AND (II) OTHER
TRANSACTIONS (INCLUDING, WITHOUT LIMITATION, TRANSACTIONS RELATED TO THE USE OF
OFFICE SPACE OR COMPUTER EQUIPMENT OR SOFTWARE BY THE BORROWER TO OR FROM AN
AFFILIATE) (A) IN THE ORDINARY COURSE OF BUSINESS, (B) PURSUANT TO THE
REASONABLE REQUIREMENTS OF THE BORROWER’S BUSINESS, (C) UPON FAIR AND REASONABLE
TERMS THAT ARE NO LESS FAVORABLE TO THE BORROWER THAN COULD BE OBTAINED IN A
COMPARABLE ARM’S-LENGTH TRANSACTION WITH A PERSON NOT AN AFFILIATE OF THE
BORROWER, AND (D) NOT INCONSISTENT WITH THE FACTUAL ASSUMPTIONS SET FORTH IN THE
“NON-CONSOLIDATION” LEGAL OPINION LETTER ISSUED BY WILLIAMS MULLEN AND DELIVERED
TO THE ADMINISTRATIVE AGENT AS A CONDITION TO THE INITIAL ADVANCE, AS SUCH
ASSUMPTIONS MAY BE MODIFIED IN ANY SUBSEQUENT OPINION LETTERS DELIVERED TO THE
ADMINISTRATIVE AGENT PURSUANT TO SECTION 3.2 OR OTHERWISE.  IT IS UNDERSTOOD
THAT ANY COMPENSATION ARRANGEMENT FOR ANY OFFICER OR EMPLOYEE SHALL BE PERMITTED
UNDER CLAUSE (II)(A) THROUGH (C) ABOVE IF SUCH ARRANGEMENT HAS BEEN EXPRESSLY
APPROVED BY THE MANAGERS OF THE BORROWER IN ACCORDANCE WITH THE BORROWER’S
LIMITED LIABILITY COMPANY AGREEMENT.


 


(Q)                                 CHANGE IN THE TRANSACTION DOCUMENTS.  THE
BORROWER WILL NOT AMEND, MODIFY, WAIVE OR TERMINATE ANY TERMS OR CONDITIONS OF
ANY OF THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY, WITHOUT THE PRIOR
WRITTEN CONSENT OF ADMINISTRATIVE AGENT.


 


(R)                                    CREDIT AND COLLECTION POLICY.  THE
BORROWER WILL (A) COMPLY IN ALL MATERIAL RESPECTS WITH THE CREDIT AND COLLECTION
POLICY IN REGARD TO EACH LOAN AND THE RELATED PROPERTY INCLUDED IN THE
COLLATERAL, AND (B) FURNISH TO THE ADMINISTRATIVE AGENT AND EACH MANAGING AGENT,
AT LEAST 20 DAYS PRIOR TO ITS PROPOSED EFFECTIVE DATE, PROMPT NOTICE OF ANY
MATERIAL CHANGES IN THE CREDIT AND COLLECTION POLICY.  THE BORROWER WILL NOT
AGREE OR OTHERWISE PERMIT TO OCCUR ANY MATERIAL CHANGE IN THE CREDIT AND
COLLECTION POLICY, WHICH CHANGE WOULD IMPAIR THE COLLECTIBILITY OF ANY LOAN OR
OTHERWISE ADVERSELY AFFECT THE INTERESTS OR REMEDIES OF THE ADMINISTRATIVE AGENT
OR THE SECURED PARTIES UNDER THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT (IN ITS SOLE
DISCRETION).

 

44

--------------------------------------------------------------------------------


 


(S)                                  EXTENSION OR AMENDMENT OF LOANS.   THE
BORROWER WILL NOT, EXCEPT AS OTHERWISE PERMITTED IN SECTION 7.4(A) EXTEND, AMEND
OR OTHERWISE MODIFY, OR PERMIT THE SERVICER ON ITS BEHALF TO EXTEND, AMEND OR
OTHERWISE MODIFY, THE TERMS OF ANY LOAN.


 


(T)                                    REPORTING.     THE BORROWER WILL FURNISH
TO THE ADMINISTRATIVE AGENT, EACH MANAGING AGENT AND CONCORD:

 

(I)                                     AS SOON AS POSSIBLE AND IN ANY EVENT
WITHIN TWO (2) BUSINESS DAYS AFTER THE OCCURRENCE OF EACH EARLY TERMINATION
EVENT AND EACH UNMATURED TERMINATION EVENT, A WRITTEN STATEMENT, SIGNED BY A
RESPONSIBLE OFFICER, SETTING FORTH THE DETAILS OF SUCH EVENT AND THE ACTION THAT
THE BORROWER PROPOSES TO TAKE WITH RESPECT THERETO;

 

(II)                                  PROMPTLY UPON REQUEST, SUCH OTHER
INFORMATION, DOCUMENTS, RECORDS OR REPORTS RESPECTING THE TRANSFERRED LOANS OR
THE CONDITION OR OPERATIONS, FINANCIAL OR OTHERWISE, OF THE BORROWER OR
ORIGINATOR AS THE ADMINISTRATIVE AGENT MAY FROM TIME TO TIME REASONABLY REQUEST
IN ORDER TO PROTECT THE INTERESTS OF THE ADMINISTRATIVE AGENT OR THE SECURED
PARTIES UNDER OR AS CONTEMPLATED BY THIS AGREEMENT; AND

 

(III)                               PROMPTLY, BUT IN NO EVENT LATER THAN TWO (2)
BUSINESS DAYS AFTER ITS RECEIPT THEREOF, COPIES OF ANY AND ALL NOTICES,
CERTIFICATES, DOCUMENTS, OR REPORTS DELIVERED TO IT BY THE ORIGINATOR UNDER THE
PURCHASE AGREEMENT.


 


SECTION 5.2                                   HEDGING AGREEMENT.


 


(A)                                  THE BORROWER SHALL, ON OR BEFORE THE
INITIAL ADVANCE HEREUNDER, ENTER INTO A HEDGE TRANSACTION WITH A HEDGE
COUNTERPARTY, WHICH SHALL: (I) BE IN THE FORM OF AN INTEREST RATE CAP HAVING A
NOTIONAL AMOUNT EQUAL TO (A) PRIOR TO THE TERMINATION DATE, THE REQUIRED
NOTIONAL AMOUNT AND (B) THEREAFTER, AN AMOUNT REFLECTING AMORTIZATION AT A RATE
TO BE AGREED UPON BETWEEN THE BORROWER AND THE ADMINISTRATIVE AGENT AND (II)
SHALL PROVIDE FOR PAYMENTS TO THE BORROWER TO THE EXTENT THAT THE LIBO RATE
SHALL EXCEED A RATE AGREED UPON BETWEEN THE ADMINISTRATIVE AGENT AND THE
BORROWER.


 


(B)                                 AS ADDITIONAL SECURITY HEREUNDER, THE
BORROWER HEREBY ASSIGNS TO THE ADMINISTRATIVE AGENT, AS AGENT FOR THE SECURED
PARTIES, ALL RIGHT, TITLE AND INTEREST OF THE BORROWER IN EACH HEDGING
AGREEMENT, EACH HEDGE TRANSACTION, AND ALL PRESENT AND FUTURE AMOUNTS PAYABLE BY
A HEDGE COUNTERPARTY TO THE BORROWER UNDER OR IN CONNECTION WITH THE RESPECTIVE
HEDGING AGREEMENT AND HEDGE TRANSACTION(S) WITH THAT HEDGE COUNTERPARTY (“HEDGE
COLLATERAL”), AND GRANTS A SECURITY INTEREST TO THE ADMINISTRATIVE AGENT, AS
AGENT FOR THE SECURED PARTIES, IN THE HEDGE COLLATERAL.  THE BORROWER
ACKNOWLEDGES THAT, AS A RESULT OF THAT ASSIGNMENT, THE BORROWER MAY NOT, WITHOUT
THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, EXERCISE ANY RIGHTS UNDER
ANY HEDGING AGREEMENT OR HEDGE TRANSACTION, EXCEPT FOR THE BORROWER’S RIGHT
UNDER ANY HEDGING AGREEMENT TO ENTER INTO HEDGE TRANSACTIONS IN ORDER TO MEET
THE BORROWER’S OBLIGATIONS UNDER SECTION 5.2(A) HEREOF.  NOTHING HEREIN SHALL
HAVE THE EFFECT OF RELEASING THE BORROWER FROM ANY OF ITS OBLIGATIONS UNDER ANY
HEDGING AGREEMENT OR ANY HEDGE TRANSACTION, NOR BE CONSTRUED AS REQUIRING THE
CONSENT OF THE ADMINISTRATIVE AGENT OR ANY SECURED PARTY FOR THE PERFORMANCE BY
THE BORROWER OF ANY SUCH OBLIGATIONS.

 

45

--------------------------------------------------------------------------------


 

ARTICLE VI

 

SECURITY INTEREST

 


SECTION 6.1                                   SECURITY INTEREST.


 

As collateral security for the prompt, complete and indefeasible payment and
performance in full when due, whether by lapse of time, acceleration or
otherwise, of the Obligations, the Borrower hereby assigns, pledges and grants
to the Administrative Agent, as agent for the Secured Parties, a lien on and
security interest in all of the Borrower’s right, title and interest in, to and
under (but none of its obligations under) the Collateral, whether now existing
or owned or hereafter arising or acquired by the Borrower, and wherever
located.  The assignment under this Section 6.1 does not constitute and is not
intended to result in a creation or an assumption by the Administrative Agent,
the Managing Agents or any of the Secured Parties of any obligation of the
Borrower or any other Person in connection with any or all of the Collateral or
under any agreement or instrument relating thereto.  Anything herein to the
contrary notwithstanding, (a) the Borrower shall remain liable under the
Transferred Loans to the extent set forth therein to perform all of its duties
and obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by the Administrative Agent, as agent for the Secured
Parties, of any of its rights in the Collateral shall not release the Borrower
from any of its duties or obligations under the Collateral, and (c) none of the
Administrative Agent, the Managing Agents or any Secured Party shall have any
obligations or liability under the Collateral by reason of this Agreement, nor
shall the Administrative Agent, the Managing Agents or any Secured Party be
obligated to perform any of the obligations or duties of the Borrower thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.

 


SECTION 6.2                                   REMEDIES.


 

The Administrative Agent (for itself and on behalf of the other Secured Parties)
shall have all of the rights and remedies of a secured party under the UCC and
other Applicable Law.  Upon the occurrence and during the continuance of an
Early Termination Event, the Administrative Agent or its designees may (i)
deliver a notice of exclusive control to the Collateral Custodian; (ii) instruct
the Collateral Custodian to deliver any or all of the Collateral to the
Administrative Agent or its designees and otherwise give all instructions and
entitlement orders to the Collateral Custodian regarding the Collateral; (iii)
require that the Borrower or the Collateral Custodian immediately take action to
liquidate the Collateral to pay amounts due and payable in respect of the
Obligations; (iv) sell or otherwise dispose of the Collateral in a commercially
reasonable manner, all without judicial process or proceedings; (v) take control
of the Proceeds of any such Collateral; (vi) exercise any consensual or voting
rights in respect of the Collateral; (vii) release, make extensions, discharges,
exchanges or substitutions for, or surrender all or any part of the Collateral;
(viii) enforce the Borrower’s rights and remedies under the Custody Agreement
with respect to the Collateral; (ix) institute and prosecute legal and equitable
proceedings to enforce collection of, or realize upon, any of the Collateral;
(x) remove from the Borrower’s, the Servicer’s, the Collateral Custodian’s and
their respective agents’ place of business all books, records and documents
relating to the Collateral; and/or (xi) endorse the name of the Borrower upon
any items of payment relating to the Collateral or upon any proof of

 

46

--------------------------------------------------------------------------------


 

claim in bankruptcy against an account debtor.  For purposes of taking the
actions described in subsections (i) through (xi) of this Section 6.2 the
Borrower hereby irrevocably appoints the Administrative Agent as its
attorney-in-fact (which appointment being coupled with an interest is
irrevocable while any of the Obligations remain unpaid), with power of
substitution, in the name of the Administrative Agent or in the name of the
Borrower or otherwise, for the use and benefit of the Administrative Agent, but
at the cost and expense of the Borrower and without notice to the Borrower;
provided that the Administrative Agent hereby agrees to exercise such power only
so long as an Early Termination Event shall be continuing.

 


SECTION 6.3                                   RELEASE OF LIENS.


 


(A)                                  IF (I) THE BORROWING BASE TEST IS MET, AND
(II) NO EARLY TERMINATION EVENT OR UNMATURED TERMINATION EVENT HAS OCCURRED AND
IS CONTINUING, AT THE SAME TIME AS ANY LOAN THAT IS PART OF THE COLLATERAL
EXPIRES BY ITS TERMS AND ALL AMOUNTS IN RESPECT THEREOF HAVE BEEN PAID BY THE
RELATED OBLIGOR AND DEPOSITED IN THE COLLECTION ACCOUNT, THE ADMINISTRATIVE
AGENT AS AGENT FOR THE SECURED PARTIES WILL, TO THE EXTENT REQUESTED BY THE
BORROWER OR THE SERVICER ON BEHALF OF THE BORROWER, RELEASE ITS INTEREST IN SUCH
LOAN AND ANY SUPPLEMENTAL INTERESTS RELATED THERETO.  IN CONNECTION WITH ANY
SUCH RELEASE ON OR AFTER THE OCCURRENCE OF THE ABOVE, THE ADMINISTRATIVE AGENT,
AS AGENT FOR THE SECURED PARTIES, WILL EXECUTE AND DELIVER TO THE BORROWER OR
THE SERVICER ON BEHALF OF THE BORROWER ANY TERMINATION STATEMENTS AND ANY OTHER
RELEASES AND INSTRUMENTS AS THE BORROWER OR THE SERVICER ON BEHALF OF THE
BORROWER MAY REASONABLY REQUEST IN ORDER TO EFFECT THE RELEASE OF SUCH LOAN AND
SUPPLEMENTAL INTEREST; PROVIDED, THAT, THE ADMINISTRATIVE AGENT AS AGENT FOR THE
SECURED PARTIES WILL MAKE NO REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED,
WITH RESPECT TO ANY SUCH LOAN OR SUPPLEMENTAL INTEREST IN CONNECTION WITH SUCH
SALE OR TRANSFER AND ASSIGNMENT.

 


(B)                                 UPON RECEIPT BY THE ADMINISTRATIVE AGENT OF
THE PROCEEDS OF A REPURCHASE OF AN INELIGIBLE LOAN (AS SUCH TERM IS DEFINED IN
THE PURCHASE AGREEMENT) BY THE ORIGINATOR PURSUANT TO THE TERMS OF SECTION 6.1
OF THE PURCHASE AGREEMENT, THE ADMINISTRATIVE AGENT, AS AGENT FOR THE SECURED
PARTIES, SHALL BE DEEMED TO HAVE AUTOMATICALLY RELEASED ITS INTEREST IN SUCH
INELIGIBLE LOAN AND ANY SUPPLEMENTAL INTERESTS RELATED THERETO WITHOUT ANY
FURTHER ACTION ON ITS PART.  IN CONNECTION WITH ANY SUCH RELEASE ON OR AFTER THE
OCCURRENCE OF SUCH REPURCHASE, THE ADMINISTRATIVE AGENT, AS AGENT FOR THE
SECURED PARTIES, WILL EXECUTE AND DELIVER TO THE BORROWER OR THE SERVICER ON
BEHALF OF THE BORROWER ANY RELEASES AND INSTRUMENTS AS THE BORROWER OR THE
SERVICER ON BEHALF OF THE BORROWER MAY REASONABLY REQUEST IN ORDER TO EFFECT THE
RELEASE OF SUCH INELIGIBLE LOAN AND SUPPLEMENTAL INTEREST.

 


(C)                                  UPON RECEIPT BY THE ADMINISTRATIVE AGENT OF
THE PROCEEDS OF A PURCHASE OF A TRANSFERRED LOAN BY THE SERVICER PURSUANT TO THE
TERMS OF SECTION 7.7, THE ADMINISTRATIVE AGENT, AS AGENT FOR THE SECURED
PARTIES, SHALL BE DEEMED TO HAVE AUTOMATICALLY RELEASED ITS INTEREST IN SUCH
TRANSFERRED LOAN AND ANY SUPPLEMENTAL INTERESTS RELATED THERETO WITHOUT ANY
FURTHER ACTION ON ITS PART.  IN CONNECTION WITH ANY SUCH RELEASE ON OR AFTER THE
OCCURRENCE OF SUCH PURCHASE, THE ADMINISTRATIVE AGENT, AS AGENT FOR THE SECURED
PARTIES, WILL EXECUTE AND DELIVER TO THE BORROWER OR THE SERVICER ON BEHALF OF
THE BORROWER ANY RELEASES AND INSTRUMENTS AS THE BORROWER OR THE SERVICER ON
BEHALF OF THE BORROWER MAY REASONABLY REQUEST IN ORDER TO EFFECT THE RELEASE OF
SUCH TRANSFERRED LOAN AND SUPPLEMENTAL INTEREST.

 

47

--------------------------------------------------------------------------------


 


SECTION 6.4                                   ASSIGNMENT OF THE PURCHASE
AGREEMENT.


 

The Borrower hereby represents, warrants and confirms to the Administrative
Agent that the Borrower has assigned to the Administrative Agent, for the
ratable benefit of the Secured Parties hereunder, all of the Borrower’s right
and title to and interest in the Purchase Agreement.  The Borrower confirms that
following an Early Termination Event the Administrative Agent shall have the
sole right to enforce the Borrower’s rights and remedies under the Purchase
Agreement for the benefit of the Secured Parties, but without any obligation on
the part of the Administrative Agent, the Secured Parties or any of their
respective Affiliates to perform any of the obligations of the Borrower under
the Purchase Agreement.  The Borrower further confirms and agrees that such
assignment to the Administrative Agent shall terminate upon the Collection Date;
provided, however, that the rights of the Administrative Agent and the Secured
Parties pursuant to such assignment with respect to rights and remedies in
connection with any indemnities and any breach of any representation, warranty
or covenants made by the Originator pursuant to the Purchase Agreement, which
rights and remedies survive the Termination of the Purchase Agreement, shall be
continuing and shall survive any termination of such assignment.

 


ARTICLE VII


 


ADMINISTRATION AND SERVICING OF LOANS


 


SECTION 7.1                                   APPOINTMENT OF THE SERVICER.


 

The Borrower hereby appoints the Servicer to service the Transferred Loans and
enforce its respective rights and interests in and under each Transferred Loan
in accordance with the terms and conditions of this Article VII and to serve in
such capacity until the termination of its responsibilities pursuant to Section
7.18.  The Servicer hereby agrees to perform the duties and obligations with
respect thereto set forth herein.  The Servicer and the Borrower hereby
acknowledge that the Administrative Agent and the Secured Parties are third
party beneficiaries of the obligations undertaken by the Servicer hereunder.

 


SECTION 7.2                                   DUTIES AND RESPONSIBILITIES OF THE
SERVICER.


 


(A)                                  THE SERVICER SHALL CONDUCT THE SERVICING,
ADMINISTRATION AND COLLECTION OF THE TRANSFERRED LOANS AND SHALL TAKE, OR CAUSE
TO BE TAKEN, ALL SUCH ACTIONS AS MAY BE NECESSARY OR ADVISABLE TO SERVICE,
ADMINISTER AND COLLECT TRANSFERRED LOANS FROM TIME TO TIME ON BEHALF OF THE
BORROWER AND AS THE BORROWER’S AGENT.

 


(B)                                 THE DUTIES OF THE SERVICER, AS THE
BORROWER’S AGENT, SHALL INCLUDE, WITHOUT LIMITATION:

 

(I)                                     PREPARING AND SUBMITTING OF CLAIMS TO,
AND POST-BILLING LIAISON WITH, OBLIGORS ON TRANSFERRED LOANS;

 

(II)                                  MAINTAINING ALL NECESSARY SERVICING
RECORDS WITH RESPECT TO THE TRANSFERRED LOANS AND PROVIDING SUCH REPORTS TO THE
BORROWER, THE MANAGING AGENTS AND THE ADMINISTRATIVE AGENT IN RESPECT OF THE
SERVICING OF THE TRANSFERRED LOANS (INCLUDING INFORMATION RELATING TO ITS
PERFORMANCE UNDER THIS AGREEMENT) AS MAY BE REQUIRED

 

48

--------------------------------------------------------------------------------


 

HEREUNDER OR AS THE BORROWER, ANY MANAGING AGENT OR THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST;

 

(III)                               MAINTAINING AND IMPLEMENTING ADMINISTRATIVE
AND OPERATING PROCEDURES (INCLUDING, WITHOUT LIMITATION, AN ABILITY TO RECREATE
SERVICING RECORDS EVIDENCING THE TRANSFERRED LOANS IN THE EVENT OF THE
DESTRUCTION OF THE ORIGINALS THEREOF) AND KEEPING AND MAINTAINING ALL DOCUMENTS,
BOOKS, RECORDS AND OTHER INFORMATION REASONABLY NECESSARY OR ADVISABLE FOR THE
COLLECTION OF THE TRANSFERRED LOANS (INCLUDING, WITHOUT LIMITATION, RECORDS
ADEQUATE TO PERMIT THE IDENTIFICATION OF EACH NEW TRANSFERRED LOAN AND ALL
COLLECTIONS OF AND ADJUSTMENTS TO EACH EXISTING TRANSFERRED LOAN); PROVIDED,
HOWEVER, THAT ANY SUCCESSOR SERVICER SHALL ONLY BE REQUIRED TO RECREATE THE
SERVICING RECORDS OF EACH PRIOR SERVICER TO THE EXTENT SUCH RECORDS HAVE BEEN
DELIVERED TO IT IN A FORMAT REASONABLY ACCEPTABLE TO SUCH SUCCESSOR SERVICER;

 

(IV)                              PROMPTLY DELIVERING TO THE BORROWER, ANY
MANAGING AGENT OR THE ADMINISTRATIVE AGENT, FROM TIME TO TIME, SUCH INFORMATION
AND SERVICING RECORDS (INCLUDING INFORMATION RELATING TO ITS PERFORMANCE UNDER
THIS AGREEMENT) AS THE BORROWER, SUCH MANAGING AGENT OR THE ADMINISTRATIVE AGENT
FROM TIME TO TIME REASONABLY REQUEST;

 

(V)                                 IDENTIFYING EACH TRANSFERRED LOAN CLEARLY
AND UNAMBIGUOUSLY IN ITS SERVICING RECORDS TO REFLECT THAT SUCH TRANSFERRED LOAN
IS OWNED BY THE BORROWER AND PLEDGED TO THE ADMINISTRATIVE AGENT;

 

(VI)                              COMPLYING IN ALL MATERIAL RESPECTS WITH THE
CREDIT AND COLLECTION POLICY IN REGARD TO EACH TRANSFERRED LOAN;

 

(VII)                           COMPLYING IN ALL MATERIAL RESPECTS WITH ALL
APPLICABLE LAWS WITH RESPECT TO IT, ITS BUSINESS AND PROPERTIES AND ALL
TRANSFERRED LOANS AND COLLECTIONS WITH RESPECT THERETO;

 

(VIII)                        PRESERVING AND MAINTAINING ITS EXISTENCE, RIGHTS,
LICENSES, FRANCHISES AND PRIVILEGES AS A CORPORATION IN THE JURISDICTION OF ITS
ORGANIZATION, AND QUALIFYING AND REMAINING QUALIFIED IN GOOD STANDING AS A
FOREIGN CORPORATION AND QUALIFYING TO AND REMAINING AUTHORIZED AND LICENSED TO
PERFORM OBLIGATIONS AS SERVICER (INCLUDING ENFORCEMENT OF COLLECTION OF
TRANSFERRED LOANS ON BEHALF OF THE BORROWER, LENDERS, EACH HEDGE COUNTERPARTY
AND THE COLLATERAL CUSTODIAN) IN EACH JURISDICTION WHERE THE FAILURE TO PRESERVE
AND MAINTAIN SUCH EXISTENCE, RIGHTS, FRANCHISES, PRIVILEGES AND QUALIFICATION
WOULD MATERIALLY ADVERSELY AFFECT (A) THE RIGHTS OR INTERESTS OF THE BORROWER,
LENDERS, EACH HEDGE COUNTERPARTY AND THE COLLATERAL CUSTODIAN IN THE TRANSFERRED
LOANS, (B) THE COLLECTIBILITY OF ANY TRANSFERRED LOAN, OR (C) THE ABILITY OF THE
SERVICER TO PERFORM ITS OBLIGATIONS HEREUNDER; AND

 

(IX)                                NOTIFYING THE BORROWER, EACH MANAGING AGENT,
CONCORD AND THE ADMINISTRATIVE AGENT OF ANY MATERIAL ACTION, SUIT, PROCEEDING,
DISPUTE, OFFSET DEDUCTION, DEFENSE OR COUNTERCLAIM THAT IS OR IS THREATENED TO
BE (1) ASSERTED BY AN OBLIGOR WITH

 

49

--------------------------------------------------------------------------------


 

RESPECT TO ANY TRANSFERRED LOAN; OR (2) REASONABLY EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT; AND

 


(C)                                  THE BORROWER AND SERVICER HEREBY
ACKNOWLEDGE THAT THE SECURED PARTIES, THE ADMINISTRATIVE AGENT AND THE
COLLATERAL CUSTODIAN SHALL NOT HAVE ANY OBLIGATION OR LIABILITY WITH RESPECT TO
ANY TRANSFERRED LOANS, NOR SHALL ANY OF THEM BE OBLIGATED TO PERFORM ANY OF THE
OBLIGATIONS OF THE SERVICER HEREUNDER.

 


SECTION 7.3                                   AUTHORIZATION OF THE SERVICER.


 


(A)                                  EACH OF THE BORROWER, EACH MANAGING AGENT,
ON BEHALF OF ITSELF AND THE RELATED LENDERS, THE ADMINISTRATIVE AGENT AND EACH
HEDGE COUNTERPARTY HEREBY AUTHORIZES THE SERVICER (INCLUDING ANY SUCCESSOR
THERETO) TO TAKE ANY AND ALL REASONABLE STEPS IN ITS NAME AND ON ITS BEHALF
NECESSARY OR DESIRABLE AND NOT INCONSISTENT WITH THE PLEDGE OF THE TRANSFERRED
LOANS TO THE LENDER, EACH HEDGE COUNTERPARTY, AND THE COLLATERAL CUSTODIAN, IN
THE DETERMINATION OF THE SERVICER, TO COLLECT ALL AMOUNTS DUE UNDER ANY AND ALL
TRANSFERRED LOANS, INCLUDING, WITHOUT LIMITATION, ENDORSING ANY OF THEIR NAMES
ON CHECKS AND OTHER INSTRUMENTS REPRESENTING COLLECTIONS, EXECUTING AND
DELIVERING ANY AND ALL INSTRUMENTS OF SATISFACTION OR CANCELLATION, OR OF
PARTIAL OR FULL RELEASE OR DISCHARGE, AND ALL OTHER COMPARABLE INSTRUMENTS, WITH
RESPECT TO THE TRANSFERRED LOANS AND, AFTER THE DELINQUENCY OF ANY TRANSFERRED
LOAN AND TO THE EXTENT PERMITTED UNDER AND IN COMPLIANCE WITH APPLICABLE LAW, TO
COMMENCE PROCEEDINGS WITH RESPECT TO ENFORCING PAYMENT THEREOF, TO THE SAME
EXTENT AS THE ORIGINATOR COULD HAVE DONE IF IT HAD CONTINUED TO OWN SUCH LOAN. 
THE BORROWER SHALL FURNISH THE SERVICER (AND ANY SUCCESSORS THERETO) WITH ANY
POWERS OF ATTORNEY AND OTHER DOCUMENTS NECESSARY OR APPROPRIATE TO ENABLE THE
SERVICER TO CARRY OUT ITS SERVICING AND ADMINISTRATIVE DUTIES HEREUNDER, AND
SHALL COOPERATE WITH THE SERVICER TO THE FULLEST EXTENT IN ORDER TO ENSURE THE
COLLECTIBILITY OF THE TRANSFERRED LOANS.  IN NO EVENT SHALL THE SERVICER BE
ENTITLED TO MAKE THE BORROWER, ANY LENDER, ANY MANAGING AGENT, ANY HEDGE
COUNTERPARTY, THE COLLATERAL CUSTODIAN OR THE ADMINISTRATIVE AGENT A PARTY TO
ANY LITIGATION WITHOUT SUCH PARTY’S EXPRESS PRIOR WRITTEN CONSENT, OR TO MAKE
THE BORROWER A PARTY TO ANY LITIGATION (OTHER THAN ANY ROUTINE FORECLOSURE OR
SIMILAR COLLECTION PROCEDURE) WITHOUT THE ADMINISTRATIVE AGENT’S CONSENT.

 


(B)                                 AFTER AN EARLY TERMINATION EVENT HAS
OCCURRED AND IS CONTINUING, AT THE ADMINISTRATIVE AGENT’S DIRECTION, THE
SERVICER SHALL TAKE SUCH ACTION AS THE ADMINISTRATIVE AGENT MAY DEEM NECESSARY
OR ADVISABLE TO ENFORCE COLLECTION OF THE TRANSFERRED LOANS; PROVIDED, HOWEVER,
THAT THE ADMINISTRATIVE AGENT MAY, AT ANY TIME THAT AN EARLY TERMINATION EVENT
HAS OCCURRED AND IS CONTINUING, NOTIFY ANY OBLIGOR WITH RESPECT TO ANY
TRANSFERRED LOANS OF THE ASSIGNMENT OF SUCH TRANSFERRED LOANS TO THE
ADMINISTRATIVE AGENT AND DIRECT THAT PAYMENTS OF ALL AMOUNTS DUE OR TO BECOME
DUE TO THE BORROWER THEREUNDER BE MADE DIRECTLY TO THE ADMINISTRATIVE AGENT OR
ANY SERVICER, COLLECTION AGENT OR LOCK-BOX OR OTHER ACCOUNT DESIGNATED BY THE
ADMINISTRATIVE AGENT AND, UPON SUCH NOTIFICATION AND AT THE EXPENSE OF THE
BORROWER, THE ADMINISTRATIVE AGENT MAY ENFORCE COLLECTION OF ANY SUCH
TRANSFERRED LOANS AND ADJUST, SETTLE OR COMPROMISE THE AMOUNT OR PAYMENT
THEREOF.  THE ADMINISTRATIVE AGENT SHALL GIVE WRITTEN NOTICE TO ANY SUCCESSOR
SERVICER OF THE ADMINISTRATIVE AGENT’S ACTIONS OR DIRECTIONS PURSUANT TO THIS
SECTION 7.3(B), AND NO SUCCESSOR SERVICER SHALL TAKE ANY ACTIONS PURSUANT TO
THIS SECTION 7.3(B) THAT ARE OUTSIDE OF ITS CREDIT AND COLLECTION POLICY.

 

50

--------------------------------------------------------------------------------


 


SECTION 7.4                                   COLLECTION OF PAYMENTS.


 


(A)                                  COLLECTION EFFORTS, MODIFICATION OF LOANS. 
THE SERVICER WILL MAKE REASONABLE EFFORTS TO COLLECT ALL PAYMENTS CALLED FOR
UNDER THE TERMS AND PROVISIONS OF THE TRANSFERRED LOANS AS AND WHEN THE SAME
BECOME DUE, AND WILL FOLLOW THOSE COLLECTION PROCEDURES WHICH IT FOLLOWS WITH
RESPECT TO ALL COMPARABLE LOANS THAT IT SERVICES FOR ITSELF OR OTHERS.  THE
SERVICER MAY NOT WAIVE, MODIFY OR OTHERWISE VARY ANY PROVISION OF A TRANSFERRED
LOAN, EXCEPT AS MAY BE IN ACCORDANCE WITH THE PROVISIONS OF THE CREDIT AND
COLLECTION POLICY, INCLUDING THE WAIVER OF ANY LATE PAYMENT CHARGE OR ANY OTHER
FEES THAT MAY BE COLLECTED IN THE ORDINARY COURSE OF SERVICING ANY LOAN INCLUDED
IN THE COLLATERAL.

 


(B)                                 ACCELERATION.  THE SERVICER SHALL ACCELERATE
THE MATURITY OF ALL OR ANY SCHEDULED PAYMENTS UNDER ANY TRANSFERRED LOAN UNDER
WHICH A DEFAULT UNDER THE TERMS THEREOF HAS OCCURRED AND IS CONTINUING (AFTER
THE LAPSE OF ANY APPLICABLE GRACE PERIOD) PROMPTLY AFTER SUCH LOAN BECOMES A
DEFAULTED LOAN OR SUCH EARLIER OR LATER TIME AS IS CONSISTENT WITH THE CREDIT
AND COLLECTION POLICY.

 


(C)                                  TAXES AND OTHER AMOUNTS.  TO THE EXTENT
PROVIDED FOR IN ANY TRANSFERRED LOAN, THE SERVICER WILL USE ITS BEST EFFORTS TO
COLLECT ALL PAYMENTS WITH RESPECT TO AMOUNTS DUE FOR TAXES, ASSESSMENTS AND
INSURANCE PREMIUMS RELATING TO SUCH TRANSFERRED LOANS OR THE RELATED PROPERTY
AND REMIT SUCH AMOUNTS TO THE APPROPRIATE GOVERNMENTAL AUTHORITY OR INSURER ON
OR PRIOR TO THE DATE SUCH PAYMENTS ARE DUE.

 


(D)                                 PAYMENTS TO LOCK-BOX ACCOUNT: ON OR BEFORE
THE CLOSING DATE, THE SERVICER SHALL HAVE INSTRUCTED ALL OBLIGORS TO MAKE ALL
PAYMENTS IN RESPECT OF LOANS INCLUDED IN THE COLLATERAL TO A LOCK-BOX OR
DIRECTLY TO A LOCK-BOX ACCOUNT OR THE COLLECTION ACCOUNT.

 


(E)                                  ESTABLISHMENT OF THE COLLECTION ACCOUNT. 
THE BORROWER OR THE SERVICER ON ITS BEHALF SHALL CAUSE TO BE ESTABLISHED, ON OR
BEFORE THE CLOSING DATE, AND MAINTAINED IN THE NAME OF THE BORROWER AND ASSIGNED
TO THE ADMINISTRATIVE AGENT AS AGENT FOR THE SECURED PARTIES, WITH AN OFFICE OR
BRANCH OF A DEPOSITORY INSTITUTION OR TRUST COMPANY ORGANIZED UNDER THE LAWS OF
THE UNITED STATES OR ANY ONE OF THE STATES THEREOF OR THE DISTRICT OF COLUMBIA
(OR ANY DOMESTIC BRANCH OF A FOREIGN BANK) A SEGREGATED CORPORATE TRUST ACCOUNT
(THE “COLLECTION ACCOUNT”) FOR THE PURPOSE OF RECEIVING COLLECTIONS FROM THE
COLLATERAL; PROVIDED, HOWEVER, THAT AT ALL TIMES SUCH DEPOSITORY INSTITUTION OR
TRUST COMPANY SHALL BE A DEPOSITORY INSTITUTION ORGANIZED UNDER THE LAWS OF THE
UNITED STATES OR ANY ONE OF THE STATES THEREOF OR THE DISTRICT OF COLUMBIA (OR
ANY DOMESTIC BRANCH OF A FOREIGN BANK), (I) (A) THAT HAS EITHER (1) A LONG-TERM
UNSECURED DEBT RATING OF A- OR BETTER BY S&P AND A-3 OR BETTER BY MOODY’S OR (2)
A SHORT-TERM UNSECURED DEBT RATING OR CERTIFICATE OF DEPOSIT RATING OF A-1 OR
BETTER BY S&P OR P-1 OR BETTER BY MOODY’S, (B) THE PARENT CORPORATION OF WHICH
HAS EITHER (1) A LONG-TERM UNSECURED DEBT RATING OF A- OR BETTER BY S&P AND A-3
OR BETTER BY MOODY’S OR (2) A SHORT-TERM UNSECURED DEBT RATING OR CERTIFICATE OF
DEPOSIT RATING OF A-1 OR BETTER BY S&P AND P-1 OR BETTER BY MOODY’S OR (C) IS
OTHERWISE ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND (II) WHOSE DEPOSITS ARE
INSURED BY THE FEDERAL DEPOSIT INSURANCE CORPORATION (ANY SUCH DEPOSITORY
INSTITUTION OR TRUST COMPANY, A “QUALIFIED INSTITUTION”).

 


(F)                                    ADJUSTMENTS.  IF (I) THE SERVICER MAKES A
DEPOSIT INTO THE COLLECTION ACCOUNT IN RESPECT OF A COLLECTION OF A LOAN IN THE
COLLATERAL AND SUCH COLLECTION WAS RECEIVED BY THE


 

51

--------------------------------------------------------------------------------


 


SERVICER IN THE FORM OF A CHECK THAT IS NOT HONORED FOR ANY REASON OR (II) THE
SERVICER MAKES A MISTAKE WITH RESPECT TO THE AMOUNT OF ANY COLLECTION AND
DEPOSITS AN AMOUNT THAT IS LESS THAN OR MORE THAN THE ACTUAL AMOUNT OF SUCH
COLLECTION, THE SERVICER SHALL APPROPRIATELY ADJUST THE AMOUNT SUBSEQUENTLY
DEPOSITED INTO THE COLLECTION ACCOUNT TO REFLECT SUCH DISHONORED CHECK OR
MISTAKE.  ANY SCHEDULED PAYMENT IN RESPECT OF WHICH A DISHONORED CHECK IS
RECEIVED SHALL BE DEEMED NOT TO HAVE BEEN PAID.

 


SECTION 7.5                                   SERVICER ADVANCES.


 

For each Settlement Period, if the Servicer determines that any Scheduled
Payment (or portion thereof) that was due and payable pursuant to a Loan
included in the Collateral during such Settlement Period was not received prior
to the end of such Settlement Period, the Servicer may, but shall not be
obligated to, make an advance in an amount up to the amount of such delinquent
Scheduled Payment (or portion thereof) to the extent that the Servicer
reasonably expects to be reimbursed for such advance; in addition, if on any day
there are not sufficient funds on deposit in the Collection Account to pay
accrued Interest on any Advance the Settlement Period of which ends on such day,
the Servicer may make an advance in the amount necessary to pay such Interest
(in either case, any such advance, a “Servicer Advance”).  Notwithstanding the
preceding sentence, any Successor Servicer will not be obligated to make any
Servicer Advances.  The Servicer will deposit any Servicer Advances into the
Collection Account on or prior to 11:00 a.m. (New York City time) on the related
Payment Date, in immediately available funds.

 


SECTION 7.6                                   REALIZATION UPON DEFAULTED LOANS
OR CHARGED-OFF LOANS.


 

The Servicer will use reasonable efforts to repossess or otherwise comparably
convert the ownership of any Related Property with respect to a Defaulted Loan
or Charged-Off Loan and will act as sales and processing agent for Related
Property that it repossesses.  The Servicer will follow the practices and
procedures set forth in the Credit and Collection Policy in order to realize
upon such Related Property.  Without limiting the foregoing, the Servicer may
sell any such Related Property with respect any Defaulted Loan or Charged-Off
Loan to the Servicer or its Affiliates for a purchase price equal to the then
fair market value thereof; any such sale to be evidenced by a certificate of a
Responsible Officer of the Servicer delivered to the Administrative Agent
identifying the Defaulted Loan or Charged-Off Loan and the Related Property,
setting forth the sale price of the Related Property and certifying that such
sale price is the fair market value of such Related Property.  In any case in
which any such Related Property has suffered damage, the Servicer will not
expend funds in connection with any repair or toward the repossession of such
Related Property unless it reasonably determines that such repair and/or
repossession will increase the Recoveries by an amount greater than the amount
of such expenses.  The Servicer will remit to the Collection Account the
Recoveries received in connection with the sale or disposition of Related
Property with respect to a Defaulted Loan or Charged-Off Loan.

 


SECTION 7.7                                   OPTIONAL REPURCHASE OF TRANSFERRED
LOANS.


 


(A)                                  THE SERVICER MAY, AT ANY TIME, NOTIFY THE
BORROWER AND THE ADMINISTRATIVE AGENT THAT IT IS REQUESTING TO PURCHASE ANY
TRANSFERRED LOAN WITH RESPECT TO WHICH THE BORROWER OR ANY


 

52

--------------------------------------------------------------------------------


 


AFFILIATE OF THE BORROWER HAS RECEIVED NOTICE OF THE RELATED OBLIGOR’S INTENTION
TO PREPAY SUCH TRANSFERRED LOAN IN FULL WITHIN A PERIOD OF NOT MORE THAN 60 DAYS
FROM THE DATE OF SUCH NOTIFICATION.

 


(B)                                 THE SERVICER MAY, AT ITS SOLE OPTION, WITH
RESPECT TO ANY TRANSFERRED LOAN THAT IT DETERMINES, IN THE EXERCISE OF ITS
REASONABLE DISCRETION, WILL LIKELY BECOME A DEFAULTED LOAN OR A CHARGED-OFF
LOAN, OR THAT HAS BECOME A DEFAULTED LOAN OR A CHARGED-OFF LOAN, NOTIFY THE
BORROWER AND THE ADMINISTRATIVE AGENT THAT IT IS REQUESTING TO PURCHASE EACH
SUCH TRANSFERRED LOAN; PROVIDED, HOWEVER, THAT THE SERVICER SHALL NOT PURCHASE
MORE THAN SIX TRANSFERRED LOANS PURSUANT TO THIS PARAGRAPH (B) DURING THE TERM
OF THIS AGREEMENT.

 


(C)                                  THE SERVICER MAY REQUEST PURCHASE OF A
TRANSFERRED LOAN PURSUANT TO PARAGRAPH (A) OR (B) ABOVE BY PROVIDING FIVE
BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO BORROWER AND THE ADMINISTRATIVE AGENT. 
THE BORROWER MAY AGREE TO SUCH PURCHASE WITH THE CONSENT OF THE ADMINISTRATIVE
AGENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD).  WITH RESPECT TO ANY
SUCH PURCHASE OF A TRANSFERRED LOAN, THE SERVICER SHALL, ON THE DATE OF
PURCHASE, REMIT TO THE BORROWER IN IMMEDIATELY AVAILABLE FUNDS AN AMOUNT EQUAL
TO THE REPURCHASE PRICE THEREFOR.  UPON EACH PURCHASE OF A TRANSFERRED LOAN BY
THE SERVICER PURSUANT TO THIS SECTION 7.7, THE BORROWER SHALL AUTOMATICALLY AND
WITHOUT FURTHER ACTION BE DEEMED TO TRANSFER, ASSIGN AND SET-OVER TO THE
SERVICER ALL THE RIGHT, TITLE AND INTEREST OF THE BORROWER IN, TO AND UNDER SUCH
TRANSFERRED LOAN AND ALL MONIES DUE OR TO BECOME DUE WITH RESPECT THERETO, ALL
PROCEEDS THEREOF AND ALL RIGHTS TO SECURITY FOR ANY SUCH TRANSFERRED LOAN, AND
ALL PROCEEDS AND PRODUCTS OF THE FOREGOING, FREE AND CLEAR OF ANY LIEN CREATED
PURSUANT TO THIS AGREEMENT, ALL OF THE BORROWER’S RIGHT, TITLE AND INTEREST IN
SUCH TRANSFERRED LOAN, INCLUDING ANY RELATED SUPPLEMENTAL INTERESTS.  EACH
LENDER SHALL RECEIVE FIVE BUSINESS DAYS’ NOTICE OF ANY REPURCHASE THAT RESULTS
IN A PREPAYMENT OF ALL OR A PORTION OF ANY ADVANCE.

 


(D)                                 THE BORROWER SHALL, AT THE SOLE EXPENSE OF
THE SERVICER, EXECUTE SUCH DOCUMENTS AND INSTRUMENTS OF TRANSFER AS MAY BE
PREPARED BY THE SERVICER AND TAKE SUCH OTHER ACTIONS AS SHALL REASONABLY BE
REQUESTED BY THE SERVICER TO EFFECT THE TRANSFER OF A TRANSFERRED LOAN PURSUANT
TO THIS SECTION 7.7.

 


SECTION 7.8                                   REPRESENTATIONS AND WARRANTIES OF
THE SERVICER.


 

The initial Servicer, and any Successor Servicer (mutatis mutandis), hereby
represents and warrants as follows:

 


(A)                                  ORGANIZATION AND GOOD STANDING.  THE
SERVICER IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF THE JURISDICTION OF ITS INCORPORATION WITH ALL REQUISITE
CORPORATE POWER AND AUTHORITY TO OWN ITS PROPERTIES AND TO CONDUCT ITS BUSINESS
AS PRESENTLY CONDUCTED AND TO ENTER INTO AND PERFORM ITS OBLIGATIONS PURSUANT TO
THIS AGREEMENT.

 


(B)                                 DUE QUALIFICATION.  THE SERVICER IS
QUALIFIED TO DO BUSINESS AS A CORPORATION, IS IN GOOD STANDING, AND HAS OBTAINED
ALL LICENSES AND APPROVALS AS REQUIRED UNDER THE LAWS OF ALL JURISDICTIONS IN
WHICH THE OWNERSHIP OR LEASE OF ITS PROPERTY AND OR THE CONDUCT OF ITS BUSINESS
(OTHER THAN THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER) REQUIRES SUCH
QUALIFICATION, STANDING, LICENSE OR APPROVAL, EXCEPT TO THE EXTENT THAT THE
FAILURE TO SO QUALIFY, MAINTAIN SUCH STANDING OR


 

53

--------------------------------------------------------------------------------


 


BE SO LICENSED OR APPROVED WOULD NOT HAVE AN ADVERSE EFFECT ON THE INTERESTS OF
THE BORROWER OR OF THE LENDERS.  THE SERVICER IS QUALIFIED TO DO BUSINESS AS A
CORPORATION, IS IN GOOD STANDING, AND HAS OBTAINED ALL LICENSES AND APPROVALS AS
REQUIRED UNDER THE LAWS OF ALL STATES IN WHICH THE PERFORMANCE OF ITS
OBLIGATIONS PURSUANT TO THIS AGREEMENT REQUIRES SUCH QUALIFICATION, STANDING,
LICENSE OR APPROVAL AND WHERE THE FAILURE TO QUALIFY OR OBTAIN SUCH LICENSE OR
APPROVAL WOULD HAVE MATERIAL ADVERSE EFFECT ON ITS ABILITY TO PERFORM HEREUNDER.

 


(C)                                  POWER AND AUTHORITY.  THE SERVICER HAS THE
CORPORATE POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND TO CARRY
OUT ITS TERMS.  THE SERVICER HAS DULY AUTHORIZED THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT BY ALL REQUISITE CORPORATE ACTION.

 


(D)                                 NO VIOLATION.  THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY, AND THE FULFILLMENT OF THE TERMS OF, THIS
AGREEMENT BY THE SERVICER (WITH OR WITHOUT NOTICE OR LAPSE OF TIME) WILL NOT (I)
CONFLICT WITH, RESULT IN ANY BREACH OF ANY OF THE TERMS OR PROVISIONS OF, OR
CONSTITUTE A DEFAULT UNDER, THE ARTICLES OF INCORPORATION OR BY-LAWS OF THE
SERVICER, OR ANY CONTRACTUAL OBLIGATION TO WHICH THE SERVICER IS A PARTY OR BY
WHICH IT OR ANY OF ITS PROPERTY IS BOUND, (II) RESULT IN THE CREATION OR
IMPOSITION OF ANY ADVERSE CLAIM UPON ANY OF ITS PROPERTIES PURSUANT TO THE TERMS
OF ANY SUCH CONTRACTUAL OBLIGATION (OTHER THAN THIS AGREEMENT), OR (III) VIOLATE
ANY APPLICABLE LAW.

 


(E)                                  NO CONSENT.  NO CONSENT, APPROVAL,
AUTHORIZATION, ORDER, REGISTRATION, FILING, QUALIFICATION, LICENSE OR PERMIT OF
OR WITH ANY GOVERNMENTAL AUTHORITY HAVING JURISDICTION OVER THE SERVICER OR ANY
OF ITS PROPERTIES IS REQUIRED TO BE OBTAINED BY OR WITH RESPECT TO THE SERVICER
IN ORDER FOR THE SERVICER TO ENTER INTO THIS AGREEMENT OR PERFORM ITS
OBLIGATIONS HEREUNDER.

 


(F)                                    BINDING OBLIGATION.  THIS AGREEMENT
CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF THE SERVICER, ENFORCEABLE
AGAINST THE SERVICER IN ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY
MAY BE LIMITED BY (I) APPLICABLE INSOLVENCY LAWS AND (II) GENERAL PRINCIPLES OF
EQUITY (WHETHER CONSIDERED IN A SUIT AT LAW OR IN EQUITY).

 


(G)                                 NO PROCEEDING.  THERE ARE NO PROCEEDINGS OR
INVESTIGATIONS PENDING OR THREATENED AGAINST THE SERVICER, BEFORE ANY
GOVERNMENTAL AUTHORITY (I) ASSERTING THE INVALIDITY OF THIS AGREEMENT, (II)
SEEKING TO PREVENT THE CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT OR (III) SEEKING ANY DETERMINATION OR RULING THAT MIGHT (IN THE
REASONABLE JUDGMENT OF THE SERVICER) HAVE A MATERIAL ADVERSE EFFECT.

 


(H)                                 REPORTS ACCURATE.  ALL SERVICER
CERTIFICATES, MONTHLY REPORTS, INFORMATION, EXHIBITS, FINANCIAL STATEMENTS,
DOCUMENTS, BOOKS, SERVICER RECORDS OR OTHER REPORTS FURNISHED OR TO BE FURNISHED
BY THE SERVICER TO THE ADMINISTRATIVE AGENT OR A LENDER IN CONNECTION WITH THIS
AGREEMENT ARE AND WILL BE ACCURATE, TRUE AND CORRECT IN ALL MATERIAL RESPECTS.

 


SECTION 7.9                                   COVENANTS OF THE SERVICER.


 

The Servicer hereby covenants that:

 


(A)                                  COMPLIANCE WITH LAW.  THE SERVICER WILL
COMPLY IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE LAWS, INCLUDING THOSE WITH
RESPECT TO THE TRANSFERRED LOANS AND RELATED PROPERTY AND LOAN DOCUMENTS OR ANY
PART THEREOF.

 

54

--------------------------------------------------------------------------------


 


(B)                                 PRESERVATION OF CORPORATE EXISTENCE.  THE
SERVICER WILL PRESERVE AND MAINTAIN ITS CORPORATE EXISTENCE, RIGHTS, FRANCHISES
AND PRIVILEGES IN THE JURISDICTION OF ITS FORMATION, AND QUALIFY AND REMAIN
QUALIFIED IN GOOD STANDING AS A FOREIGN CORPORATION IN EACH JURISDICTION WHERE
THE FAILURE TO MAINTAIN SUCH EXISTENCE, RIGHTS, FRANCHISES, PRIVILEGES AND
QUALIFICATION HAS HAD, OR COULD REASONABLY BE EXPECTED TO HAVE, A MATERIAL
ADVERSE EFFECT.

 


(C)                                  OBLIGATIONS WITH RESPECT TO LOANS.  THE
SERVICER WILL DULY FULFILL AND COMPLY WITH ALL MATERIAL OBLIGATIONS ON THE PART
OF THE BORROWER TO BE FULFILLED OR COMPLIED WITH UNDER OR IN CONNECTION WITH
EACH LOAN AND WILL DO NOTHING TO IMPAIR THE RIGHTS OF THE BORROWER OR THE
ADMINISTRATIVE AGENT AS AGENT FOR THE SECURED PARTIES OR OF THE SECURED PARTIES
IN, TO AND UNDER THE COLLATERAL.

 


(D)                                 PRESERVATION OF SECURITY INTEREST.  THE
SERVICER ON BEHALF OF THE BORROWER WILL EXECUTE AND FILE (OR CAUSE THE EXECUTION
AND FILING OF) SUCH FINANCING AND CONTINUATION STATEMENTS AND ANY OTHER
DOCUMENTS THAT MAY BE REQUIRED BY ANY LAW OR REGULATION OF ANY GOVERNMENTAL
AUTHORITY TO PRESERVE AND PROTECT FULLY THE INTEREST OF THE ADMINISTRATIVE AGENT
AS AGENT FOR THE SECURED PARTIES IN, TO AND UNDER THE COLLATERAL.

 


(E)                                  NO BANKRUPTCY PETITION.  WITH RESPECT TO
ANY CP LENDER, PRIOR TO THE DATE THAT IS ONE YEAR AND ONE DAY AFTER THE PAYMENT
IN FULL OF ALL AMOUNTS OWING IN RESPECT OF ALL OUTSTANDING COMMERCIAL PAPER
ISSUED BY SUCH CP LENDER AND, WITH RESPECT TO THE BORROWER, PRIOR TO THE DATE
THAT IS ONE YEAR AND ONE DAY AFTER THE COLLECTION DATE, THE SERVICER WILL NOT
INSTITUTE AGAINST THE BORROWER OR SUCH CP LENDER, OR JOIN ANY OTHER PERSON IN
INSTITUTING AGAINST THE BORROWER OR SUCH CP LENDER, ANY BANKRUPTCY,
REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDINGS OR OTHER
SIMILAR PROCEEDINGS UNDER THE LAWS OF THE UNITED STATES OR ANY STATE OF THE
UNITED STATES.  THIS SECTION 7.9(E) WILL SURVIVE THE TERMINATION OF THIS
AGREEMENT.

 


(F)                                    CHANGE OF NAME OR JURISDICTION; RECORDS. 
THE SERVICER (I) SHALL NOT CHANGE ITS NAME OR JURISDICTION OF INCORPORATION,
WITHOUT 30 DAYS’ PRIOR WRITTEN NOTICE TO THE BORROWER AND THE ADMINISTRATIVE
AGENT, AND (II) SHALL NOT MOVE, OR CONSENT TO THE COLLATERAL CUSTODIAN MOVING,
THE LOAN DOCUMENTS RELATING TO THE TRANSFERRED LOANS WITHOUT 30 DAYS’ PRIOR
WRITTEN NOTICE TO THE BORROWER AND THE ADMINISTRATIVE AGENT AND, IN EITHER CASE,
WILL PROMPTLY TAKE ALL ACTIONS REQUIRED OF EACH RELEVANT JURISDICTION IN ORDER
TO CONTINUE THE FIRST PRIORITY PERFECTED SECURITY INTEREST OF THE ADMINISTRATIVE
AGENT AS AGENT FOR THE SECURED PARTIES ON ALL COLLATERAL, AND SUCH OTHER ACTIONS
AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, INCLUDING BUT NOT LIMITED TO
DELIVERY OF AN OPINION OF COUNSEL.

 


(G)                                 CREDIT AND COLLECTION POLICY.  THE SERVICER
WILL (I) COMPLY IN ALL MATERIAL RESPECTS WITH THE CREDIT AND COLLECTION POLICY
IN REGARD TO EACH TRANSFERRED LOAN AND (II) FURNISH TO EACH MANAGING AGENT AND
THE ADMINISTRATIVE AGENT, AT LEAST 20 DAYS PRIOR TO ITS PROPOSED EFFECTIVE DATE,
PROMPT NOTICE OF ANY MATERIAL CHANGE IN THE CREDIT AND COLLECTION POLICY.  THE
SERVICER WILL NOT AGREE OR OTHERWISE PERMIT TO OCCUR ANY MATERIAL CHANGE IN THE
CREDIT AND COLLECTION POLICY, WHICH CHANGE WOULD IMPAIR THE COLLECTIBILITY OF
ANY TRANSFERRED LOAN OR OTHERWISE ADVERSELY AFFECT THE INTERESTS OR REMEDIES OF
THE ADMINISTRATIVE AGENT OR THE SECURED PARTIES UNDER THIS AGREEMENT OR ANY
OTHER TRANSACTION DOCUMENT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT (IN ITS SOLE DISCRETION).

 

55

--------------------------------------------------------------------------------


 


(H)                                 EARLY TERMINATION EVENTS.  THE SERVICER WILL
FURNISH TO EACH MANAGING AGENT, CONCORD AND THE ADMINISTRATIVE AGENT, AS SOON AS
POSSIBLE AND IN ANY EVENT WITHIN THREE (3) BUSINESS DAYS AFTER THE OCCURRENCE OF
EACH EARLY TERMINATION EVENT OR UNMATURED TERMINATION EVENT, A WRITTEN STATEMENT
SETTING FORTH THE DETAILS OF SUCH EVENT AND THE ACTION THAT THE SERVICER
PROPOSES TO TAKE WITH RESPECT THERETO.

 


(I)                                     EXTENSION OR AMENDMENT OF LOANS.  THE
SERVICER WILL NOT, EXCEPT AS OTHERWISE PERMITTED IN SECTION 7.4(A), EXTEND,
AMEND OR OTHERWISE MODIFY THE TERMS OF ANY TRANSFERRED LOAN.

 


(J)                                     OTHER.  THE SERVICER WILL FURNISH TO THE
BORROWER, ANY MANAGING AGENT AND THE ADMINISTRATIVE AGENT SUCH OTHER
INFORMATION, DOCUMENTS RECORDS OR REPORTS RESPECTING THE TRANSFERRED LOANS OR
THE CONDITION OR OPERATIONS, FINANCIAL OR OTHERWISE OF THE SERVICER AS THE
BORROWER, SUCH MANAGING AGENT OR THE ADMINISTRATIVE AGENT MAY FROM TIME TO TIME
REASONABLY REQUEST IN ORDER TO PROTECT THE RESPECTIVE INTERESTS OF THE BORROWER,
SUCH MANAGING AGENT, THE ADMINISTRATIVE AGENT OR THE SECURED PARTIES UNDER OR AS
CONTEMPLATED BY THIS AGREEMENT.

 


SECTION 7.10                            PAYMENT OF CERTAIN EXPENSES BY SERVICER.


 

The Servicer will be required to pay all expenses incurred by it in connection
with its activities under this Agreement, including fees and disbursements of
legal counsel and independent accountants, Taxes imposed on the Servicer,
expenses incurred in connection with payments and reports pursuant to this
Agreement, and all other fees and expenses not expressly stated under this
Agreement for the account of the Borrower.  In consideration for the payment by
the Borrower of the Servicing Fee, the Servicer will be required to pay all
reasonable fees and expenses owing to any bank or trust company in connection
with the maintenance of the Collection Account and the Backup Servicer Fee
pursuant to the Backup Servicing Agreement and the Collateral Custodian Fee
pursuant to the Custody Agreement.  The Servicer shall be required to pay such
expenses for its own account and shall not be entitled to any payment therefor
other than the Servicing Fee.

 


SECTION 7.11                            REPORTS.


 


(A)                                  MONTHLY REPORT.  WITH RESPECT TO EACH
DETERMINATION DATE AND THE RELATED SETTLEMENT PERIOD, THE SERVICER WILL PROVIDE
TO THE BORROWER, THE BACKUP SERVICER, EACH MANAGING AGENT, CONCORD AND THE
ADMINISTRATIVE AGENT, ON THE RELATED REPORTING DATE, A MONTHLY STATEMENT (A
“MONTHLY REPORT”) SIGNED BY A RESPONSIBLE OFFICER OF THE SERVICER AND
SUBSTANTIALLY IN THE FORM OF EXHIBIT E.  EXCEPT AS OTHERWISE SET FORTH IN THE
BACKUP SERVICING AGREEMENT, THE BACKUP SERVICER SHALL HAVE NO OBLIGATION TO
REVIEW ANY INFORMATION IN THE MONTHLY REPORT.

 


(B)                                 SERVICER CERTIFICATE.  TOGETHER WITH EACH
MONTHLY REPORT, THE SERVICER SHALL SUBMIT TO THE BORROWER, THE BACKUP SERVICER,
EACH MANAGING AGENT, CONCORD AND THE ADMINISTRATIVE AGENT A CERTIFICATE (A
“SERVICER’S CERTIFICATE”), SIGNED BY A RESPONSIBLE OFFICER OF THE SERVICER AND
SUBSTANTIALLY IN THE FORM OF EXHIBIT F.  EXCEPT AS OTHERWISE SET FORTH IN THE
BACKUP SERVICING AGREEMENT, THE BACKUP SERVICER SHALL HAVE NO OBLIGATION TO
REVIEW ANY INFORMATION IN THE SERVICER CERTIFICATE.

 

56

--------------------------------------------------------------------------------


 


(C)                                  FINANCIAL STATEMENTS.  THE BORROWER WILL
SUBMIT TO THE BACKUP SERVICER, EACH MANAGING AGENT, CONCORD AND THE
ADMINISTRATIVE AGENT, PROMPTLY UPON RECEIPT THEREOF, THE QUARTERLY AND ANNUAL
FINANCIAL STATEMENTS RECEIVED FROM THE ORIGINATOR PURSUANT TO SECTION 5.1(A) OF
THE PURCHASE AGREEMENT.  EXCEPT AS OTHERWISE SET FORTH IN THE BACKUP SERVICING
AGREEMENT, THE BACKUP SERVICER SHALL HAVE NO DUTY TO REVIEW ANY OF THE FINANCIAL
INFORMATION SET FORTH IN SUCH FINANCIAL STATEMENTS.

 


SECTION 7.12                            ANNUAL STATEMENT AS TO COMPLIANCE.


 

The Servicer will provide to the Borrower, each Managing Agent, the
Administrative Agent, and the Backup Servicer, within 90 days following the end
of each fiscal year of the Servicer, commencing with the fiscal year ending on
September 30, 2003, an annual report signed by a Responsible Officer of the
Servicer certifying that (a) a review of the activities of the Servicer, and the
Servicer’s performance pursuant to this Agreement, for the period ending on the
last day of such fiscal year has been made under such Person’s supervision and
(b) the Servicer has performed or has caused to be performed in all material
respects all of its obligations under this Agreement throughout such year and no
Servicer Termination Event has occurred and is continuing (or if a Servicer
Termination Event has so occurred and is continuing, specifying each such event,
the nature and status thereof and the steps necessary to remedy such event, and,
if a Servicer Termination Event occurred during such year and no notice thereof
has been given to the Administrative Agent, specifying such Servicer Termination
Event and the steps taken to remedy such event).

 


SECTION 7.13                            LIMITATION ON LIABILITY OF THE SERVICER
AND OTHERS.


 

Except as provided herein, neither the Servicer (including any Successor
Servicer) nor any of the directors or officers or employees or agents of the
Servicer shall be under any liability to the Borrower, the Administrative Agent,
the Lenders or any other Person for any action taken or for refraining from the
taking of any action expressly provided for in this Agreement; provided,
however, that this provision shall not protect the Servicer or any such Person
against any liability that would otherwise be imposed by reason of its willful
misfeasance, bad faith or gross negligence in the performance of duties or by
reason of its willful misconduct hereunder.

 

The Servicer shall not be under any obligation to appear in, prosecute or defend
any legal action that is not incidental to its duties to service the Transferred
Loans in accordance with this Agreement that in its reasonable opinion may
involve it in any expense or liability.  The Servicer may, in its sole
discretion, undertake any legal action relating to the servicing, collection or
administration of Transferred Loans and the Related Property that it may
reasonably deem necessary or appropriate for the benefit of the Borrower and the
Secured Parties with respect to this Agreement and the rights and duties of the
parties hereto and the respective interests of the Borrower and the Secured
Parties hereunder.

 


SECTION 7.14                            THE SERVICER NOT TO RESIGN.


 

The Servicer shall not resign from the obligations and duties hereby imposed on
it except upon its determination that (i) the performance of its duties
hereunder is or becomes impermissible under Applicable Law and (ii) there is no
reasonable action that it could take to

 

57

--------------------------------------------------------------------------------


 

make the performance of its duties hereunder permissible under Applicable Law. 
Any such determination permitting the resignation of the Servicer shall be
evidenced as to clause (i) above by an Opinion of Counsel to such effect
delivered to the Borrower and the Administrative Agent.  No such resignation
shall become effective until a successor shall have assumed the responsibilities
and obligations of the Servicer in according with the terms of this Agreement.

 


SECTION 7.15                            ACCESS TO CERTAIN DOCUMENTATION AND
INFORMATION REGARDING THE LOANS.


 

The Borrower or the Servicer, as applicable, shall provide to the Administrative
Agent and each Managing Agent access to the Loan Documents and all other
documentation regarding the Loans included as part of the Collateral and the
Related Property, such access being afforded without charge but only (i) upon
reasonable prior notice, (ii) during normal business hours and (iii) subject to
the Servicer’s normal security and confidentiality procedures.  From and after
(x) the Closing Date and periodically thereafter at the discretion of the
Administrative Agent (but in no event limited to fewer than twice per calendar
year), the Administrative Agent, on behalf of and with the input of each
Managing Agent, may review the Borrower’s and the Servicer’s collection and
administration of the Loans in order to assess compliance by the Servicer with
the Servicer’s written policies and procedures, as well as with this Agreement
and may conduct an audit of the Transferred Loans, Loan Documents and Records in
conjunction with such a review, which audit shall be reasonable in scope and
shall be completed in a reasonable period of time and (y) the occurrence, and
during the continuation of an Early Termination Event, the Administrative Agent
and each Managing Agent may review the Borrower’s and the Servicer’s collection
and administration of the Transferred Loans in order to assess compliance by the
Servicer with the Servicer’s written policies and procedures, as well as with
this Agreement, which review shall not be limited in scope or frequency, nor
restricted in period.  The Administrative Agent may also conduct an audit (as
such term is used in clause (x) of this Section 7.15) of the Transferred Loans,
Loan Documents and Records in conjunction with such a review.  The Borrower
shall bear the cost of such reviews and audits.

 


SECTION 7.16                            MERGER OR CONSOLIDATION OF THE SERVICER.


 

The Servicer shall not consolidate with or merge into any other Person or convey
or transfer its properties and assets substantially as an entirety to any Person
and unless:

 

(I)                                     THE PERSON FORMED BY SUCH CONSOLIDATION
OR INTO WHICH THE SERVICER IS MERGED OR THE PERSON THAT ACQUIRES BY CONVEYANCE
OR TRANSFER THE PROPERTIES AND ASSETS OF THE SERVICER SUBSTANTIALLY AS AN
ENTIRETY SHALL BE, IF THE SERVICER IS NOT THE SURVIVING ENTITY, ORGANIZED AND
EXISTING UNDER THE LAWS OF THE UNITED STATES OR ANY STATE OR THE DISTRICT OF
COLUMBIA AND SHALL EXPRESSLY ASSUME, BY AN AGREEMENT SUPPLEMENTAL HERETO,
EXECUTED AND DELIVERED TO THE BORROWER AND THE ADMINISTRATIVE AGENT IN FORM
SATISFACTORY TO THE BORROWER AND THE ADMINISTRATIVE AGENT, THE PERFORMANCE OF
EVERY COVENANT AND OBLIGATION OF THE SERVICER HEREUNDER (TO THE EXTENT THAT ANY
RIGHT, COVENANT OR OBLIGATION OF THE SERVICER, AS APPLICABLE HEREUNDER, IS
INAPPLICABLE TO THE SUCCESSOR ENTITY, SUCH SUCCESSOR ENTITY SHALL BE SUBJECT TO
SUCH COVENANT OR OBLIGATION, OR BENEFIT FROM SUCH RIGHT, AS WOULD APPLY, TO THE
EXTENT PRACTICABLE, TO SUCH SUCCESSOR ENTITY);

 

58

--------------------------------------------------------------------------------


 

(II)                                  THE SERVICER SHALL HAVE DELIVERED TO THE
BORROWER AND THE ADMINISTRATIVE AGENT AN OFFICER’S CERTIFICATE THAT SUCH
CONSOLIDATION, MERGER, CONVEYANCE OR TRANSFER AND SUCH SUPPLEMENTAL AGREEMENT
COMPLY WITH THIS SECTION 7.16 AND THAT ALL CONDITIONS PRECEDENT HEREIN PROVIDED
FOR RELATING TO SUCH TRANSACTION HAVE BEEN COMPLIED WITH AND AN OPINION OF
COUNSEL THAT SUCH SUPPLEMENTAL AGREEMENT IS LEGAL, VALID AND BINDING WITH
RESPECT TO THE SUCCESSOR ENTITY AND THAT THE ENTITY SURVIVING SUCH
CONSOLIDATION, CONVEYANCE OR TRANSFER IS ORGANIZED AND EXISTING UNDER THE LAWS
OF THE UNITED STATES OR ANY STATE OR THE DISTRICT OF COLUMBIA.  THE BORROWER AND
THE ADMINISTRATIVE AGENT SHALL RECEIVE PROMPT WRITTEN NOTICE OF SUCH MERGER OR
CONSOLIDATION OF THE SERVICER; AND

 

(III)                               AFTER GIVING EFFECT THERETO, NO EARLY
TERMINATION EVENT, UNMATURED TERMINATION EVENT OR SERVICER TERMINATION EVENT
SHALL HAVE OCCURRED.

 


SECTION 7.17                            IDENTIFICATION OF RECORDS.


 

The Servicer shall clearly and unambiguously identify each Loan that is part of
the Collateral and the Related Property in its computer or other records to
reflect that the interest in such Loans and Related Property have been
transferred to and are owned by the Borrower and that the Administrative Agent
has the interest therein granted by Borrower pursuant to this Agreement.

 


SECTION 7.18                            SERVICER TERMINATION EVENTS.


 


(A)                                  IF ANY ONE OF THE FOLLOWING EVENTS (A
“SERVICER TERMINATION EVENT”) SHALL OCCUR AND BE CONTINUING ON ANY DAY:

 

(I)                                     ANY FAILURE BY THE SERVICER TO MAKE ANY
PAYMENT, TRANSFER OR DEPOSIT AS REQUIRED BY THIS AGREEMENT;

 

(II)                                  ANY FAILURE BY THE SERVICER TO GIVE
INSTRUCTIONS OR NOTICE TO THE BORROWER, ANY MANAGING AGENT, CONCORD AND/OR THE
ADMINISTRATIVE AGENT AS REQUIRED BY THIS AGREEMENT OR TO DELIVER ANY REQUIRED
REPORTS HEREUNDER ON OR BEFORE THE DATE OCCURRING TWO BUSINESS DAYS AFTER THE
DATE SUCH INSTRUCTIONS, NOTICE OR REPORT IS REQUIRED TO BE MADE OR GIVEN, AS THE
CASE MAY BE, UNDER THE TERMS OF THIS AGREEMENT;

 

(III)                               ANY FAILURE ON THE PART OF THE SERVICER DULY
TO OBSERVE OR PERFORM IN ANY MATERIAL RESPECT ANY OTHER COVENANTS OR AGREEMENTS
OF THE SERVICER SET FORTH IN THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT TO
WHICH IT IS A PARTY AS SERVICER THAT CONTINUES UNREMEDIED FOR A PERIOD OF FIVE
(5) DAYS AFTER THE FIRST TO OCCUR OF (I) THE DATE ON WHICH WRITTEN NOTICE OF
SUCH FAILURE REQUIRING THE SAME TO BE REMEDIED SHALL HAVE BEEN GIVEN TO THE
SERVICER BY THE ADMINISTRATIVE AGENT, ANY MANAGING AGENT OR THE BORROWER AND
(II) THE DATE ON WHICH THE SERVICER BECOMES OR SHOULD HAVE BECOME AWARE THEREOF;

 

(IV)                              ANY REPRESENTATION, WARRANTY OR CERTIFICATION
MADE BY THE SERVICER IN THIS AGREEMENT OR IN ANY CERTIFICATE DELIVERED PURSUANT
TO THIS AGREEMENT SHALL PROVE TO HAVE BEEN FALSE OR INCORRECT IN ANY MATERIAL
RESPECT WHEN MADE;

 

59

--------------------------------------------------------------------------------


 

(V)                                 THE SERVICER SHALL FAIL TO SERVICE THE
TRANSFERRED LOANS IN ACCORDANCE WITH THE CREDIT AND COLLECTION POLICY;

 

(VI)                              AN INSOLVENCY EVENT SHALL OCCUR WITH RESPECT
TO THE SERVICER;

 

(VII)                           THE SERVICER AGREES TO MATERIALLY ALTER THE
CREDIT AND COLLECTION POLICY WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT;

 

(VIII)                        ANY FINANCIAL OR ASSET INFORMATION REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT OR ANY MANAGING AGENT AS PROVIDED HEREIN
IS NOT PROVIDED AS REQUESTED WITHIN FIVE (5) BUSINESS DAYS (OR SUCH LONGER
PERIOD AS THE ADMINISTRATIVE AGENT OR SUCH MANAGING AGENT MAY CONSENT TO) OF THE
RECEIPT BY THE SERVICER OF SUCH REQUEST;

 

(IX)                                THE RENDERING AGAINST THE SERVICER OF A
FINAL JUDGMENT, DECREE OR ORDER FOR THE PAYMENT OF MONEY IN EXCESS OF U.S.
$5,000,000 (INDIVIDUALLY OR IN THE AGGREGATE) AND THE CONTINUANCE OF SUCH
JUDGMENT, DECREE OR ORDER UNSATISFIED AND IN EFFECT FOR ANY PERIOD OF 30
CONSECUTIVE DAYS WITHOUT A STAY OF EXECUTION;

 

(X)                                   THE FAILURE OF THE SERVICER TO MAKE ANY
PAYMENT DUE WITH RESPECT TO AGGREGATE RECOURSE DEBT OR OTHER OBLIGATIONS WITH AN
AGGREGATE PRINCIPAL AMOUNT EXCEEDING U.S. $1,000,000 OR THE OCCURRENCE OF ANY
EVENT OR CONDITION THAT WOULD PERMIT ACCELERATION OF SUCH RECOURSE DEBT OR OTHER
OBLIGATIONS IF SUCH EVENT OR CONDITION HAS NOT BEEN WAIVED;

 

(XI)                                ANY GUARANTOR EVENT OF DEFAULT SHALL OCCUR;

 

(XII)                             ANY MATERIAL ADVERSE CHANGE OCCURS IN THE
FINANCIAL CONDITION OF THE SERVICER OR THE COLLECTIBILITY OF THE TRANSFERRED
LOANS; OR

 

(XIII)                          ANY CHANGE-IN-CONTROL OF THE SERVICER IS MADE
WITHOUT THE PRIOR WRITTEN CONSENT OF THE BORROWER AND THE ADMINISTRATIVE AGENT;

 

then, notwithstanding anything herein to the contrary, so long as any such
Servicer Termination Events shall not have been remedied at the expiration of
any applicable cure period, the Administrative Agent may, or at the direction of
the Required Lenders shall, by written notice to the Servicer and the Backup
Servicer (a “Termination Notice”), subject to the provisions of Section 7.19,
terminate all of the rights and obligations of the Servicer as Servicer under
this Agreement.  The Borrower shall pay all reasonable set-up and conversion
costs associated with the transfer of servicing rights to the Successor
Servicer.

 


SECTION 7.19                            APPOINTMENT OF SUCCESSOR SERVICER.


 


(A)                                  ON AND AFTER THE RECEIPT BY THE SERVICER OF
A TERMINATION NOTICE PURSUANT TO SECTION 7.18, THE SERVICER SHALL CONTINUE TO
PERFORM ALL SERVICING FUNCTIONS UNDER THIS AGREEMENT UNTIL THE DATE SPECIFIED IN
THE TERMINATION NOTICE OR OTHERWISE SPECIFIED BY THE ADMINISTRATIVE AGENT, TO
THE SERVICER AND THE BACKUP SERVICER IN WRITING.  THE ADMINISTRATIVE AGENT MAY
AT THE TIME DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE IN ITS SOLE
DISCRETION, APPOINT THE BACKUP

 

60

--------------------------------------------------------------------------------


 


SERVICER AS THE SERVICER HEREUNDER, AND THE BACKUP SERVICER SHALL WITHIN SEVEN
(7) DAYS ASSUME ALL OBLIGATIONS OF THE SERVICER HEREUNDER, AND ALL AUTHORITY AND
POWER OF THE SERVICER UNDER THIS AGREEMENT SHALL PASS TO AND BE VESTED IN THE
BACKUP SERVICER; PROVIDED, HOWEVER, THAT ANY SUCCESSOR SERVICER (INCLUDING,
WITHOUT LIMITATION, THE BACKUP SERVICER) SHALL NOT (I) BE RESPONSIBLE OR LIABLE
FOR ANY PAST ACTIONS OR OMISSIONS OF THE OUTGOING SERVICER OR (II) BE OBLIGATED
TO MAKE SERVICER ADVANCES.  THE ADMINISTRATIVE AGENT MAY APPOINT (I) THE BACKUP
SERVICER AS SUCCESSOR SERVICER, OR (II) IF THE ADMINISTRATIVE AGENT DOES NOT SO
APPOINT THE BACKUP SERVICER, THERE IS NO BACKUP SERVICER OR THE BACKUP SERVICER
IS UNWILLING OR UNABLE TO ASSUME SUCH OBLIGATIONS ON SUCH DATE, THE
ADMINISTRATIVE AGENT SHALL AS PROMPTLY AS POSSIBLE APPOINT AN ALTERNATE
SUCCESSOR SERVICER TO ACT AS SERVICER (IN EACH SUCH CASE, THE “SUCCESSOR
SERVICER”), AND SUCH SUCCESSOR SERVICER SHALL ACCEPT ITS APPOINTMENT BY A
WRITTEN ASSUMPTION IN A FORM ACCEPTABLE TO THE ADMINISTRATIVE AGENT.

 


(B)                                 UPON ITS APPOINTMENT AS SUCCESSOR SERVICER,
THE BACKUP SERVICER (SUBJECT TO SECTION 7.19(A)) OR THE ALTERNATE SUCCESSOR
SERVICER, AS APPLICABLE, SHALL BE THE SUCCESSOR IN ALL RESPECTS TO THE SERVICER
WITH RESPECT TO SERVICING FUNCTIONS UNDER THIS AGREEMENT, SHALL ASSUME ALL
SERVICING DUTIES HEREUNDER AND SHALL BE SUBJECT TO ALL THE RESPONSIBILITIES,
DUTIES AND LIABILITIES RELATING THERETO PLACED ON THE SERVICER BY THE TERMS AND
PROVISIONS HEREOF, AND ALL REFERENCES IN THIS AGREEMENT TO THE SERVICER SHALL BE
DEEMED TO REFER TO THE BACKUP SERVICER OR THE SUCCESSOR SERVICER, AS
APPLICABLE.  ANY SUCCESSOR SERVICER SHALL BE ENTITLED, WITH THE PRIOR CONSENT OF
THE ADMINISTRATIVE AGENT, TO APPOINT AGENTS TO PROVIDE SOME OR ALL OF ITS DUTIES
HEREUNDER, PROVIDED THAT NO SUCH APPOINTMENT SHALL RELIEVE SUCH SUCCESSOR
SERVICER OF THE DUTIES AND OBLIGATIONS OF THE SUCCESSOR SERVICER PURSUANT TO THE
TERMS HEREOF AND THAT ANY SUCH SUBCONTRACT MAY BE TERMINATED UPON THE OCCURRENCE
OF A SERVICER TERMINATION EVENT.

 


(C)                                  ALL AUTHORITY AND POWER GRANTED TO THE
SERVICER UNDER THIS AGREEMENT SHALL AUTOMATICALLY CEASE AND TERMINATE UPON
TERMINATION OF THE SERVICER UNDER THIS AGREEMENT AND SHALL PASS TO AND BE VESTED
IN THE SUCCESSOR SERVICER, AND, WITHOUT LIMITATION, THE SUCCESSOR SERVICER IS
HEREBY AUTHORIZED AND EMPOWERED TO EXECUTE AND DELIVER, ON BEHALF OF THE
SERVICER, AS ATTORNEY-IN-FACT OR OTHERWISE, ALL DOCUMENTS AND OTHER INSTRUMENTS,
AND TO DO AND ACCOMPLISH ALL OTHER ACTS OR THINGS NECESSARY OR APPROPRIATE TO
EFFECT THE PURPOSES OF SUCH TRANSFER OF SERVICING RIGHTS.  THE SERVICER AGREES
TO COOPERATE WITH THE SUCCESSOR SERVICER IN EFFECTING THE TERMINATION OF THE
RESPONSIBILITIES AND RIGHTS OF THE SERVICER TO CONDUCT SERVICING ON THE
COLLATERAL.

 


(D)                                 UPON THE BACKUP SERVICER RECEIVING NOTICE
THAT IT IS REQUIRED TO SERVE AS THE SERVICER HEREUNDER PURSUANT TO THE FOREGOING
PROVISIONS OF THIS SECTION 7.19, THE BACKUP SERVICER WILL PROMPTLY BEGIN THE
TRANSITION TO ITS ROLE AS SERVICER.

 


(E)                                  THE BACKUP SERVICER SHALL BE ENTITLED TO
RECEIVE ITS TRANSITION COSTS INCURRED IN TRANSITIONING TO SERVICER.

 


SECTION 7.20                            MARKET SERVICING FEE.


 

Notwithstanding anything to the contrary herein, in the event that a Successor
Servicer is appointed Servicer, the Servicing Fee shall equal the market rate
for comparable servicing duties

 

61

--------------------------------------------------------------------------------


 

to be fixed upon the date of such appointment by such Successor Servicer with
the consent of the Administrative Agent (the “Market Servicing Fee”).

 


ARTICLE VIII


 


EARLY TERMINATION EVENTS


 


SECTION 8.1                                   EARLY TERMINATION EVENTS.


 

If any of the following events (each, an “Early Termination Event”) shall occur
and be continuing:

 


(A)                                  THE BORROWER SHALL DEFAULT IN THE PAYMENT
OF ANY AMOUNT REQUIRED TO BE MADE UNDER THE TERMS OF THIS AGREEMENT; OR

 


(B)                                 THE BORROWING BASE TEST SHALL NOT BE MET,
AND SUCH FAILURE SHALL CONTINUE FOR MORE THAN TWO (2) BUSINESS DAYS; OR

 


(C)                                  (I) THE BORROWER SHALL FAIL TO PERFORM OR
OBSERVE IN ANY MATERIAL RESPECT ANY OTHER COVENANT OR OTHER AGREEMENT OF THE
BORROWER SET FORTH IN THIS AGREEMENT AND ANY OTHER TRANSACTION DOCUMENT TO WHICH
IT IS A PARTY, OR (II) THE ORIGINATOR SHALL FAIL TO PERFORM OR OBSERVE IN ANY
MATERIAL RESPECT ANY TERM, COVENANT OR AGREEMENT OF SUCH ORIGINATOR SET FORTH IN
ANY OTHER TRANSACTION DOCUMENT TO WHICH IT IS A PARTY, IN EACH CASE WHEN SUCH
FAILURE CONTINUES UNREMEDIED FOR MORE THAN FIVE (5) DAYS AFTER THE FIRST TO
OCCUR OF (I) THE DATE ON WHICH WRITTEN NOTICE OF SUCH FAILURE REQUIRING THE SAME
TO BE REMEDIED SHALL HAVE BEEN GIVEN TO SUCH PERSON BY THE ADMINISTRATIVE AGENT,
ANY MANAGING AGENT OR THE COLLATERAL CUSTODIAN AND (II) THE DATE ON WHICH SUCH
PERSON BECOMES OR SHOULD HAVE BECOME AWARE THEREOF; OR

 


(D)                                 ANY REPRESENTATION OR WARRANTY MADE OR
DEEMED MADE HEREUNDER SHALL PROVE TO BE INCORRECT IN ANY MATERIAL RESPECT AS OF
THE TIME WHEN THE SAME SHALL HAVE BEEN MADE; OR

 


(E)                                  AN INSOLVENCY EVENT SHALL OCCUR WITH
RESPECT TO THE BORROWER OR THE ORIGINATOR; OR

 


(F)                                    A SERVICER TERMINATION EVENT OCCURS; OR

 


(G)                                 ANY CHANGE-IN-CONTROL OF THE BORROWER OR
ORIGINATOR OCCURS; OR

 


(H)                                 THE BORROWER OR THE SERVICER DEFAULTS IN
MAKING ANY PAYMENT REQUIRED TO BE MADE UNDER ANY MATERIAL AGREEMENT FOR BORROWED
MONEY TO WHICH EITHER IS A PARTY AND SUCH DEFAULT IS NOT CURED WITHIN THE
RELEVANT CURE PERIOD; OR

 


(I)                                     THE ADMINISTRATIVE AGENT, AS AGENT FOR
THE SECURED PARTIES, SHALL FAIL FOR ANY REASON TO HAVE A VALID AND PERFECTED
FIRST PRIORITY SECURITY INTEREST IN ANY OF THE COLLATERAL; OR

 


(J)                                     (I) A FINAL JUDGMENT FOR THE PAYMENT OF
MONEY IN EXCESS OF (A) $5,000,000 SHALL HAVE BEEN RENDERED AGAINST THE
ORIGINATOR OR (B) $100,000 AGAINST THE BORROWER BY A COURT OF COMPETENT
JURISDICTION AND, IF SUCH JUDGMENT RELATES TO THE ORIGINATOR, SUCH JUDGMENT,
DECREE OR ORDER SHALL CONTINUE UNSATISFIED AND IN EFFECT FOR ANY PERIOD OF 30
CONSECUTIVE DAYS WITHOUT A STAY


 

62

--------------------------------------------------------------------------------


 


OF EXECUTION, OR (II) THE ORIGINATOR OR THE BORROWER, AS THE CASE MAY BE, SHALL
HAVE MADE PAYMENTS OF AMOUNTS IN EXCESS OF $5,000,000 OR $50,000, RESPECTIVELY,
IN SETTLEMENT OF ANY LITIGATION; OR

 


(K)                                  THE BORROWER OR THE SERVICER AGREES OR
CONSENTS TO, OR OTHERWISE PERMITS TO OCCUR, ANY AMENDMENT, MODIFICATION, CHANGE,
SUPPLEMENT OR RECESSION OF OR TO THE CREDIT AND COLLECTION POLICY IN WHOLE OR IN
PART THAT COULD HAVE A MATERIAL ADVERSE EFFECT UPON THE TRANSFERRED LOANS OR
INTEREST OF ANY LENDER, WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE
AGENT; OR

 


(L)                                     ON ANY DAY, EITHER (I) THE HEDGE
NOTIONAL AMOUNT IS LESS THAN THE REQUIRED NOTIONAL AMOUNT, OR (II) ANY HEDGE
TRANSACTION FAILS TO MEET THE REQUIREMENTS SET FORTH IN SECTION 5.2; OR

 


(M)                               ON ANY DETERMINATION DATE, THE PORTFOLIO YIELD
DOES NOT EQUAL OR EXCEED 5.0% AND SUCH FAILURE CONTINUES FOR A PERIOD OF THIRTY
(30) CONSECUTIVE DAYS; OR

 


(N)                                 THE ROLLING THREE-MONTH DEFAULT RATIO SHALL
EXCEED 7.5%; OR

 


(O)                                 THE ROLLING THREE-MONTH CHARGED-OFF RATIO
SHALL EXCEED 5.0%; OR

 


(P)                                 THE BORROWER SHALL BECOME AN “INVESTMENT
COMPANY” SUBJECT TO REGISTRATION UNDER THE 1940 ACT; OR

 


(Q)                                 THE BUSINESS AND OTHER ACTIVITIES OF THE
BORROWER OR THE ORIGINATOR, INCLUDING BUT NOT LIMITED TO, THE ACCEPTANCE OF THE
ADVANCES BY THE BORROWER MADE BY THE LENDERS, THE APPLICATION AND USE OF THE
PROCEEDS THEREOF BY THE BORROWER AND THE CONSUMMATION AND CONDUCT OF THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS TO WHICH THE BORROWER OR
THE ORIGINATOR IS A PARTY RESULT IN A VIOLATION BY THE ORIGINATOR, THE BORROWER,
OR ANY OTHER PERSON OR ENTITY OF THE 1940 ACT OR THE RULES AND REGULATIONS
PROMULGATED THEREUNDER;

 

then, and in any such event, the Administrative Agent shall, at the request, or
may with the consent, of the Required Committed Lenders, by notice to the
Borrower declare the Termination Date to have occurred, without demand, protest
or future notice of any kind, all of which are hereby expressly waived by the
Borrower, and all Advances Outstanding and all other amounts owing by the
Borrower under this Agreement shall be accelerated and become immediately due
and payable, provided, that in the event that the Early Termination Event
described in subsection (e) herein has occurred, the Termination Date shall
automatically occur, without demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrower.  Upon its receipt of written
notice thereof, the Administrative Agent shall promptly notify each Lender of
the occurrence of any Early Termination Event.

 

63

--------------------------------------------------------------------------------


 


ARTICLE IX


 


INDEMNIFICATION


 


SECTION 9.1                                   INDEMNITIES BY THE BORROWER.


 


(A)                                  WITHOUT LIMITING ANY OTHER RIGHTS THAT ANY
SUCH PERSON MAY HAVE HEREUNDER OR UNDER APPLICABLE LAW, THE BORROWER HEREBY
AGREES TO INDEMNIFY THE ADMINISTRATIVE AGENT, THE MANAGING AGENTS, THE BACKUP
SERVICER, ANY SUCCESSOR SERVICER, THE COLLATERAL CUSTODIAN, ANY SECURED PARTY OR
ITS ASSIGNEE AND EACH OF THEIR RESPECTIVE AFFILIATES AND OFFICERS, DIRECTORS,
EMPLOYEES, MEMBERS AND AGENTS THEREOF (COLLECTIVELY, THE “INDEMNIFIED PARTIES”),
FORTHWITH ON DEMAND, FROM AND AGAINST ANY AND ALL DAMAGES, LOSSES, CLAIMS,
LIABILITIES AND RELATED COSTS AND EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES
AND DISBURSEMENTS (ALL OF THE FOREGOING BEING COLLECTIVELY REFERRED TO AS
“INDEMNIFIED AMOUNTS”) AWARDED AGAINST OR INCURRED BY, ANY SUCH INDEMNIFIED
PARTY OR OTHER NON-MONETARY DAMAGES OF ANY SUCH INDEMNIFIED PARTY ANY OF THEM
ARISING OUT OF OR AS A RESULT OF THIS AGREEMENT, EXCLUDING, HOWEVER, INDEMNIFIED
AMOUNTS TO THE EXTENT RESULTING FROM GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON
THE PART OF ANY INDEMNIFIED PARTY.  WITHOUT LIMITING THE FOREGOING, THE BORROWER
SHALL INDEMNIFY THE INDEMNIFIED PARTIES FOR INDEMNIFIED AMOUNTS RELATING TO OR
RESULTING FROM:

 

(I)                                     ANY LOAN TREATED AS OR REPRESENTED BY
THE BORROWER TO BE AN ELIGIBLE LOAN THAT IS NOT AT THE APPLICABLE TIME AN
ELIGIBLE LOAN;

 

(II)                                  RELIANCE ON ANY REPRESENTATION OR WARRANTY
MADE OR DEEMED MADE BY THE BORROWER, THE SERVICER (OR ONE OF ITS AFFILIATES) OR
ANY OF THEIR RESPECTIVE OFFICERS UNDER OR IN CONNECTION WITH THIS AGREEMENT,
WHICH SHALL HAVE BEEN FALSE OR INCORRECT IN ANY MATERIAL RESPECT WHEN MADE OR
DEEMED MADE OR DELIVERED;

 

(III)                               THE FAILURE BY THE BORROWER OR THE SERVICER
(OR ONE OF ITS AFFILIATES) TO COMPLY WITH ANY TERM, PROVISION OR COVENANT
CONTAINED IN THIS AGREEMENT OR ANY AGREEMENT EXECUTED IN CONNECTION WITH THIS
AGREEMENT, OR WITH ANY APPLICABLE LAW WITH RESPECT TO ANY LOAN COMPRISING A
PORTION OF THE COLLATERAL, OR THE NONCONFORMITY OF ANY LOAN, THE RELATED
PROPERTY WITH ANY SUCH APPLICABLE LAW OR ANY FAILURE BY THE ORIGINATOR, THE
BORROWER OR ANY AFFILIATE THEREOF TO PERFORM ITS RESPECTIVE DUTIES UNDER THE
LOANS INCLUDED AS A PART OF THE COLLATERAL;

 

(IV)                              THE FAILURE TO VEST AND MAINTAIN VESTED IN THE
ADMINISTRATIVE AGENT A FIRST PRIORITY PERFECTED SECURITY INTEREST IN THE
COLLATERAL;

 

(V)                                 THE FAILURE TO FILE, OR ANY DELAY IN FILING,
FINANCING STATEMENTS OR OTHER SIMILAR INSTRUMENTS OR DOCUMENTS UNDER THE UCC OF
ANY APPLICABLE JURISDICTION OR OTHER APPLICABLE LAWS WITH RESPECT TO ANY
COLLATERAL WHETHER AT THE TIME OF ANY ADVANCE OR AT ANY SUBSEQUENT TIME AND AS
REQUIRED BY THE TRANSACTION DOCUMENTS;

 

(VI)                              ANY DISPUTE, CLAIM, OFFSET OR DEFENSE (OTHER
THAN THE DISCHARGE IN BANKRUPTCY OF THE OBLIGOR) OF THE OBLIGOR TO THE PAYMENT
OF ANY LOAN INCLUDED AS PART OF THE COLLATERAL THAT IS, OR IS PURPORTED TO BE,
AN ELIGIBLE LOAN (INCLUDING, WITHOUT

 

64

--------------------------------------------------------------------------------


 

LIMITATION, A DEFENSE BASED ON THE LOAN NOT BEING A LEGAL, VALID AND BINDING
OBLIGATION OF SUCH OBLIGOR ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS);

 

(VII)                           ANY FAILURE OF THE BORROWER OR THE SERVICER (IF
THE ORIGINATOR OR ONE OF ITS AFFILIATES) TO PERFORM ITS DUTIES OR OBLIGATIONS IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT OR ANY FAILURE BY THE
ORIGINATOR, THE BORROWER OR ANY AFFILIATE THEREOF TO PERFORM ITS RESPECTIVE
DUTIES UNDER THE TRANSFERRED LOANS;

 

(VIII)                        ANY PRODUCTS LIABILITY CLAIM OR PERSONAL INJURY OR
PROPERTY DAMAGE SUIT OR OTHER SIMILAR OR RELATED CLAIM OR ACTION OF WHATEVER
SORT ARISING OUT OF OR IN CONNECTION WITH MERCHANDISE OR SERVICES THAT ARE THE
SUBJECT OF ANY LOAN INCLUDED AS PART OF THE COLLATERAL OR THE RELATED PROPERTY
INCLUDED AS PART OF THE COLLATERAL;

 

(IX)                                THE FAILURE BY BORROWER TO PAY WHEN DUE ANY
TAXES FOR WHICH THE BORROWER IS LIABLE, INCLUDING WITHOUT LIMITATION, SALES,
EXCISE OR PERSONAL PROPERTY TAXES PAYABLE IN CONNECTION WITH THE COLLATERAL;

 

(X)                                   ANY REPAYMENT BY THE ADMINISTRATIVE AGENT,
ANY MANAGING AGENT OR A SECURED PARTY OF ANY AMOUNT PREVIOUSLY DISTRIBUTED IN
REDUCTION OF ADVANCES OUTSTANDING OR PAYMENT OF INTEREST OR ANY OTHER AMOUNT DUE
HEREUNDER OR UNDER ANY HEDGING AGREEMENT, IN EACH CASE WHICH AMOUNT THE
ADMINISTRATIVE AGENT, SUCH MANAGING AGENT OR A SECURED PARTY BELIEVES IN GOOD
FAITH IS REQUIRED TO BE REPAID.

 

(XI)                                ANY INVESTIGATION, LITIGATION OR PROCEEDING
RELATED TO THIS AGREEMENT OR THE USE OF PROCEEDS OF ADVANCES OR IN RESPECT OF
ANY LOAN INCLUDED AS PART OF THE COLLATERAL OR THE RELATED PROPERTY INCLUDED AS
PART OF THE COLLATERAL;

 

(XII)                             ANY FAILURE BY THE BORROWER TO GIVE REASONABLY
EQUIVALENT VALUE TO THE ORIGINATOR IN CONSIDERATION FOR THE TRANSFER BY THE
ORIGINATOR TO THE BORROWER OF ANY TRANSFERRED LOAN OR THE RELATED PROPERTY OR
ANY ATTEMPT BY ANY PERSON TO VOID OR OTHERWISE AVOID ANY SUCH TRANSFER UNDER ANY
STATUTORY PROVISION OR COMMON LAW OR EQUITABLE ACTION, INCLUDING, WITHOUT
LIMITATION, ANY PROVISION OF THE BANKRUPTCY CODE, OR

 

(XIII)                          THE FAILURE OF THE BORROWER, THE ORIGINATOR OR
ANY OF THEIR RESPECTIVE AGENTS OR REPRESENTATIVES TO REMIT TO THE SERVICER OR
THE ADMINISTRATIVE AGENT, COLLECTIONS ON THE COLLATERAL REMITTED TO THE BORROWER
OR ANY SUCH AGENT OR REPRESENTATIVE IN ACCORDANCE WITH THE TERMS HEREOF OR THE
COMMINGLING BY THE BORROWER OR ANY AFFILIATE OF ANY COLLECTIONS.

 


(B)                                 ANY AMOUNTS SUBJECT TO THE INDEMNIFICATION
PROVISIONS OF THIS SECTION 9.1 SHALL BE PAID BY THE BORROWER TO THE APPLICABLE
INDEMNIFIED PARTY WITHIN TWO (2) BUSINESS DAYS FOLLOWING THE ADMINISTRATIVE
AGENT’S DEMAND THEREFOR.

 


(C)                                  IF FOR ANY REASON THE INDEMNIFICATION
PROVIDED ABOVE IN THIS SECTION 9.1 IS UNAVAILABLE TO THE INDEMNIFIED PARTY OR IS
INSUFFICIENT TO HOLD AN INDEMNIFIED PARTY HARMLESS, THEN THE BORROWER, SHALL
CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT
OF SUCH LOSS, CLAIM, DAMAGE OR LIABILITY IN SUCH PROPORTION AS IS APPROPRIATE TO
REFLECT NOT ONLY THE RELATIVE BENEFITS RECEIVED BY SUCH INDEMNIFIED PARTY ON THE
ONE HAND AND THE BORROWER,


 

65

--------------------------------------------------------------------------------


 


ON THE OTHER HAND BUT ALSO THE RELATIVE FAULT OF SUCH INDEMNIFIED PARTY AS WELL
AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.

 


(D)                                 THE OBLIGATIONS OF THE BORROWER UNDER THIS
SECTION 9.1 SHALL SURVIVE THE REMOVAL OF THE ADMINISTRATIVE AGENT OR ANY
MANAGING AGENT AND THE TERMINATION OF THIS AGREEMENT.

 


(E)                                  THE PARTIES HERETO AGREE THAT THE
PROVISIONS OF SECTION 9.1 SHALL NOT BE INTERPRETED TO PROVIDE RECOURSE TO THE
BORROWER AGAINST LOSS BY REASON OF THE BANKRUPTCY OR INSOLVENCY (OR OTHER CREDIT
CONDITION) OF, OR DEFAULT BY, AN OBLIGOR ON, ANY TRANSFERRED LOAN.

 


SECTION 9.2                                   INDEMNITIES BY THE SERVICER.


 


(A)                                  WITHOUT LIMITING ANY OTHER RIGHTS THAT ANY
SUCH PERSON MAY HAVE HEREUNDER OR UNDER APPLICABLE LAW, THE SERVICER HEREBY
AGREES TO INDEMNIFY EACH INDEMNIFIED PARTY, FORTHWITH ON DEMAND, FROM AND
AGAINST ANY AND ALL INDEMNIFIED AMOUNTS (CALCULATED WITHOUT DUPLICATION OF
INDEMNIFIED AMOUNTS PAID BY THE BORROWER PURSUANT TO SECTION 9.1 ABOVE) AWARDED
AGAINST OR INCURRED BY ANY SUCH INDEMNIFIED PARTY BY REASON OF ANY ACTS,
OMISSIONS OR ALLEGED ACTS OR OMISSIONS OF THE SERVICER, INCLUDING, BUT NOT
LIMITED TO (I) ANY REPRESENTATION OR WARRANTY MADE BY THE SERVICER UNDER OR IN
CONNECTION WITH ANY TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY, ANY MONTHLY
REPORT, SERVICER’S CERTIFICATE OR ANY OTHER INFORMATION OR REPORT DELIVERED BY
OR ON BEHALF OF THE SERVICER PURSUANT HERETO, WHICH SHALL HAVE BEEN FALSE,
INCORRECT OR MISLEADING IN ANY MATERIAL RESPECT WHEN MADE OR DEEMED MADE, (II)
THE FAILURE BY THE SERVICER TO COMPLY WITH ANY APPLICABLE LAW, (III) THE FAILURE
OF THE SERVICER TO COMPLY WITH ITS DUTIES OR OBLIGATIONS IN ACCORDANCE WITH THE
AGREEMENT, OR (IV) ANY LITIGATION, PROCEEDINGS OR INVESTIGATION AGAINST THE
SERVICER, EXCLUDING, HOWEVER, (A) INDEMNIFIED AMOUNTS TO THE EXTENT RESULTING
FROM GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF SUCH INDEMNIFIED
PARTY, AND (B) UNDER ANY FEDERAL, STATE OR LOCAL INCOME OR FRANCHISE TAXES OR
ANY OTHER TAX IMPOSED ON OR MEASURED BY INCOME (OR ANY INTEREST OR PENALTIES
WITH RESPECT THERETO OR ARISING FROM A FAILURE TO COMPLY THEREWITH) REQUIRED TO
BE PAID BY SUCH INDEMNIFIED PARTY IN CONNECTION HEREWITH TO ANY TAXING
AUTHORITY.  THE PROVISIONS OF THIS INDEMNITY SHALL RUN DIRECTLY TO AND BE
ENFORCEABLE BY AN INJURED PARTY SUBJECT TO THE LIMITATIONS HEREOF.  IF THE
SERVICER HAS MADE ANY INDEMNITY PAYMENT PURSUANT TO THIS SECTION 9.2 AND SUCH
PAYMENT FULLY INDEMNIFIED THE RECIPIENT THEREOF AND THE RECIPIENT THEREAFTER
COLLECTS ANY PAYMENTS FROM OTHERS IN RESPECT OF SUCH INDEMNIFIED AMOUNTS, THE
RECIPIENT SHALL REPAY TO THE SERVICER AN AMOUNT EQUAL TO THE AMOUNT IT HAS
COLLECTED FROM OTHERS IN RESPECT OF SUCH INDEMNIFIED AMOUNTS.

 


(B)                                 IF FOR ANY REASON THE INDEMNIFICATION
PROVIDED ABOVE IN THIS SECTION 9.2 IS UNAVAILABLE TO THE INDEMNIFIED PARTY OR IS
INSUFFICIENT TO HOLD AN INDEMNIFIED PARTY HARMLESS, THEN SERVICER SHALL
CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE TO SUCH INDEMNIFIED PARTY AS A RESULT
OF SUCH LOSS, CLAIM, DAMAGE OR LIABILITY IN SUCH PROPORTION AS IS APPROPRIATE TO
REFLECT NOT ONLY THE RELATIVE BENEFITS RECEIVED BY SUCH INDEMNIFIED PARTY ON THE
ONE HAND AND SERVICER ON THE OTHER HAND BUT ALSO THE RELATIVE FAULT OF SUCH
INDEMNIFIED PARTY AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.

 


(C)                                  THE OBLIGATIONS OF THE SERVICER UNDER THIS
SECTION 9.2 SHALL SURVIVE THE RESIGNATION OR REMOVAL OF THE ADMINISTRATIVE AGENT
OR ANY MANAGING AGENTS AND THE TERMINATION OF THIS AGREEMENT.

 

66

--------------------------------------------------------------------------------


 


(D)                                 THE PARTIES HERETO AGREE THAT THE PROVISIONS
OF THIS SECTION 9.2 SHALL NOT BE INTERPRETED TO PROVIDE RECOURSE TO THE SERVICER
AGAINST LOSS BY REASON OF THE BANKRUPTCY OR INSOLVENCY (OR OTHER CREDIT
CONDITION) OF, OR DEFAULT BY, RELATED OBLIGOR ON, ANY TRANSFERRED LOAN.

 


(E)                                  ANY INDEMNIFICATION PURSUANT TO THIS
SECTION 9.2 SHALL NOT BE PAYABLE FROM THE COLLATERAL.

 


ARTICLE X


 


THE ADMINISTRATIVE AGENT AND THE MANAGING AGENTS


 


SECTION 10.1                            AUTHORIZATION AND ACTION.


 


(A)                                  EACH SECURED PARTY HEREBY DESIGNATES AND
APPOINTS CIBC AS ADMINISTRATIVE AGENT HEREUNDER, AND AUTHORIZES CIBC TO TAKE
SUCH ACTIONS AS AGENT ON ITS BEHALF AND TO EXERCISE SUCH POWERS AS ARE DELEGATED
TO THE ADMINISTRATIVE AGENT BY THE TERMS OF THIS AGREEMENT TOGETHER WITH SUCH
POWERS AS ARE REASONABLY INCIDENTAL THERETO.  THE ADMINISTRATIVE AGENT SHALL NOT
HAVE ANY DUTIES OR RESPONSIBILITIES, EXCEPT THOSE EXPRESSLY SET FORTH HEREIN, OR
ANY FIDUCIARY RELATIONSHIP WITH ANY SECURED PARTY, AND NO IMPLIED COVENANTS,
FUNCTIONS, RESPONSIBILITIES, DUTIES, OBLIGATIONS OR LIABILITIES ON THE PART OF
THE ADMINISTRATIVE AGENT SHALL BE READ INTO THIS AGREEMENT OR OTHERWISE EXIST
FOR THE ADMINISTRATIVE AGENT.  IN PERFORMING ITS FUNCTIONS AND DUTIES HEREUNDER,
THE ADMINISTRATIVE AGENT SHALL ACT SOLELY AS AGENT FOR THE SECURED PARTIES AND
DOES NOT ASSUME NOR SHALL BE DEEMED TO HAVE ASSUMED ANY OBLIGATION OR
RELATIONSHIP OF TRUST OR AGENCY WITH OR FOR THE BORROWER OR ANY OF ITS
SUCCESSORS OR ASSIGNS.  THE ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO TAKE
ANY ACTION THAT EXPOSES THE ADMINISTRATIVE AGENT TO PERSONAL LIABILITY OR THAT
IS CONTRARY TO THIS AGREEMENT OR APPLICABLE LAW.  THE APPOINTMENT AND AUTHORITY
OF THE ADMINISTRATIVE AGENT HEREUNDER SHALL TERMINATE AT THE INDEFEASIBLE
PAYMENT IN FULL OF THE OBLIGATIONS.

 


(B)                                 EACH LENDER HEREBY DESIGNATES AND APPOINTS
THE MANAGING AGENT FOR SUCH LENDER’S LENDER GROUP AS ITS MANAGING AGENT
HEREUNDER, AND AUTHORIZES SUCH MANAGING AGENT TO TAKE SUCH ACTIONS AS AGENT ON
ITS BEHALF AND TO EXERCISE SUCH POWERS AS ARE DELEGATED TO THE MANAGING AGENTS
BY THE TERMS OF THIS AGREEMENT TOGETHER WITH SUCH POWERS AS ARE REASONABLY
INCIDENTAL THERETO.  NO MANAGING AGENT SHALL HAVE ANY DUTIES OR
RESPONSIBILITIES, EXCEPT THOSE EXPRESSLY SET FORTH HEREIN, OR ANY FIDUCIARY
RELATIONSHIP WITH ANY LENDER, AND NO IMPLIED COVENANTS, FUNCTIONS,
RESPONSIBILITIES, DUTIES, OBLIGATIONS OR LIABILITIES ON THE PART OF THE
APPLICABLE MANAGING AGENT SHALL BE READ INTO THIS AGREEMENT OR OTHERWISE EXIST
FOR THE APPLICABLE MANAGING AGENT.  IN PERFORMING ITS FUNCTIONS AND DUTIES
HEREUNDER, EACH MANAGING AGENT SHALL ACT SOLELY AS AGENT FOR THE LENDERS IN THE
RELATED LENDER GROUP AND DOES NOT ASSUME NOR SHALL BE DEEMED TO HAVE ASSUMED ANY
OBLIGATION OR RELATIONSHIP OF TRUST OR AGENCY WITH OR FOR THE BORROWER OR ANY OF
ITS SUCCESSORS OR ASSIGNS.  NO MANAGING AGENT SHALL BE REQUIRED TO TAKE ANY
ACTION THAT EXPOSES IT TO PERSONAL LIABILITY OR THAT IS CONTRARY TO THIS
AGREEMENT OR APPLICABLE LAW.  THE APPOINTMENT AND AUTHORITY OF EACH MANAGING
AGENT HEREUNDER SHALL TERMINATE AT THE INDEFEASIBLE PAYMENT IN FULL OF THE
OBLIGATIONS.

 

67

--------------------------------------------------------------------------------


 


SECTION 10.2                            DELEGATION OF DUTIES.


 


(A)                                  THE ADMINISTRATIVE AGENT MAY EXECUTE ANY OF
ITS DUTIES UNDER THIS AGREEMENT BY OR THROUGH AGENTS OR ATTORNEYS-IN-FACT AND
SHALL BE ENTITLED TO ADVICE OF COUNSEL CONCERNING ALL MATTERS PERTAINING TO SUCH
DUTIES.  THE ADMINISTRATIVE AGENT SHALL NOT BE RESPONSIBLE FOR THE NEGLIGENCE OR
MISCONDUCT OF ANY AGENTS OR ATTORNEYS-IN-FACT SELECTED BY IT WITH REASONABLE
CARE.

 


(B)                                 EACH MANAGING AGENT MAY EXECUTE ANY OF ITS
DUTIES UNDER THIS AGREEMENT BY OR THROUGH AGENTS OR ATTORNEYS-IN-FACT AND SHALL
BE ENTITLED TO ADVICE OF COUNSEL CONCERNING ALL MATTERS PERTAINING TO SUCH
DUTIES.  NO MANAGING AGENT SHALL BE RESPONSIBLE FOR THE NEGLIGENCE OR MISCONDUCT
OF ANY AGENTS OR ATTORNEYS-IN-FACT SELECTED BY IT WITH REASONABLE CARE.

 


SECTION 10.3                            EXCULPATORY PROVISIONS.


 


(A)                                  NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF
ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES SHALL BE (I) LIABLE FOR ANY ACTION
LAWFULLY TAKEN OR OMITTED TO BE TAKEN BY IT OR THEM UNDER OR IN CONNECTION WITH
THIS AGREEMENT (EXCEPT FOR ITS, THEIR OR SUCH PERSON’S OWN GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OR, IN THE CASE OF THE ADMINISTRATIVE AGENT, THE BREACH OF
ITS OBLIGATIONS EXPRESSLY SET FORTH IN THIS AGREEMENT), OR (II) RESPONSIBLE IN
ANY MANNER TO ANY OF THE SECURED PARTIES FOR ANY RECITALS, STATEMENTS,
REPRESENTATIONS OR WARRANTIES MADE BY THE BORROWER CONTAINED IN THIS AGREEMENT
OR IN ANY CERTIFICATE, REPORT, STATEMENT OR OTHER DOCUMENT REFERRED TO OR
PROVIDED FOR IN, OR RECEIVED UNDER OR IN CONNECTION WITH, THIS AGREEMENT FOR THE
VALUE, VALIDITY, EFFECTIVENESS, GENUINENESS, ENFORCEABILITY OR SUFFICIENCY OF
THIS AGREEMENT OR ANY OTHER DOCUMENT FURNISHED IN CONNECTION HEREWITH, OR FOR
ANY FAILURE OF THE BORROWER TO PERFORM ITS OBLIGATIONS HEREUNDER, OR FOR THE
SATISFACTION OF ANY CONDITION SPECIFIED IN ARTICLE III.  THE ADMINISTRATIVE
AGENT SHALL NOT BE UNDER ANY OBLIGATION TO ANY SECURED PARTY TO ASCERTAIN OR TO
INQUIRE AS TO THE OBSERVANCE OR PERFORMANCE OF ANY OF THE AGREEMENTS OR
COVENANTS CONTAINED IN, OR CONDITIONS OF, THIS AGREEMENT, OR TO INSPECT THE
PROPERTIES, BOOKS OR RECORDS OF THE BORROWER.  THE ADMINISTRATIVE AGENT SHALL
NOT BE DEEMED TO HAVE KNOWLEDGE OF ANY EARLY TERMINATION EVENT UNLESS THE
ADMINISTRATIVE AGENT HAS RECEIVED NOTICE OF SUCH EARLY TERMINATION EVENT, IN A
DOCUMENT OR OTHER WRITTEN COMMUNICATION TITLED “NOTICE OF EARLY TERMINATION
EVENT” FROM THE BORROWER OR A SECURED PARTY.

 


(B)                                 NEITHER ANY MANAGING AGENT NOR ANY OF ITS
RESPECTIVE DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES SHALL BE (I) LIABLE FOR ANY
ACTION LAWFULLY TAKEN OR OMITTED TO BE TAKEN BY IT OR THEM UNDER OR IN
CONNECTION WITH THIS AGREEMENT (EXCEPT FOR ITS, THEIR OR SUCH PERSON’S OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OR, IN THE CASE OF A MANAGING AGENT, THE BREACH
OF ITS OBLIGATIONS EXPRESSLY SET FORTH IN THIS AGREEMENT), OR (II) RESPONSIBLE
IN ANY MANNER TO THE ADMINISTRATIVE AGENT OR ANY OF THE SECURED PARTIES FOR ANY
RECITALS, STATEMENTS, REPRESENTATIONS OR WARRANTIES MADE BY THE BORROWER
CONTAINED IN THIS AGREEMENT OR IN ANY CERTIFICATE, REPORT, STATEMENT OR OTHER
DOCUMENT REFERRED TO OR PROVIDED FOR IN, OR RECEIVED UNDER OR IN CONNECTION
WITH, THIS AGREEMENT OR FOR THE VALUE, VALIDITY, EFFECTIVENESS, GENUINENESS,
ENFORCEABILITY OR SUFFICIENCY OF THIS AGREEMENT OR ANY OTHER DOCUMENT FURNISHED
IN CONNECTION HEREWITH, OR FOR ANY FAILURE OF THE BORROWER TO PERFORM ITS
OBLIGATIONS HEREUNDER, OR FOR THE SATISFACTION OF ANY CONDITION SPECIFIED IN
ARTICLE III.  NO MANAGING AGENT SHALL BE UNDER ANY OBLIGATION TO THE
ADMINISTRATIVE AGENT OR ANY SECURED PARTY TO ASCERTAIN OR TO INQUIRE AS TO THE
OBSERVANCE OR PERFORMANCE OF ANY OF THE AGREEMENTS OR COVENANTS CONTAINED IN, OR
CONDITIONS OF, THIS


 

68

--------------------------------------------------------------------------------


 


AGREEMENT, OR TO INSPECT THE PROPERTIES, BOOKS OR RECORDS OF THE BORROWER.  NO
MANAGING AGENT SHALL BE DEEMED TO HAVE KNOWLEDGE OF ANY EARLY TERMINATION EVENT
UNLESS SUCH MANAGING AGENT HAS RECEIVED NOTICE OF SUCH EARLY TERMINATION EVENT,
IN A DOCUMENT OR OTHER WRITTEN COMMUNICATION TITLED “NOTICE OF EARLY TERMINATION
EVENT” FROM THE BORROWER, THE ADMINISTRATIVE AGENT OR A SECURED PARTY.

 


SECTION 10.4                            RELIANCE.


 


(A)                                  THE ADMINISTRATIVE AGENT SHALL IN ALL CASES
BE ENTITLED TO RELY, AND SHALL BE FULLY PROTECTED IN RELYING, UPON ANY DOCUMENT
OR CONVERSATION BELIEVED BY IT TO BE GENUINE AND CORRECT AND TO HAVE BEEN
SIGNED, SENT OR MADE BY THE PROPER PERSON OR PERSONS AND UPON ADVICE AND
STATEMENTS OF LEGAL COUNSEL (INCLUDING, WITHOUT LIMITATION, COUNSEL TO THE
BORROWER), INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS SELECTED BY THE
ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT SHALL IN ALL CASES BE FULLY
JUSTIFIED IN FAILING OR REFUSING TO TAKE ANY ACTION UNDER THIS AGREEMENT OR ANY
OTHER DOCUMENT FURNISHED IN CONNECTION HEREWITH UNLESS IT SHALL FIRST RECEIVE
SUCH ADVICE OR CONCURRENCE OF THE REQUIRED COMMITTED LENDERS OR ALL OF THE
SECURED PARTIES, AS APPLICABLE, AS IT DEEMS APPROPRIATE OR IT SHALL FIRST BE
INDEMNIFIED TO ITS SATISFACTION BY THE LENDERS, PROVIDED, THAT, UNLESS AND UNTIL
THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH ADVICE, THE ADMINISTRATIVE
AGENT MAY TAKE OR REFRAIN FROM TAKING ANY ACTION, AS THE ADMINISTRATIVE AGENT
SHALL DEEM ADVISABLE AND IN THE BEST INTERESTS OF THE SECURED PARTIES, THE
ADMINISTRATIVE AGENT SHALL IN ALL CASES BE FULLY PROTECTED IN ACTING, OR IN
REFRAINING FROM ACTING, IN ACCORDANCE WITH A REQUEST OF THE REQUIRED COMMITTED
LENDERS OR ALL OF THE SECURED PARTIES, AS APPLICABLE, AND SUCH REQUEST AND ANY
ACTION TAKEN OR FAILURE TO ACT PURSUANT THERETO SHALL BE BINDING UPON ALL THE
SECURED PARTIES.

 


(B)                                 EACH MANAGING AGENT SHALL IN ALL CASES BE
ENTITLED TO RELY, AND SHALL BE FULLY PROTECTED IN RELYING, UPON ANY DOCUMENT OR
CONVERSATION BELIEVED BY IT TO BE GENUINE AND CORRECT AND TO HAVE BEEN SIGNED,
SENT OR MADE BY THE PROPER PERSON OR PERSONS AND UPON ADVICE AND STATEMENTS OF
LEGAL COUNSEL (INCLUDING, WITHOUT LIMITATION, COUNSEL TO THE BORROWER),
INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS SELECTED BY SUCH MANAGING AGENT.  EACH
MANAGING AGENT SHALL IN ALL CASES BE FULLY JUSTIFIED IN FAILING OR REFUSING TO
TAKE ANY ACTION UNDER THIS AGREEMENT OR ANY OTHER DOCUMENT FURNISHED IN
CONNECTION HEREWITH UNLESS IT SHALL FIRST RECEIVE SUCH ADVICE OR CONCURRENCE OF
THE COMMITTED LENDERS IN ITS RELATED LENDER GROUP AS IT DEEMS APPROPRIATE OR IT
SHALL FIRST BE INDEMNIFIED TO ITS SATISFACTION BY THE COMMITTED LENDERS IN ITS
RELATED LENDER GROUP, PROVIDED THAT UNLESS AND UNTIL SUCH MANAGING AGENT SHALL
HAVE RECEIVED SUCH ADVICE, THE MANAGING AGENT MAY TAKE OR REFRAIN FROM TAKING
ANY ACTION, AS THE MANAGING AGENT SHALL DEEM ADVISABLE AND IN THE BEST INTERESTS
OF THE LENDERS IN ITS LENDER GROUP.  EACH MANAGING AGENT SHALL IN ALL CASES BE
FULLY PROTECTED IN ACTING, OR IN REFRAINING FROM ACTING, IN ACCORDANCE WITH A
REQUEST OF THE COMMITTED LENDERS IN SUCH MANAGING AGENT’S LENDER GROUP AND SUCH
REQUEST AND ANY ACTION TAKEN OR FAILURE TO ACT PURSUANT THERETO SHALL BE BINDING
UPON ALL THE LENDERS IN SUCH MANAGING AGENT’S LENDER GROUP.

 


SECTION 10.5                            NON-RELIANCE ON ADMINISTRATIVE AGENT,
MANAGING AGENTS AND OTHER LENDERS.


 

Each Secured Party expressly acknowledges that neither the Administrative Agent,
any other Secured Party nor any of their respective officers, directors,
employees, agents, attorneys-

 

69

--------------------------------------------------------------------------------


 

in-fact or affiliates has made any representations or warranties to it and that
no act by the Administrative Agent or any other Secured Party hereafter taken,
including, without limitation, any review of the affairs of the Borrower, shall
be deemed to constitute any representation or warranty by the Administrative
Agent or any other Secured Party.  Each Secured Party represents and warrants to
the Administrative Agent and to each other Secured Party that it has and will,
independently and without reliance upon the Administrative Agent or any other
Secured Party and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of the Borrower and made its own decision to enter into this
Agreement

 


SECTION 10.6                            REIMBURSEMENT AND INDEMNIFICATION.


 

The Committed Lenders agree to reimburse and indemnify the Administrative Agent,
and the Committed Lenders in each Lender Group agree to reimburse the Managing
Agent for such Lender Group, and their respective officers, directors,
employees, representatives and agents ratably according to their Commitments, as
applicable, to the extent not paid or reimbursed by the Borrower (i) for any
amounts for which the Administrative Agent, acting in its capacity as
Administrative Agent, or any Managing Agent, acting in its capacity as a
Managing Agent, is entitled to reimbursement by the Borrower hereunder and (ii)
for any other expenses incurred by the Administrative Agent, in its capacity as
Administrative Agent, or any Managing Agent, acting in its capacity as a
Managing Agent, and acting on behalf of the related Lenders, in connection with
the administration and enforcement of this Agreement and the other Transaction
Documents.

 


SECTION 10.7                            ADMINISTRATIVE AGENT AND MANAGING AGENTS
IN THEIR INDIVIDUAL CAPACITIES.


 

The Administrative Agent, each Managing Agent and each of their respective
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Borrower or any Affiliate of the Borrower as though
the Administrative Agent or such Managing Agent, as the case may be, were not
the Administrative Agent or a Managing Agent, as the case may be, hereunder. 
With respect to the acquisition of Advances pursuant to this Agreement, the
Administrative Agent, each Managing Agent and each of their respective
Affiliates shall have the same rights and powers under this Agreement as any
Lender and may exercise the same as though it were not the Administrative Agent
or a Managing Agent, as the case may be, and the terms “Committed Lender”
“Lender” “Committed Lenders” and “Lenders” shall include the Administrative
Agent or a Managing Agent, as the case may be, in its individual capacity.

 


SECTION 10.8                            SUCCESSOR ADMINISTRATIVE AGENT OR
MANAGING AGENT.


 


(A)                                  THE ADMINISTRATIVE AGENT MAY, UPON 5 DAYS’
NOTICE TO THE BORROWER AND THE SECURED PARTIES, AND THE ADMINISTRATIVE AGENT
WILL, UPON THE DIRECTION OF ALL OF THE LENDERS RESIGN AS ADMINISTRATIVE AGENT. 
IF THE ADMINISTRATIVE AGENT SHALL RESIGN, THEN THE REQUIRED COMMITTED LENDERS
DURING SUCH 5-DAY PERIOD SHALL APPOINT FROM AMONG THE SECURED PARTIES A
SUCCESSOR AGENT.  IF FOR ANY REASON NO SUCCESSOR ADMINISTRATIVE AGENT IS
APPOINTED BY THE REQUIRED COMMITTED LENDERS DURING SUCH 5-DAY PERIOD, THEN
EFFECTIVE UPON THE EXPIRATION OF


 

70

--------------------------------------------------------------------------------


 


SUCH 5-DAY PERIOD, THE SECURED PARTIES SHALL PERFORM ALL OF THE DUTIES OF THE
ADMINISTRATIVE AGENT HEREUNDER AND THE BORROWER SHALL MAKE ALL PAYMENTS IN
RESPECT OF THE OBLIGATIONS OR UNDER ANY FEE LETTER DELIVERED BY THE BORROWER TO
THE ADMINISTRATIVE AGENT AND THE SECURED PARTIES DIRECTLY TO THE APPLICABLE
MANAGING AGENTS, ON BEHALF OF THE LENDERS IN THE APPLICABLE LENDER GROUP AND FOR
ALL PURPOSES SHALL DEAL DIRECTLY WITH THE SECURED PARTIES.  AFTER ANY RETIRING
ADMINISTRATIVE AGENT’S RESIGNATION HEREUNDER AS ADMINISTRATIVE AGENT, THE
PROVISIONS OF ARTICLE IX AND ARTICLE X SHALL INURE TO ITS BENEFIT AS TO ANY
ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT WHILE IT WAS ADMINISTRATIVE AGENT
UNDER THIS AGREEMENT.

 


(B)                                 ANY MANAGING AGENT MAY, UPON 5 DAYS’ NOTICE
TO THE BORROWER, THE ADMINISTRATIVE AGENT AND THE RELATED LENDERS, AND ANY
MANAGING AGENT WILL, UPON THE DIRECTION OF ALL OF THE RELATED COMMITTED LENDERS
RESIGN AS A MANAGING AGENT.  IF A MANAGING 1AGENT SHALL RESIGN, THEN THE RELATED
COMMITTED LENDERS DURING SUCH 5-DAY PERIOD SHALL APPOINT FROM AMONG THE RELATED
COMMITTED LENDERS A SUCCESSOR MANAGING AGENT.  IF FOR ANY REASON NO SUCCESSOR
MANAGING AGENT IS APPOINTED BY SUCH COMMITTED LENDERS DURING SUCH 5-DAY PERIOD,
THEN EFFECTIVE UPON THE EXPIRATION OF SUCH 5-DAY PERIOD, SUCH COMMITTED LENDERS
SHALL PERFORM ALL OF THE DUTIES OF THE RELATED MANAGING AGENT HEREUNDER.  AFTER
ANY RETIRING MANAGING AGENT’S RESIGNATION HEREUNDER AS A MANAGING AGENT, THE
PROVISIONS OF ARTICLE IX AND ARTICLE X SHALL INURE TO ITS BENEFIT AS TO ANY
ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT WHILE IT WAS A MANAGING AGENT UNDER
THIS AGREEMENT.

 


ARTICLE XI


ASSIGNMENTS; PARTICIPATIONS


SECTION 11.1                            ASSIGNMENTS AND PARTICIPATIONS.


 


(A)                                  BORROWER AND EACH COMMITTED LENDER HEREBY
AGREE AND CONSENT TO THE COMPLETE OR PARTIAL ASSIGNMENT BY EACH CP LENDER OF ALL
OR ANY PORTION OF ITS RIGHTS UNDER, INTEREST IN, TITLE TO AND OBLIGATIONS UNDER
THIS AGREEMENT (I) TO ITS LIQUIDITY BANKS PURSUANT TO A LIQUIDITY AGREEMENT,
(II) (A) WITH RESPECT TO CONCORD, TO ANY PERSON WHICH ISSUES COMMERCIAL PAPER
FOR WHICH LIBERTY HAMPSHIRE COMPANY, LLC PROVIDES SERVICES, (B) TO ANY OTHER
ISSUER OF COMMERCIAL PAPER NOTES SPONSORED OR ADMINISTERED BY THE MANAGING AGENT
OF SUCH CP LENDER’S LENDER GROUP OR (C) TO ANY LENDER OR ANY AFFILIATE OF A
LENDER HEREUNDER, OR (III) TO ANY OTHER PERSON; PROVIDED THAT, PRIOR TO THE
OCCURRENCE OF AN EARLY TERMINATION EVENT, SUCH CP LENDER MAY NOT MAKE ANY SUCH
ASSIGNMENT PURSUANT TO THIS CLAUSE (III), EXCEPT IN THE EVENT THAT THE
CIRCUMSTANCES DESCRIBED IN SECTION 11.1(C) OCCUR, WITHOUT THE CONSENT OF THE
BORROWER (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED).  UPON
SUCH ASSIGNMENT, SUCH CP LENDER SHALL BE RELEASED FROM ITS OBLIGATIONS SO
ASSIGNED.  FURTHER, BORROWER AND EACH COMMITTED LENDER HEREBY AGREE THAT ANY
ASSIGNEE OF ANY CP LENDER OF THIS AGREEMENT OR ALL OR ANY OF THE OUTSTANDING
ADVANCES OF SUCH CP LENDER SHALL HAVE ALL OF THE RIGHTS AND BENEFITS UNDER THIS
AGREEMENT AS IF THE TERM “CP LENDER” EXPLICITLY REFERRED TO SUCH PARTY, AND NO
SUCH ASSIGNMENT SHALL IN ANY WAY IMPAIR THE RIGHTS AND BENEFITS OF SUCH CP
LENDER HEREUNDER.  NEITHER BORROWER NOR THE SERVICER SHALL HAVE THE RIGHT TO
ASSIGN ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT.

 


(B)                                 ANY COMMITTED LENDER MAY AT ANY TIME AND
FROM TIME TO TIME ASSIGN TO ONE OR MORE PERSONS (“PURCHASING COMMITTED LENDERS”)
ALL OR ANY PART OF ITS RIGHTS AND OBLIGATIONS


 

71

--------------------------------------------------------------------------------


 


UNDER THIS AGREEMENT PURSUANT TO AN ASSIGNMENT AGREEMENT, SUBSTANTIALLY IN THE
FORM SET FORTH IN EXHIBIT C HERETO (THE “ASSIGNMENT AND ACCEPTANCE”) EXECUTED BY
SUCH PURCHASING COMMITTED LENDER AND SUCH SELLING COMMITTED LENDER.  THE CONSENT
OF THE CP LENDER OR CP LENDERS IN SUCH COMMITTED LENDER’S LENDER GROUP SHALL BE
REQUIRED PRIOR TO THE EFFECTIVENESS OF ANY SUCH ASSIGNMENT.  IN ADDITION, SO
LONG AS NO EARLY TERMINATION EVENT OR UNMATURED TERMINATION EVENT HAS OCCURRED
AND IS CONTINUING AT SUCH TIME, THE CONSENT OF THE BORROWER (SUCH CONSENT NOT TO
BE UNREASONABLY WITHHELD OR DELAYED) SHALL BE REQUIRED PRIOR TO THE
EFFECTIVENESS OF ANY SUCH ASSIGNMENT.  EACH ASSIGNEE OF A COMMITTED LENDER MUST
BE AN ELIGIBLE ASSIGNEE AND MUST AGREE TO DELIVER TO THE ADMINISTRATIVE AGENT,
PROMPTLY FOLLOWING ANY REQUEST THEREFOR BY THE MANAGING AGENT FOR ITS LENDER
GROUP OR THE AFFECTED CP LENDER OR CP LENDERS, AN ENFORCEABILITY OPINION IN FORM
AND SUBSTANCE SATISFACTORY TO SUCH MANAGING AGENT AND SUCH CP LENDER OR CP
LENDERS.  UPON DELIVERY OF THE EXECUTED ASSIGNMENT AND ACCEPTANCE TO THE
ADMINISTRATIVE AGENT, SUCH SELLING COMMITTED LENDER SHALL BE RELEASED FROM ITS
OBLIGATIONS HEREUNDER TO THE EXTENT OF SUCH ASSIGNMENT.  THEREAFTER THE
PURCHASING COMMITTED LENDER SHALL FOR ALL PURPOSES BE A COMMITTED LENDER PARTY
TO THIS AGREEMENT AND SHALL HAVE ALL THE RIGHTS AND OBLIGATIONS OF A COMMITTED
LENDER UNDER THIS AGREEMENT TO THE SAME EXTENT AS IF IT WERE AN ORIGINAL PARTY
HERETO AND NO FURTHER CONSENT OR ACTION BY BORROWER, THE LENDERS OR THE
ADMINISTRATIVE AGENT SHALL BE REQUIRED.

 


(C)                                  EACH OF THE COMMITTED LENDERS AGREES THAT
IN THE EVENT THAT IT SHALL CEASE TO HAVE THE REQUIRED RATINGS (AN “AFFECTED
COMMITTED LENDER”), SUCH AFFECTED COMMITTED LENDER SHALL BE OBLIGED, AT THE
REQUEST OF THE CP LENDERS IN SUCH COMMITTED LENDER’S LENDER GROUP OR THE
APPLICABLE MANAGING AGENT, TO ASSIGN ALL OF ITS RIGHTS AND OBLIGATIONS HEREUNDER
TO (X) ANOTHER COMMITTED LENDER OR (Y) ANOTHER FUNDING ENTITY NOMINATED BY SUCH
MANAGING AGENT AND ACCEPTABLE TO SUCH AFFECTED CP LENDERS, AND WILLING TO
PARTICIPATE IN THIS AGREEMENT THROUGH THE TERMINATION DATE IN THE PLACE OF SUCH
AFFECTED COMMITTED LENDER; PROVIDED THAT THE AFFECTED COMMITTED LENDER RECEIVES
PAYMENT IN FULL, PURSUANT TO AN ASSIGNMENT AGREEMENT, OF AN AMOUNT EQUAL TO SUCH
COMMITTED LENDER’S PRO RATA SHARE OF THE OUTSTANDING ADVANCES AND INTEREST OWING
TO THE COMMITTED LENDERS AND ALL ACCRUED BUT UNPAID FEES AND OTHER COSTS AND
EXPENSES PAYABLE IN RESPECT OF ITS PRO RATA SHARE OF THE OUTSTANDING ADVANCES OF
THE COMMITTED LENDERS.

 


(D)                                 BY EXECUTING AND DELIVERING AN ASSIGNMENT
AND ACCEPTANCE, THE PURCHASING COMMITTED LENDER THEREUNDER AND THE SELLING
COMMITTED LENDER THEREUNDER CONFIRM TO AND AGREE WITH EACH OTHER AND THE OTHER
PARTIES HERETO AS FOLLOWS: (I) OTHER THAN AS PROVIDED IN SUCH ASSIGNMENT AND
ACCEPTANCE, SUCH SELLING COMMITTED LENDER MAKES NO REPRESENTATION OR WARRANTY
AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO ANY STATEMENTS, WARRANTIES OR
REPRESENTATIONS MADE IN OR IN CONNECTION WITH THIS AGREEMENT OR THE EXECUTION,
LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR VALUE OF THIS
AGREEMENT OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO; (II)
SUCH SELLING COMMITTED LENDER MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES NO
RESPONSIBILITY WITH RESPECT TO THE FINANCIAL CONDITION OF THE RELATED CP LENDER
OR THE PERFORMANCE OR OBSERVANCE BY SUCH CP LENDER OF ANY OF ITS OBLIGATIONS
UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT
HERETO; (III) SUCH PURCHASING COMMITTED LENDER CONFIRMS THAT IT HAS RECEIVED A
COPY OF THIS AGREEMENT, TOGETHER WITH COPIES OF SUCH FINANCIAL STATEMENTS AND
OTHER DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE TO MAKE ITS OWN
CREDIT ANALYSIS AND DECISION TO ENTER INTO SUCH ASSIGNMENT AND ACCEPTANCE; (IV)
SUCH PURCHASING COMMITTED LENDER WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON
THE ADMINISTRATIVE AGENT OR ANY MANAGING AGENT, THE SELLING COMMITTED LENDER OR
ANY


 

72

--------------------------------------------------------------------------------


 


OTHER COMMITTED LENDER AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL
DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN
TAKING OR NOT TAKING ACTION UNDER THIS AGREEMENT; (V) SUCH PURCHASING COMMITTED
LENDER AND SUCH SELLING COMMITTED LENDER CONFIRM THAT SUCH PURCHASING COMMITTED
LENDER IS AN ELIGIBLE ASSIGNEE; (VI) SUCH PURCHASING COMMITTED LENDER APPOINTS
AND AUTHORIZES EACH OF THE ADMINISTRATIVE AGENT AND THE APPLICABLE MANAGING
AGENT TO TAKE SUCH ACTION AS AGENT ON ITS BEHALF AND TO EXERCISE SUCH POWERS
UNDER THIS AGREEMENT AS ARE DELEGATED TO SUCH AGENT BY THE TERMS HEREOF,
TOGETHER WITH SUCH POWERS AS ARE REASONABLY INCIDENTAL THERETO; AND (VII) SUCH
PURCHASING COMMITTED LENDER AGREES THAT IT WILL PERFORM IN ACCORDANCE WITH THEIR
TERMS ALL OF THE OBLIGATIONS WHICH BY THE TERMS OF THIS AGREEMENT ARE REQUIRED
TO BE PERFORMED BY IT AS A COMMITTED LENDER.

 


(E)                                  THE ADMINISTRATIVE AGENT SHALL MAINTAIN AT
ITS ADDRESS REFERRED TO HEREIN A COPY OF EACH ASSIGNMENT AND ACCEPTANCE
DELIVERED TO AND ACCEPTED BY IT AND A REGISTER FOR THE RECORDATION OF THE NAMES
AND ADDRESSES OF THE COMMITTED LENDERS AND THE COMMITMENT OF, AND PRINCIPAL
AMOUNT OF, EACH ADVANCE OWNED BY EACH COMMITTED LENDER FROM TIME TO TIME (THE
“REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE AND BINDING FOR
ALL PURPOSES, ABSENT MANIFEST ERROR, AND THE LENDERS, THE BORROWER AND THE
MANAGING AGENTS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER AS
A COMMITTED LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT.  THE REGISTER
SHALL BE AVAILABLE FOR INSPECTION BY THE LENDERS, ANY MANAGING AGENT OR THE
BORROWER AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR
NOTICE.

 


(F)                                    SUBJECT TO THE PROVISIONS OF THIS SECTION
11.1, UPON THEIR RECEIPT OF AN ASSIGNMENT AND ACCEPTANCE EXECUTED BY AN SELLING
COMMITTED LENDER AND AN PURCHASING COMMITTED LENDER, THE ADMINISTRATIVE AGENT
SHALL, IF SUCH ASSIGNMENT AND ACCEPTANCE HAS BEEN COMPLETED AND IS IN
SUBSTANTIALLY THE FORM OF EXHIBIT C HERETO, ACCEPT SUCH ASSIGNMENT AND
ACCEPTANCE, AND THE ADMINISTRATIVE AGENT SHALL THEN (I) RECORD THE INFORMATION
CONTAINED THEREIN IN THE REGISTER AND (II) GIVE PROMPT NOTICE THEREOF TO EACH
MANAGING AGENT.

 


(G)                                 ANY COMMITTED LENDER MAY, IN THE ORDINARY
COURSE OF ITS BUSINESS AT ANY TIME SELL TO ONE OR MORE PERSONS (EACH A
“PARTICIPANT”) PARTICIPATING INTERESTS IN ITS PRO-RATA SHARE OF THE ADVANCES OF
THE COMMITTED LENDERS OR ANY OTHER INTEREST OF SUCH COMMITTED LENDER HEREUNDER. 
NOTWITHSTANDING ANY SUCH SALE BY A COMMITTED LENDER OF A PARTICIPATING INTEREST
TO A PARTICIPANT, SUCH COMMITTED LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT SHALL REMAIN UNCHANGED, SUCH COMMITTED LENDER SHALL REMAIN SOLELY
RESPONSIBLE FOR THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER, AND THE BORROWER,
THE CP LENDERS, THE MANAGING AGENTS AND THE ADMINISTRATIVE AGENT SHALL CONTINUE
TO DEAL SOLELY AND DIRECTLY WITH SUCH COMMITTED LENDER IN CONNECTION WITH SUCH
COMMITTED LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  EACH COMMITTED
LENDER AGREES THAT ANY AGREEMENT BETWEEN SUCH COMMITTED LENDER AND ANY SUCH
PARTICIPANT IN RESPECT OF SUCH PARTICIPATING INTEREST SHALL NOT RESTRICT SUCH
COMMITTED LENDER’S RIGHT TO AGREE TO ANY AMENDMENT, SUPPLEMENT, WAIVER OR
MODIFICATION TO THIS AGREEMENT, EXCEPT FOR ANY AMENDMENT, SUPPLEMENT, WAIVER OR
MODIFICATION SET FORTH IN SECTION 12.1 OF THIS AGREEMENT.

 


(H)                                 EACH COMMITTED LENDER MAY, IN CONNECTION
WITH ANY ASSIGNMENT OR PARTICIPATION OR PROPOSED ASSIGNMENT OR PARTICIPATION
PURSUANT TO THIS SECTION 11.1, DISCLOSE TO THE ASSIGNEE OR PARTICIPANT OR
PROPOSED ASSIGNEE OR PARTICIPANT ANY INFORMATION RELATING TO THE BORROWER OR
SERVICER FURNISHED TO SUCH COMMITTED LENDER BY OR ON BEHALF OF THE BORROWER OR
THE SERVICER.

 

73

--------------------------------------------------------------------------------


 


(I)                                     NOTHING HEREIN SHALL PROHIBIT ANY
COMMITTED LENDER FROM PLEDGING OR ASSIGNING AS COLLATERAL ANY OF ITS RIGHTS
UNDER THIS AGREEMENT TO ANY FEDERAL RESERVE BANK IN ACCORDANCE WITH APPLICABLE
LAW AND ANY SUCH PLEDGE OR COLLATERAL ASSIGNMENT MAY BE MADE WITHOUT COMPLIANCE
WITH SECTION 11.1(A) OR SECTION 11.1(B).

 


(J)                                     IN THE EVENT ANY COMMITTED LENDER CAUSES
INCREASED COSTS, EXPENSES OR TAXES TO BE INCURRED BY THE ADMINISTRATIVE AGENT,
MANAGING AGENTS OR THE RELATED CP LENDER IN CONNECTION WITH THE ASSIGNMENT OR
PARTICIPATION OF SUCH COMMITTED LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT TO AN ELIGIBLE ASSIGNEE THEN SUCH COMMITTED LENDER AGREES THAT IT WILL
MAKE REASONABLE EFFORTS TO ASSIGN SUCH INCREASED COSTS, EXPENSES OR TAXES TO
SUCH ELIGIBLE ASSIGNEE IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT.

 


SECTION 11.2                            ADDITIONAL LENDER GROUPS.


 

Upon the Borrower’s request, with the consent of the Administrative Agent, an
additional Lender Group may be added to this Agreement at any time by the
execution and delivery of a Joinder Agreement by the members of such proposed
additional Lender Group, the Borrower, the Servicer and the Administrative
Agent, which execution and delivery shall not be unreasonably refused by such
parties.  Upon the effective date of such Joinder Agreement, (i) each Person
specified therein as a “CP Lender” shall become a party hereto as a CP Lender,
entitled to the rights and subject to the obligations of a CP Lender hereunder,
(ii) each Person specified therein as a “Committed Lender” shall become a party
hereto as a Committed Lender, entitled to the rights and subject to the
obligations of a Committed Lender hereunder, (iii) each Person specified therein
as a “Managing Agent” shall become a party hereto as a Managing Agent, entitled
to the rights and subject to the obligations of a Managing Agent hereunder and
(iv) the Facility Amount shall be increased by an amount equal to the aggregate
Commitments of the Committed Lenders party to such Joinder Agreement.  On or
prior to the effective date of such Joinder Agreement, the Borrower, the
Servicer and the new Managing Agent shall enter into a fee letter for purposes
of setting forth the fees payable to the members of such Lender Group in
connection with this Agreement, which fee letter shall be considered a “Fee
Letter” for all purposes of this Agreement.  The Administrative Agent shall give
each Lender prompt notice of the addition of any Lender Group.

 


ARTICLE XII


 


MISCELLANEOUS


 


SECTION 12.1                            AMENDMENTS AND WAIVERS.


 

Except as provided in this Section 12.1, no amendment, waiver or other
modification of any provision of this Agreement shall be effective without (x)
written notice to Concord delivered two (2) Business Days prior to
effectiveness, which notice requirement may be waived in Concord’s sole
discretion and (y) the written agreement of the Borrower, the Administrative
Agent, the Managing Agents and the Required Committed Lenders; provided,
however, that (i) without the consent of the Committed Lenders in any Lender
Group (other than the Lender Group to which such Committed Lenders are being
added), the Administrative Agent and the applicable Managing Agent may, with the
consent of Borrower, amend this Agreement solely to

 

74

--------------------------------------------------------------------------------


 

add additional Persons as Committed Lenders hereunder, (ii) any amendment of
this Agreement that is solely for the purpose of increasing the Commitment of a
specific Committed Lender may be effected with the written consent of the
Borrower, the Administrative Agent and the affected Committed Lender, (iii) any
amendment waiver or other modification, the effect of which is to create a
commitment by any CP Lender to fund Advances hereunder, shall not be effective
without the consent of such CP Lender, and (iv) the consent of each affected
Lender shall be required to: (A) extend the Commitment Termination Date or the
date of any payment or deposit of Collections by the Borrower or the Servicer,
(B) reduce the amount (other than by reason of the repayment thereof) or extend
the time of payment of Advances Outstanding or reduce the rate or extend the
time of payment of Interest (or any component thereof) or increase the Group
Advance Limit of the related Lender Group, (C) reduce any fee payable to the
Administrative Agent or any Managing Agent for the benefit of the Lenders, (D)
amend, modify or waive any provision of the definition of Required Committed
Lenders or Sections 2.11, 11.1(a), 12.1, 12.9, or 12.10, (E) consent to or
permit the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement, (F) amend or waive any Servicer Termination
Event or Early Termination Event, (G) change the definition of “Borrowing Base,”
“Charged-Off Ratio,” “Default Ratio,” “Eligible Loan,” “Peak CP Funding Period,”
or “Settlement Date,” or (H) amend or modify any defined term (or any defined
term used directly or indirectly in such defined term) used in clauses (A)
through (G) above in a manner that would circumvent the intention of the
restrictions set forth in such clauses.  Any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

No amendment, waiver or other modification (i) affecting the rights or
obligations of any Hedge Counterparty or (ii) having a material affect on the
rights or obligations of the Collateral Custodian or the Backup Servicer
(including any duties of the Servicer that the Backup Servicer would have to
assume as Successor Servicer) shall be effective against such Person without the
written agreement of such Person.  The Borrower or the Servicer on its behalf
will deliver a copy of all waivers and amendments to the Collateral Custodian
and the Backup Servicer.

 


SECTION 12.2                            NOTICES, ETC.


 

All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including telex communication and
communication by facsimile copy) and mailed, telexed, transmitted or hand
delivered, as to each party hereto, at its address set forth under its name on
the signature pages hereof or specified in such party’s Assignment and
Acceptance or Joinder Agreement or at such other address as shall be designated
by such party in a written notice to the other parties hereto.  All such notices
and communications shall be effective, upon receipt, or in the case of (a)
notice by mail, five days after being deposited in the United States mail, first
class postage prepaid, (b) notice by telex, when telexed against receipt of
answer back, or (c) notice by facsimile copy, when verbal communication of
receipt is obtained, except that notices and communications pursuant to this
Article XII shall not be effective until received with respect to any notice
sent by mail or telex.

 


SECTION 12.3                            NO WAIVER, RIGHTS AND REMEDIES.


 

No failure on the part of the Administrative Agent or any Secured Party or any
assignee of any Secured Party to exercise, and no delay in exercising, any right
or remedy hereunder shall

 

75

--------------------------------------------------------------------------------


 

operate as a waiver thereof; nor shall any single or partial exercise of any
right or remedy hereunder preclude any other or further exercise thereof or the
exercise of any other right.  The rights and remedies herein provided are
cumulative and not exclusive of any rights and remedies provided by law.

 


SECTION 12.4                            BINDING EFFECT.


 

This Agreement shall be binding upon and inure to the benefit of the Borrower,
the Administrative Agent, the Secured Parties and their respective successors
and permitted assigns and, in addition, the provisions of Section 2.8 shall
inure to the benefit of each Hedge Counterparty, whether or not that Hedge
Counterparty is a Secured Party, and the provisions relating to the Backup
Servicer, including Sections 2.8, 7.18, 9.1 and 9.2 shall inure to the benefit
of the Backup Servicer.

 


SECTION 12.5                            TERM OF THIS AGREEMENT.


 

This Agreement, including, without limitation, the Borrower’s obligation to
observe its covenants set forth in Article V, and the Servicer’s obligation to
observe its covenants set forth in Article VII, shall remain in full force and
effect until the Collection Date; provided, however, that the rights and
remedies with respect to any breach of any representation and warranty made or
deemed made by the Borrower pursuant to Articles III and IV and the
indemnification and payment provisions of Article IX and Article X and the
provisions of Section 12.9 and Section 12.10 shall be continuing and shall
survive any termination of this Agreement.

 


SECTION 12.6                            GOVERNING LAW; CONSENT TO JURISDICTION;
WAIVER OF OBJECTION TO VENUE.


 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.  EACH OF THE SECURED PARTIES, THE BORROWER AND THE
ADMINISTRATIVE AGENT HEREBY AGREES TO THE NON-EXCLUSIVE JURISDICTION OF ANY
FEDERAL COURT LOCATED WITHIN THE STATE OF NEW YORK.  EACH OF THE PARTIES HERETO
AND EACH SECURED PARTY HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY
OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

 


SECTION 12.7                            WAIVER OF JURY TRIAL.


 

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE SECURED PARTIES, THE
BORROWER AND THE ADMINISTRATIVE AGENT WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE BETWEEN THE PARTIES HERETO ARISING OUT OF, CONNECTED WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP BETWEEN ANY OF THEM IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  INSTEAD, ANY

 

76

--------------------------------------------------------------------------------


 

SUCH DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.

 


SECTION 12.8                            COSTS, EXPENSES AND TAXES.

 


(A)                                  IN ADDITION TO THE RIGHTS OF
INDEMNIFICATION GRANTED TO THE ADMINISTRATIVE AGENT, THE MANAGING AGENTS, THE
OTHER SECURED PARTIES AND ITS OR THEIR AFFILIATES AND OFFICERS, DIRECTORS,
EMPLOYEES AND AGENTS THEREOF UNDER ARTICLE IX HEREOF, THE BORROWER AGREES TO PAY
ON DEMAND ALL REASONABLE COSTS AND EXPENSES OF THE ADMINISTRATIVE AGENT, THE
MANAGING AGENTS, CONCORD AND THE OTHER SECURED PARTIES INCURRED IN CONNECTION
WITH THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION (INCLUDING PERIODIC
AUDITING), AMENDMENT OR MODIFICATION OF, OR ANY WAIVER OR CONSENT ISSUED IN
CONNECTION WITH, THIS AGREEMENT AND THE OTHER DOCUMENTS TO BE DELIVERED
HEREUNDER OR IN CONNECTION HEREWITH, INCLUDING, WITHOUT LIMITATION, THE
REASONABLE FEES AND OUT-OF-POCKET EXPENSES OF COUNSEL FOR THE ADMINISTRATIVE
AGENT, THE MANAGING AGENTS, CONCORD AND THE OTHER SECURED PARTIES WITH RESPECT
THERETO AND WITH RESPECT TO ADVISING THE ADMINISTRATIVE AGENT, THE MANAGING
AGENTS, CONCORD AND THE OTHER SECURED PARTIES AS TO THEIR RESPECTIVE RIGHTS AND
REMEDIES UNDER THIS AGREEMENT AND THE OTHER DOCUMENTS TO BE DELIVERED HEREUNDER
OR IN CONNECTION HEREWITH, AND ALL COSTS AND EXPENSES, IF ANY (INCLUDING
REASONABLE COUNSEL FEES AND EXPENSES), INCURRED BY THE ADMINISTRATIVE AGENT, THE
MANAGING AGENTS, CONCORD OR THE OTHER SECURED PARTIES IN CONNECTION WITH THE
ENFORCEMENT OF THIS AGREEMENT AND THE OTHER DOCUMENTS TO BE DELIVERED HEREUNDER
OR IN CONNECTION HEREWITH (INCLUDING ANY HEDGE AGREEMENT).

 


(B)                                 THE BORROWER SHALL PAY ON DEMAND ANY AND ALL
STAMP, SALES, EXCISE AND OTHER TAXES AND FEES PAYABLE OR DETERMINED TO BE
PAYABLE IN CONNECTION WITH THE EXECUTION, DELIVERY, FILING AND RECORDING OF THIS
AGREEMENT, THE OTHER DOCUMENTS TO BE DELIVERED HEREUNDER OR ANY AGREEMENT OR
OTHER DOCUMENT PROVIDING LIQUIDITY SUPPORT, CREDIT ENHANCEMENT OR OTHER SIMILAR
SUPPORT TO THE LENDER IN CONNECTION WITH THIS AGREEMENT OR THE FUNDING OR
MAINTENANCE OF ADVANCES HEREUNDER.

 


(C)                                  THE BORROWER SHALL PAY ON DEMAND ALL OTHER
COSTS, EXPENSES AND TAXES (EXCLUDING INCOME TAXES) (“OTHER COSTS”), INCLUDING,
WITHOUT LIMITATION, ALL REASONABLE COSTS AND EXPENSES INCURRED BY THE
ADMINISTRATIVE AGENT OR ANY MANAGING AGENT IN CONNECTION WITH PERIODIC AUDITS OF
THE BORROWER’S OR THE SERVICER’S BOOKS AND RECORDS, WHICH ARE INCURRED AS A
RESULT OF THE EXECUTION OF THIS AGREEMENT.

 


SECTION 12.9                            NO PROCEEDINGS.

 

Each party hereto (other than the applicable CP Lender) hereby covenants and
agrees that on behalf of itself and each of its affiliates, that prior to the
date which is one year and one day after the payment in full of all indebtedness
for borrowed money of a CP Lender, such party will not institute against, or
join any other Person in instituting against, such CP Lender any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.  The provisions of this Section 12.9 shall survive the
termination of this Agreement.

 

Each of the parties hereto (other than the Administrative Agent and the Secured
Parties) hereby agrees that it will not institute against, or join any other
Person in instituting against the

 

77

--------------------------------------------------------------------------------


 

Borrower any Insolvency Proceeding so long as there shall not have elapsed one
year and one day since the Collection Date.

 


SECTION 12.10                     RECOURSE AGAINST CERTAIN PARTIES.

 


(A)                                  NO RECOURSE UNDER OR WITH RESPECT TO ANY
OBLIGATION, COVENANT OR AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE PAYMENT OF
ANY FEES OR ANY OTHER OBLIGATIONS) OF THE ADMINISTRATIVE AGENT, ANY SECURED
PARTY AS CONTAINED IN THIS AGREEMENT OR ANY OTHER AGREEMENT, INSTRUMENT OR
DOCUMENT ENTERED INTO BY IT PURSUANT HERETO OR IN CONNECTION HEREWITH SHALL BE
HAD AGAINST ANY PERSON OR ANY MANAGER OR ADMINISTRATOR OF SUCH PERSON OR ANY
INCORPORATOR, AFFILIATE, STOCKHOLDER, OFFICER, EMPLOYEE OR DIRECTOR OF SUCH
PERSON OR OF THE BORROWER OR OF ANY SUCH MANAGER OR ADMINISTRATOR, AS SUCH, BY
THE ENFORCEMENT OF ANY ASSESSMENT OR BY ANY LEGAL OR EQUITABLE PROCEEDING, BY
VIRTUE OF ANY STATUTE OR OTHERWISE.

 


(B)                                 EACH OF PARTIES HERETO HEREBY ACKNOWLEDGES
AND AGREES THAT ANY OTHER TRANSACTIONS WITH A CP LENDER HEREUNDER SHALL BE
WITHOUT RECOURSE OF ANY KIND TO SUCH CP LENDER.  A CP LENDER SHALL HAVE NO
OBLIGATION TO PAY ANY AMOUNTS OWING HEREUNDER IN EXCESS OF ANY AMOUNT AVAILABLE
TO SUCH CP LENDER AFTER PAYING OR MAKING PROVISION FOR THE PAYMENT OF ANY
COMMERCIAL PAPER NOTES OF SUCH CP LENDER.  IN ADDITION, EACH PARTY HERETO AGREES
THAT A CP LENDER SHALL HAVE NO OBLIGATION TO PAY ANY OTHER PARTY, ANY AMOUNTS
CONSTITUTING FEES, A REIMBURSEMENT FOR EXPENSES OR INDEMNITIES (COLLECTIVELY,
“EXPENSE CLAIMS”), AND SUCH EXPENSE CLAIMS SHALL NOT CONSTITUTE A CLAIM AGAINST
SUCH CP LENDER (AS DEFINED IN SECTION 101 OF TITLE 11 OF THE UNITED STATES
BANKRUPTCY CODE), UNLESS OR UNTIL SUCH CP LENDER HAS RECEIVED AMOUNTS SUFFICIENT
TO PAY SUCH EXPENSE CLAIMS AND SUCH AMOUNTS ARE NOT REQUIRED TO PAY THE
COMMERCIAL PAPER OF SUCH CP LENDER.

 


(C)                                  THE PROVISIONS OF THIS SECTION 12.10 SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT.

 


SECTION 12.11                     PROTECTION OF SECURITY INTEREST; APPOINTMENT
OF ADMINISTRATIVE AGENT AS ATTORNEY-IN-FACT.

 


(A)                                  THE BORROWER SHALL, OR SHALL CAUSE THE
SERVICER TO, CAUSE THIS AGREEMENT, ALL AMENDMENTS HERETO AND/OR ALL FINANCING
STATEMENTS AND CONTINUATION STATEMENTS AND ANY OTHER NECESSARY DOCUMENTS
COVERING THE RIGHT, TITLE AND INTEREST OF THE ADMINISTRATIVE AGENT AS AGENT FOR
THE SECURED PARTIES AND OF THE SECURED PARTIES TO THE COLLATERAL TO BE PROMPTLY
RECORDED, REGISTERED AND FILED, AND AT ALL TIME TO BE KEPT RECORDED, REGISTERED
AND FILED, ALL IN SUCH MANNER AND IN SUCH PLACES AS MAY BE REQUIRED BY LAW FULLY
TO PRESERVE AND PROTECT THE RIGHT, TITLE AND INTEREST OF THE ADMINISTRATIVE
AGENT AS AGENT FOR THE SECURED PARTIES HEREUNDER TO ALL PROPERTY COMPRISING THE
COLLATERAL.  THE BORROWER SHALL DELIVER OR, SHALL CAUSE THE SERVICER TO DELIVER,
TO THE ADMINISTRATIVE AGENT FILE-STAMPED COPIES OF, OR FILING RECEIPTS FOR, ANY
DOCUMENT RECORDED, REGISTERED OR FILED AS PROVIDED ABOVE, AS SOON AS AVAILABLE
FOLLOWING SUCH RECORDING, REGISTRATION OR FILING.  THE BORROWER AND THE SERVICER
SHALL COOPERATE FULLY IN CONNECTION WITH THE OBLIGATIONS SET FORTH ABOVE AND
WILL EXECUTE ANY AND ALL DOCUMENTS REASONABLY REQUIRED TO FULFILL THE INTENT OF
THIS SECTION 12.11.

 

78

--------------------------------------------------------------------------------


 


(B)                                 THE BORROWER AGREES THAT FROM TIME TO TIME,
AT ITS EXPENSE, IT WILL PROMPTLY EXECUTE AND DELIVER ALL INSTRUMENTS AND
DOCUMENTS, AND TAKE ALL ACTIONS, THAT MAY REASONABLY BE NECESSARY OR DESIRABLE,
OR THAT THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, TO PERFECT, PROTECT OR
MORE FULLY EVIDENCE THE SECURITY INTEREST GRANTED TO THE ADMINISTRATIVE AGENT,
AS AGENT FOR THE SECURED PARTIES, IN THE COLLATERAL, OR TO ENABLE THE
ADMINISTRATIVE AGENT OR THE SECURED PARTIES TO EXERCISE AND ENFORCE THEIR RIGHTS
AND REMEDIES HEREUNDER.

 


(C)                                  IF THE BORROWER OR THE SERVICER FAILS TO
PERFORM ANY OF ITS OBLIGATIONS HEREUNDER AFTER FIVE BUSINESS DAYS’ NOTICE FROM
THE ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT OR ANY LENDER MAY (BUT SHALL
NOT BE REQUIRED TO) PERFORM, OR CAUSE PERFORMANCE OF, SUCH OBLIGATION; AND THE
ADMINISTRATIVE AGENT’S OR SUCH LENDER’S REASONABLE COSTS AND EXPENSES INCURRED
IN CONNECTION THEREWITH SHALL BE PAYABLE BY THE BORROWER (IF THE SERVICER THAT
FAILS TO SO PERFORM IS THE BORROWER OR AN AFFILIATE THEREOF) AS PROVIDED IN
ARTICLE IX, AS APPLICABLE.  THE BORROWER IRREVOCABLY AUTHORIZES THE
ADMINISTRATIVE AGENT AND APPOINTS THE ADMINISTRATIVE AGENT AS ITS
ATTORNEY-IN-FACT TO ACT ON BEHALF OF THE BORROWER, (I) TO EXECUTE ON BEHALF OF
THE BORROWER AS DEBTOR AND TO FILE FINANCING STATEMENTS NECESSARY OR DESIRABLE
IN THE ADMINISTRATIVE AGENT’S SOLE DISCRETION TO PERFECT AND TO MAINTAIN THE
PERFECTION AND PRIORITY OF THE INTEREST OF THE SECURED PARTIES IN THE COLLATERAL
AND (II) TO FILE A CARBON, PHOTOGRAPHIC OR OTHER REPRODUCTION OF THIS AGREEMENT
OR ANY FINANCING STATEMENT WITH RESPECT TO THE COLLATERAL AS A FINANCING
STATEMENT IN SUCH OFFICES AS THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION
DEEMS NECESSARY OR DESIRABLE TO PERFECT AND TO MAINTAIN THE PERFECTION AND
PRIORITY OF THE INTERESTS OF THE LENDERS IN THE COLLATERAL.  THIS APPOINTMENT IS
COUPLED WITH AN INTEREST AND IS IRREVOCABLE.

 


(D)                                 WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, BORROWER WILL, NOT EARLIER THAN SIX (6) MONTHS AND NOT LATER THAN
THREE (3) MONTHS PRIOR TO THE FIFTH ANNIVERSARY OF THE DATE OF FILING OF THE
FINANCING STATEMENT REFERRED TO IN SECTION 3.1 OR ANY OTHER FINANCING STATEMENT
FILED PURSUANT TO THIS AGREEMENT OR IN CONNECTION WITH ANY ADVANCE HEREUNDER,
UNLESS THE COLLECTION DATE SHALL HAVE OCCURRED:

 

(I)                                     EXECUTE AND DELIVER AND FILE OR CAUSE TO
BE FILED AN APPROPRIATE CONTINUATION STATEMENT WITH RESPECT TO SUCH FINANCING
STATEMENT; AND

 

(II)                                  DELIVER OR CAUSE TO BE DELIVERED TO THE
ADMINISTRATIVE AGENT AN OPINION OF THE COUNSEL FOR BORROWER, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, CONFIRMING AND
UPDATING THE OPINION DELIVERED PURSUANT TO SECTION 3.1 WITH RESPECT TO
PERFECTION AND OTHERWISE TO THE EFFECT THAT THE COLLATERAL HEREUNDER CONTINUES
TO BE SUBJECT TO A PERFECTED SECURITY INTEREST IN FAVOR OF THE ADMINISTRATIVE
AGENT, AS AGENT FOR THE SECURED PARTIES, SUBJECT TO NO OTHER LIENS OF RECORD
EXCEPT AS PROVIDED HEREIN OR OTHERWISE PERMITTED HEREUNDER, WHICH OPINION MAY
CONTAIN USUAL AND CUSTOMARY ASSUMPTIONS, LIMITATIONS AND EXCEPTIONS.

 


SECTION 12.12                     CONFIDENTIALITY.

 


(A)                                  EACH OF THE ADMINISTRATIVE AGENT, THE
MANAGING AGENTS, THE OTHER SECURED PARTIES AND THE BORROWER SHALL MAINTAIN AND
SHALL CAUSE EACH OF ITS EMPLOYEES AND OFFICERS TO MAINTAIN THE CONFIDENTIALITY
OF THE AGREEMENT AND THE OTHER CONFIDENTIAL PROPRIETARY INFORMATION WITH RESPECT
TO THE OTHER PARTIES HERETO AND THEIR RESPECTIVE BUSINESSES OBTAINED BY IT OR
THEM IN


 

79

--------------------------------------------------------------------------------


 


CONNECTION WITH THE STRUCTURING, NEGOTIATING AND EXECUTION OF THE TRANSACTIONS
CONTEMPLATED HEREIN, EXCEPT THAT EACH SUCH PARTY AND ITS OFFICERS AND EMPLOYEES
MAY (I) DISCLOSE SUCH INFORMATION TO ITS EXTERNAL ACCOUNTANTS AND ATTORNEYS AND
AS REQUIRED BY AN APPLICABLE LAW, AS REQUIRED TO BE PUBLICLY FILED WITH SEC, OR
AS REQUIRED BY AN ORDER OF ANY JUDICIAL OR ADMINISTRATIVE PROCEEDING, (II)
DISCLOSE THE EXISTENCE OF THIS AGREEMENT, BUT NOT THE FINANCIAL TERMS THEREOF
AND (III) DISCLOSE THE AGREEMENT AND SUCH INFORMATION IN ANY SUIT, ACTION,
PROCEEDING OR INVESTIGATION (WHETHER IN LAW OR IN EQUITY OR PURSUANT TO
ARBITRATION) INVOLVING AND OF THE LOAN DOCUMENTS OR ANY HEDGING AGREEMENT FOR
THE PURPOSE OF DEFENDING ITSELF, REDUCING ITSELF, REDUCING ITS LIABILITY, OR
PROTECTING OR EXERCISING ANY OF ITS CLAIMS, RIGHTS, REMEDIES, OR INTERESTS UNDER
OR IN CONNECTION WITH ANY OF THE LOAN DOCUMENTS OR ANY HEDGING AGREEMENT.

 


(B)                                 ANYTHING HEREIN TO THE CONTRARY
NOTWITHSTANDING, THE BORROWER HEREBY CONSENTS TO THE DISCLOSURE OF ANY NONPUBLIC
INFORMATION WITH RESPECT TO IT FOR USE IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREIN AND IN THE TRANSACTION DOCUMENTS (I) TO THE ADMINISTRATIVE
AGENT OR THE SECURED PARTIES BY EACH OTHER, (II) BY THE ADMINISTRATIVE AGENT OR
THE SECURED PARTIES TO ANY PROSPECTIVE OR ACTUAL ELIGIBLE ASSIGNEE OR
PARTICIPANT OF ANY OF THEM OR (III) BY THE ADMINISTRATIVE AGENT OR THE SECURED
PARTIES TO ANY RATING AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER OF A SURETY,
GUARANTY OR CREDIT OR LIQUIDITY ENHANCEMENT TO A SECURED PARTY AND TO ANY
OFFICERS, DIRECTORS, MEMBERS, EMPLOYEES, OUTSIDE ACCOUNTANTS AND ATTORNEYS OF
ANY OF THE FOREGOING, PROVIDED EACH SUCH PERSON IS INFORMED OF THE CONFIDENTIAL
NATURE OF SUCH INFORMATION AND AGREE TO BE BOUND HEREBY.  IN ADDITION, THE
SECURED PARTIES AND THE ADMINISTRATIVE AGENT MAY DISCLOSE ANY SUCH NONPUBLIC
INFORMATION PURSUANT TO ANY LAW, RULE, REGULATION, DIRECTION, REQUEST OR ORDER
OF ANY JUDICIAL, ADMINISTRATIVE OR REGULATORY AUTHORITY OR PROCEEDINGS.

 


(C)                                  THE BORROWER AND THE SERVICER EACH AGREES
THAT IT SHALL NOT (AND SHALL NOT PERMIT ANY OF ITS AFFILIATES TO) ISSUE ANY NEWS
RELEASE OR MAKE ANY PUBLIC ANNOUNCEMENT PERTAINING TO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THE TRANSACTION DOCUMENTS WITHOUT THE PRIOR
WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD) AND, IF SUCH NEWS RELEASE OR PUBLIC ANNOUNCEMENT SHALL
DIRECTLY OR INDIRECTLY REFERENCE CONCORD, CONCORD (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD) UNLESS SUCH NEWS RELEASE OR PUBLIC ANNOUNCEMENT IS
REQUIRED BY LAW, IN WHICH CASE THE BORROWER OR THE SERVICER SHALL CONSULT WITH
THE ADMINISTRATIVE AGENT, CONCORD AND EACH MANAGING AGENT PRIOR TO THE ISSUANCE
OF SUCH NEWS RELEASE OR PUBLIC ANNOUNCEMENT.  THE BORROWER AND THE SERVICER EACH
MAY, HOWEVER, DISCLOSE THE GENERAL TERMS OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT AND THE TRANSACTION DOCUMENTS TO TRADE CREDITORS, SUPPLIERS AND
OTHER SIMILARLY-SITUATED PERSONS SO LONG AS SUCH DISCLOSURE IS NOT IN THE FORM
OF A NEWS RELEASE OR PUBLIC ANNOUNCEMENT.

 


SECTION 12.13                     EXECUTION IN COUNTERPARTS; SEVERABILITY;
INTEGRATION.

 

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement.  In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.  This Agreement contains the
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter hereof

 

80

--------------------------------------------------------------------------------


 

and shall constitute the entire agreement among the parties hereto with respect
to the subject matter hereof, superseding all prior oral or written
understandings other than any Fee Letter.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

81

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

BORROWER:

GLADSTONE BUSINESS LOAN, LLC

 

 

 

By

/s/ Terry Brubaker

 

 

Title:  President

 

 

 

 

Gladstone Business Loan, LLC 1750 Tysons Blvd.,
4th Floor McLean, Virginia  22102 Attention:
President Facsimile No.: (703) 286-0795
Confirmation No.: (703) 744-1165

 

 

SERVICER:

GLADSTONE ADVISERS, INC.

 

 

 

By

/s/ David Gladstone

 

 

Title:  Chairman

 

 

 

 

Gladstone Advisers, Inc.
1616 Anderson Road
McLean, Virginia  22102
Attention: Chairman
Facsimile No.: (703) 286-0795
Confirmation No.: (703) 286-0776

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

S-1

--------------------------------------------------------------------------------


 

 

COMMITTED LENDER:

CANADIAN IMPERIAL BANK OF
COMMERCE

 

 

 

 

 

By

/s/ Mark O’Keefe

 

 

Title: Authorized Signatory

 

 

 

 

Commitment: $100,000,000 

 

 

 

Canadian Imperial Bank Of Commerce
425 Lexington Avenue
New York, New York  10017
Attention:  Asset Securitization Group – Gladstone
Business Loan Officer
Facsimile No.:  (212) 856-3643

Confirmation No.:  (212) 856-4000

 

 

CP LENDER:

CONCORD MINUTEMEN CAPITAL COMPANY, LLC

 

 

 

 

 

By

/s/ Thomas J. Irvin

 

 

Title: Manager

 

 

 

 

Concord Minutemen Capital Company, LLC
227 West Monroe
Suite 4000
Chicago, Illinois  60606
Attention:  Operations Department
Facsimile No.:  (312) 977-1967/1699
Confirmation No.:  (312) 977-4560

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

S-2

--------------------------------------------------------------------------------


 

MANAGING AGENT for the Concord
Lender Group:

CANADIAN IMPERIAL BANK OF
COMMERCE

 

 

 

By

/s/ Mark O’Keefe

 

 

Title: Authorized Signatory

 

 

 

 

Canadian Imperial Bank Of Commerce
425 Lexington Avenue
New York, New York  10017
Attention:  Asset Securitization Group – Gladstone
Business Loan Officer
Facsimile No.:  (212) 856-3643
Confirmation No.:  (212) 856-4000

 

 

ADMINISTRATIVE AGENT

CANADIAN IMPERIAL BANK OF
COMMERCE

 

 

 

By

/s/ Mark O’Keefe

 

 

Title: Authorized Signatory

 

 

 

 

Canadian Imperial Bank Of Commerce
425 Lexington Avenue
New York, New York  10017
Attention:  Asset Securitization Group – Gladstone Business Loan Officer
Facsimile No.:  (212) 856-3643
Confirmation No.:  (212) 856-4000

 

S-3

--------------------------------------------------------------------------------